Exhibit 10.1
 
 
J.P. Morgan
 
 

 
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of June 20, 2018


 
among


CHEMED CORPORATION


 
the Lenders Party Hereto,


 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


 



JPMORGAN CHASE BANK, N.A. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,
as Joint Lead Arrangers and Joint Book Runners
 
 


--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 
ARTICLE I
DEFINITIONS
1
 
 
 
 
 
1.1.
Certain Defined Terms
1
 
1.2.
Plural Forms
24
 
1.3.
Classification of Loans and Borrowings
24
 
 
 
 
ARTICLE II
THE CREDITS
24
 
 
 
 
 
2.1.
Commitments
24
 
2.2.
Required Payments; Termination
25
 
2.3.
Ratable Loans; Types of Advances
25
 
2.4.
Swing Line Loans
25
 
2.5.
Commitment Fee; Aggregate Revolving Loan Commitment; Increase in Aggregate
Revolving Loan Commitment
27
 
2.6.
Minimum Amount of Each Advance
30
 
2.7.
Optional Principal Payments
30
 
2.8.
Method of Selecting Types and Interest Periods for New Advances
30
 
2.9.
Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Event of Default
31
 
2.10.
Changes in Interest Rate, etc.
31
 
2.11.
Default Rate
32
 
2.12.
Method of Payment
32
 
2.13.
Noteless Agreement; Evidence of Indebtedness
32
 
2.14.
Telephonic Notices
33
 
2.15.
Interest Payment Dates; Interest and Fee Basis
33
 
2.16.
Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans
33
 
2.17.
Lending Installations
34
 
2.18.
Non‑Receipt of Funds by the Administrative Agent
34
 
2.19.
Replacement of Lender
34
 
2.20.
Facility LCs
35
 
2.21.
Interest Rate Limitation
41
 
2.22.
Defaulting Lenders
41
      ARTICLE III
YIELD PROTECTION; TAXES
44           3.1.
Yield Protection
44   3.2. Changes in Capital Adequacy Regulations 44   3.3.
Availability of Types of Advances
45   3.4.
Funding Indemnification
46   3.5.
Taxes
46   3.6.
Lender Statements; Survival of Indemnity
48   3.7.
Alternative Lending Installation
49

 

--------------------------------------------------------------------------------

 
ARTICLE IV
CONDITIONS PRECEDENT
49
 
 
 
 
 
4.1.
Initial Credit Extension
49
 
4.2.
Each Credit Extension
50
 
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
51
 
 
 
 
 
5.1.
Existence and Standing
51
 
5.2.
Authorization and Validity
51
 
5.3.
No Conflict; Government Consent
51
 
5.4.
Financial Statements
52
 
5.5.
Material Adverse Change
52
 
5.6.
Taxes
52
 
5.7.
Litigation and Contingent Obligations
52
 
5.8.
Subsidiaries
52
 
5.9.
ERISA
53
 
5.10.
Accuracy of Information
53
 
5.11.
Regulations T, U, and X.
53
 
5.12.
Material Agreements; Restrictions on Dividends
53
 
5.13.
Compliance With Laws
53
 
5.14.
Ownership of Properties; Priority of Liens
54
 
5.15.
Plan Assets; Prohibited Transactions
54
 
5.16.
Environmental Matters
54
 
5.17.
Investment Company Act
54
 
5.18.
Insurance
54
 
5.19.
No Event of Default or Unmatured Event of Default
54
 
5.20.
SDN List Designation
54
 
5.21.
Solvency
54
 
5.22.
Anti-Corruption Laws and Sanctions
55
  5.23.
EEA Financial Institutions
55     ARTICLE VI
COVENANTS
55           6.1.
Financial Reporting
55   6.2.
Use of Proceeds
57   6.3.
Notice of Event of Default
57   6.4.
Conduct of Business
57   6.5.
Taxes
58   6.6.
Insurance
58   6.7.
Compliance with Laws
58   6.8. Maintenance of Properties 58   6.9.
Inspection; Keeping of Books and Records
58   6.10.
Restricted Payments
59   6.11.
Merger or Dissolution
60   6.12.
Sale of Assets
61   6.13.
Investments and Acquisitions
 61   6.14.
Indebtedness
 64   6.15. Liens  66   6.16.
Transactions with Affiliates
 68   6.17. Financial Contracts  68

 
2

--------------------------------------------------------------------------------

 
 
6.18.
Subsidiary Covenants
68
 
6.19.
Contingent Obligations
69
  6.20.
Leverage Ratio
69   6.21.
Fixed Charge Coverage Ratio
69   6.22.
[Reserved]
69   6.23.
[Reserved]
69   6.24.
Guarantors
69   6.25.
Collateral
70
 
 
 
 
ARTICLE VII
EVENTS OF DEFAULT
70
 
 
 
 
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
73        
 
8.1.
Acceleration
73
 
8.2.
Amendments
74
 
8.3.
Preservation of Rights
75
 
8.4.
Application of Payments
76
      ARTICLE IX
GENERAL PROVISIONS
77        
 
9.1.
Survival of Representations
77
 
9.2.
Governmental Regulation
77
 
9.3.
Headings
77
 
9.4.
Entire Agreement
77
 
9.5.
Several Obligations; Benefits of this Agreement
77
 
9.6.
Expenses; Indemnification
77
 
9.7.
Numbers of Documents
78
 
9.8.
Accounting
78
 
9.9.
Severability of Provisions
79
 
9.10.
Nonliability of Lenders
79
 
9.11.
Confidentiality
79
 
9.12.
Certain ERISA Matters
80
 
9.13.
Nonreliance
82
 
9.14.
Disclosure
82
 
9.15.
Performance of Obligations
82
 
9.16.
USA Patriot Act Notification
82
 
9.17.
Subordination of Intercompany Indebtedness
83
  9.18.
Interest Rates
83     ARTICLE X
THE ADMINISTRATIVE AGENT
84           10.1.
Appointment; Nature of Relationship
84   10.2.
Powers
84   10.3.
General Immunity
84   10.4.
No Responsibility for Loans, Recitals, etc.
84   10.5.
Action on Instructions of Lenders
85   10.6.
Employment of Agents and Counsel
85   10.7.
Reliance on Documents; Counsel
85

 
3

--------------------------------------------------------------------------------

 
 
10.8.
Administrative Agent's Reimbursement and Indemnification
85
 
10.9.
Notice of Event of Default
86
  10.10.
Rights as a Lender
86   10.11.
Lender Credit Decision
86   10.12.
Successor Administrative Agent
86   10.13.
Administrative Agent and Arranger Fees
87   10.14.
Delegation to Affiliates
87   10.15.
Collateral Documents
87   10.16.
Credit Bidding
88   10.17.
No Fiduciary Duty, Etc.
89
 
 
 
 
ARTICLE XI
SETOFF; RATABLE PAYMENTS
90
 
 
 
 
  11.1.
Setoff
90   11.2.
Ratable Payments
90   11.3.
Failure to Make Payment
91         ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
91        
 
12.1.
Successors and Assigns
91
 
12.2.
Participations
91
 
12.3.
Assignments
93
 
12.4.
Dissemination of Information
94
  12.5.
Tax Treatment
94         ARTICLE XIII
NOTICES
94        
 
13.1.
Notices; Effectiveness; Electronic Communication
94
  13.2.
Change of Address, Etc.
97         ARTICLE XIV  COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION 97        
 
14.1.
Counterparts; Effectiveness
97
 
14.2.
Electronic Execution of Assignments
97
        ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
98        
 
15.1.
CHOICE OF LAW
98
 
15.2.
CONSENT TO JURISDICTION
98
 
15.3.
WAIVER OF JURY TRIAL
98
 
15.4.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
98
    ARTICLE XVI
BORROWER GUARANTEE
99         ARTICLE XVII
EXISTING AGREEMENTS
101

 
4

--------------------------------------------------------------------------------

 
SCHEDULES
 
Commitment Schedule
 
 
 
 
 
Pricing Schedule
 
 
 
 
 
Schedule 2.20
-
Existing Letters of Credit
 
 
 
Schedule 5.8
-
Subsidiaries
 
 
 
Schedule 6.13
-
Existing Investments
 
 
 
Schedule 6.14
-
Existing Indebtedness
 
 
 
Schedule 6.15
-
Existing Liens; Closing Date Surety Bond Liens
 
 
 
Schedule 6.16
-
Transactions with Affiliates
 
 
 
Schedule 6.18
-
Subsidiary Covenants

 
EXHIBITS
 
Exhibit A-1
-
Form of Borrower’s In-House Counsel’s Opinion
 
 
 
Exhibit A-2
-
Form of Squire Patton Boggs (US) LLP (Special New York and Delaware Counsel)
Opinion
 
 
 
Exhibit B
-
Form of Compliance Certificate
 
 
 
Exhibit C -
Form of Assignment and Assumption Agreement
 
 
 
Exhibit D
-
Reserved
 
 
 
Exhibit E
-
Form of Promissory Note for Revolving Loan (if requested)
 
 
 
Exhibit F
-
Officer’s Certificate
      Exhibit G - List of Closing Documents       Exhibit H - Form of Commitment
and Acceptance

 
5

--------------------------------------------------------------------------------

 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This Fourth Amended and Restated Credit Agreement, dated as of June 20, 2018, is
entered into by and among Chemed Corporation, a Delaware corporation, the
Lenders, the LC Issuers, and JPMorgan Chase Bank, N.A., a national banking
association, as Administrative Agent.
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower, certain Lenders and the Administrative Agent are parties
to that certain Third Amended and Restated Credit Agreement, dated as of June
30, 2014 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”); and
 
WHEREAS, the Borrower, the Lenders, the LC Issuers and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement in its entirety.
 
NOW, THEREFORE, in consideration of the mutual covenants herein, as well as
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is hereby amended and restated in its entirety as of the date hereof as follows:
 
ARTICLE I

DEFINITIONS
 
1.1.            Certain Defined Terms.  As used in this Agreement:
 
“Accounting Changes” is defined in Section 9.8 hereof.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership or limited
liability company of any Person.
 
“Adjusted Eurodollar Base Rate” means, with respect to a Eurodollar Advance (or
as required pursuant to clause (c) of the definition of “Alternate Base Rate”)
for the relevant Interest Period, the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.
 
“Administrative Agent” means JPMorgan Chase in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, as Administrative Agent, and any successor Administrative
Agent appointed pursuant to Article X.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Revolving Loans, (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Revolving Loans, of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period.  The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.
 

--------------------------------------------------------------------------------

 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if (x) solely for purposes of Section
6.16, the controlling Person is the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934) of 10% or more of any class of voting
securities (or other ownership interests) of the controlled Person or (y) the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting securities, by contract or otherwise.
 
“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposures of all the Lenders.
 
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof.  The initial Aggregate Revolving Loan Commitment
as of the Closing Date is Four Hundred and Fifty Million and 00/100 Dollars
($450,000,000).
 
“Agreement” means this Fourth Amended and Restated Credit Agreement, as it may
be amended, restated, supplemented or otherwise modified and as in effect from
time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time (“GAAP”), applied in a
manner consistent with that used in preparing the financial statements of the
Borrower referred to in Section 5.4; provided, however, that except as provided
in Section 9.8, with respect to calculations determining compliance with the
covenants, including financial covenants, set forth in Sections 6.10 through
6.21 (and the defined terms used in such Sections), “Agreement Accounting
Principles” means GAAP as of the Closing Date, applied in a manner consistent
with that used in preparing the financial statements of the Borrower referred to
in Section 5.4. Notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein and (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. Agreement Accounting Principles and GAAP will be deemed for all
purposes of the Loan Documents to treat leases as set forth in the final
sentence of Section 9.8.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus ½ of 1% and (c) the Adjusted Eurodollar Base Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted Eurodollar Base Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted Eurodollar Base Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted Eurodollar Base Rate, respectively.  If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section 3.3
hereof, then the Alternate Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.  For the
avoidance of doubt, if the Alternate Base Rate as so determined would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
2

--------------------------------------------------------------------------------

 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
 “Applicable Fee Rate” means, with respect to the Commitment Fee at any time,
the percentage rate per annum which is applicable at such time with respect to
such fee as set forth in the Pricing Schedule.
 
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
 
“Applicable Pledge Percentage” means 100%, but (x) 65% in the case of a pledge
of capital stock of a Foreign Subsidiary or (y) 0% in the case of a pledge of
capital stock of a Foreign Subsidiary to the extent a pledge would cause a
Financial Assistance Problem.
 
“Approved Electronic Platform” has the meaning assigned to it in Section
13.1.2(b).
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means each of JPMorgan Chase Bank, N.A., and Merrill Lynch, Pierce,
Fenner & Smith, Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), and its successors, each in its capacity as a Joint Lead
Arranger and a Joint Book Runner.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment Agreement” is defined in Section 12.3.1.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.5.3.
 
“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer, Treasurer or Controller of the Borrower, or such other
officer of the Borrower as may be designated by the Borrower in writing to the
Administrative Agent from time to time, acting singly.
 
“Automatic Swing Line Participation Event” is defined in Section 2.4.5.
 
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination in
whole of the Aggregate Revolving Loan Commitment pursuant to Section 2.5.2
hereof or the Revolving Loan Commitments pursuant to Section 8.1 hereof.
 
3

--------------------------------------------------------------------------------

 
 “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
 
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services provided by any Lender or any of its Affiliates.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
 
“Borrower” means Chemed Corporation, a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).
 
4

--------------------------------------------------------------------------------

 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.8.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago,
Illinois for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset, other than any expenditures in
connection with Permitted Acquisitions, which would be classified as a fixed or
capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be classified as a liability
on a balance sheet of such Person prepared in accordance with Agreement
Accounting Principles.
 
“Cash Equivalent Investments” means (i) direct obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit,
bankers’ acceptances, money market deposit accounts, and time deposits issued by
or maintained with, as applicable, commercial banks (whether domestic or
foreign) having capital and surplus in excess of $100,000,000, (v) fully
collateralized repurchase agreements with a term of not more than 30 days for
securities described in clause (i) above and entered into with a financial
institution satisfying the criteria described in clause (iv) above, and (vi) in
the case of any Foreign Subsidiary, (A) marketable direct obligations issued by,
or unconditionally guaranteed by, the sovereign nation in which such Foreign
Subsidiary is organized and is conducting business or issued by any agency of
such sovereign nation and backed by the full faith and credit of such sovereign
nation, in each case maturing within one year from the date of acquisition, so
long as the Indebtedness of such sovereign nation is rated at least A-1 or
better by S&P or P-1 or better by Moody’s or carries an equivalent rating from a
comparable foreign rating agency or (B) Investments of the type and maturity
described in clauses (ii) through (v) above of foreign obligors, which
Investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies.
 
“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines, requirements, or guidance pertaining to such
program including (a) all federal statutes (whether set forth in 38 U.S.C. §
1781 or elsewhere) affecting such program or, to the extent applicable to
CHAMPVA; and (b) all rules, regulations (including 38 C.F.R. § 17.270 – 17.278),
manuals, orders, guidelines, requirements or guidance of all Governmental
Authorities, or their agent, administrator, intermediary or carrier, promulgated
in connection with such program (whether or not having the force of law), in
each case as the same may be amended, supplemented or otherwise modified from
time to time.
 
5

--------------------------------------------------------------------------------

 
“CHAMPVA Receivable” means a Receivable payable pursuant to the CHAMPVA program.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided however, that notwithstanding anything herein to the
contrary, both (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof and (y) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in the case of each of
the foregoing clause (x) and clause (y), be deemed to be a Change in Law
regardless of the date enacted, adopted, issued or implemented.
 
“Change of Control”  means the acquisition by any Person, or any group of
Persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended) acting in concert, of beneficial ownership (within the
meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, as
amended) of 50% or more of the outstanding shares of capital stock of the
Borrower.
 
“Class”, when used in reference to any Loan or Advance, refers to whether such
Loan or the Advances comprising such Loan are Revolving Loans or Swing Line
Loans.
 
 “Closing Date” means June 20, 2018.
 
 “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral” means all Property and interests in Property now owned or hereafter
acquired by any Credit Party in or upon which a security interest, lien or
mortgage is granted to the Administrative Agent, for the benefit of the Holders
of Secured Obligations, whether under the Pledge and Security Agreement, under
any of the other Collateral Documents or under any of the other Loan Documents.
 
“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement (including any predecessor agreement hereto)
that are intended to create or evidence Liens to secure the Secured Obligations,
including, without limitation, the Pledge and Security Agreement, the
Intellectual Property Security Agreements, and all other security agreements,
pledges, powers of attorney, assignments and financing statements whether
heretofore, now, or hereafter executed by any Credit Party and delivered to the
Administrative Agent.
 
“Collateral Shortfall Amount” is defined in Section 8.1.
 
“Commitment” means, with respect to each Lender, such Lender’s Revolving Loan
Commitment. The initial amount of each Lender’s Commitment is set forth on the
Commitment Schedule, or in the Assignment Agreement or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its
Commitment, as applicable.
 
“Commitment Fee” is defined in Section 2.5.1.
 
6

--------------------------------------------------------------------------------

 
“Commitment Schedule” means the Schedule identifying each Lender’s Revolving
Loan Commitment, LC Commitment and Swing Line Commitment as of the Closing Date
attached hereto and identified as such.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications” has the meaning assigned to it in Section 13.1.2(d).
 
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its consolidated Subsidiaries
calculated on a consolidated basis for such period.
 
“Consolidated Current Maturities” means, with reference to any period, all
scheduled payments of principal due within twelve (12) calendar months on and
after the last day of such period with respect to all Consolidated Indebtedness
of the Borrower.
 
“Consolidated EBITDA” means, with respect to any period, Consolidated Net Income
from continuing operations plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for taxes paid or accrued, (iii) depreciation, (iv) amortization expense
of the Borrower and its consolidated  Subsidiaries (including amortization
recorded in connection with the application of Financial Accounting Standard No.
142 (Goodwill and Other Intangibles)), (v) dividends, distributions and payments
under any employee stock award or incentive plans plus any employment taxes,
cash fringes and employee benefit charges payable in connection therewith, (vi)
all other non-cash charges of the Borrower and its consolidated Subsidiaries
(excluding any such non-cash charge to the extent it represents an accrual of or
reserve for cash expenditures in any future period) less interest income and all
non-cash items of income of the Borrower and its consolidated Subsidiaries in
each case for such period, (vii) the aggregate amount of the awards remitted by
the Borrower to its senior management under the current Multi-Year Management
Incentive Plans; provided, however, that no more than $5,000,000 of cash
compensation, payments or awards remitted to senior management shall be included
in this calculation, (viii) non-cash charges arising from compensation expense
as a result of Financial Accounting Standards Board Statement 123R, “Share Based
Payment”, which would require certain stock based compensation to be recorded as
expense within the Borrower’s consolidated statement of operation, less the
amount of any subsequent cash payments in respect of any such non-cash charges,
(ix) any loss incurred by the Borrower as a result of the early extinguishment
of Indebtedness, (x) all non-recurring costs and expenses incurred in connection
with the consummation of any Permitted Acquisition, Investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any non-recurring
charges or non-recurring costs incurred as a result of such transaction, (xi)
Yellow Pages Advertising Expense and (xii) litigation costs and expenses
(including settlement amounts); provided, however, that the amount of such
litigation costs and expenses (including settlement costs and legal costs in
connection therewith) included in this calculation for such period and all
preceding periods following the Closing Date may not exceed $50,000,000 in the
aggregate for the term of this Agreement.
 
“Consolidated Funded Indebtedness” means, at any time, with respect to any
Person, without duplication, (i) the aggregate Dollar amount of Consolidated
Indebtedness which would be classified on the balance sheet of such Person, as
of the applicable determination date, as long-term Indebtedness, plus (ii) the
aggregate stated or face amount of all Letters of Credit at such time for which
such Person is the account party or is otherwise liable other than Letters of
Credit to the extent collateralized by cash or Cash Equivalent Instruments.
 
7

--------------------------------------------------------------------------------

 
“Consolidated Indebtedness” means, at any time, with respect to any Person, the
Indebtedness of such Person and its consolidated Subsidiaries calculated on a
consolidated basis as of such time.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its consolidated Subsidiaries calculated on
a consolidated basis for such period, in accordance with Agreement Accounting
Principles. Notwithstanding the foregoing, Consolidated Interest Expense shall
not include any non-cash interest expense recognized in accordance with
Accounting Standards Codification 470-20 or any successor standard.
 
 “Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its consolidated Subsidiaries calculated on a
consolidated basis for such period in accordance with Agreement Accounting
Principles.
 
 “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any operating agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership (except to the
extent expressly without recourse to such Person).
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the Code
or Section 4001 of ERISA.
 
“Conversion/Continuation Notice” is defined in Section 2.9.
 
“Credit Exposure” means, as to any Lender at any time, such Lender’s Outstanding
Revolving Credit Exposure at such time.
 
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
 
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
 
“Credit Party” means, at any time, any of the Borrower and any Person which is a
Guarantor at such time.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility LCs or Swing Line
Loans or (iii) pay over to any Lender Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Lender Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.
 
8

--------------------------------------------------------------------------------

 
“Disqualified Stock” means any capital stock or other equity interest that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Maturity Date.
 
“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary of any Person organized under the
laws of a jurisdiction located in the United States of America.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, and legally enforceable governmental
concessions, grants, franchises, licenses, agreements and restrictions relating
to (i) the protection of the environment, (ii) emissions, discharges or releases
of pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.
 
9

--------------------------------------------------------------------------------

 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to any Eurodollar Loan for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the Eurodollar Base Rate
shall be the Interpolated Rate.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to any Eurodollar Advance for the relevant
Interest Period, the sum of (i) the Adjusted Eurodollar Base Rate applicable to
such Interest Period, plus (ii) the Applicable Margin then in effect, changing
as and when the Applicable Margin changes.
 
“Event of Default” means an event described in Article VII.
 
“Excluded Swap Obligation” means, with respect to any Credit Party, any
Specified Swap Obligation if, and to the extent that, all or a portion of the
guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Specified Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an ECP at the time the guarantee of
such Credit Party or the grant of such security interest becomes effective with
respect to such Specified Swap Obligation.  If a Specified Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Specified Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.
 
 “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, (i) taxes imposed on its overall net
income, and franchise taxes imposed on it, by (a) the United States of America,
(b) the jurisdiction under the laws of which such Lender or the Administrative
Agent is incorporated or organized or any political combination or subdivision
or taxing authority thereof or (c) the jurisdiction in which the Administrative
Agent's or such Lender's principal executive office or such Lender's applicable
Lending Installation or office making or booking a Loan or Facility LC is
located, (ii) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (iii) in the case of a Non U.S. Lender (as defined in Section 3.5), any
withholding tax that is in effect at the time such Non U.S. Lender becomes a
party to this Agreement (or designates a new lending office) and (iv) any U.S.
federal withholding taxes imposed under FATCA.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.
 
“Existing Letters of Credit” means those Letters of Credit identified in
Schedule 2.20.
 
10

--------------------------------------------------------------------------------

 
“Facility LC” is defined in Section 2.20.1.
 
“Facility LC Application” is defined in Section 2.20.3.
 
“Facility LC Collateral Account” is defined in Section 2.20.11.
 
“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
 
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate (or, in the event such rate is not
published for any day that is a business day, the rate calculated by the
Administrative Agent based on quotations for such federal funds transactions
that Administrative Agent receives from three federal funds brokers of
recognized standing selected by the Administrative Agent); provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of calculating such rate.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
 
“Financial Assistance Problem” means, with respect to any Foreign Subsidiary,
the inability of such Foreign Subsidiary to become a Subsidiary Guarantor or to
permit its assets from being pledged pursuant to a pledge or security agreement
on account of legal or financial limitations imposed by the jurisdiction of
organization of such Foreign Subsidiary or other relevant jurisdictions having
authority over such Foreign Subsidiary, in each case as determined by the
Borrower in its commercially reasonable judgment acting in good faith and in
consultation with its legal and tax advisors.
 
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter future, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.
 
“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended, modified or supplemented from time to time.
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns more than 50% of such Foreign Subsidiary’s issued and outstanding ordinary
equity interests.
 
“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the Applicable Margin then in effect, changing as and when the
Applicable Margin changes.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.
 
11

--------------------------------------------------------------------------------

 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.
 
“Foreign Subsidiary” means any Subsidiary of any Person which is not a Domestic
Subsidiary of such Person.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Governmental Authority” means any nation or government, any foreign, federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
 
“Governmental Receivables” means, collectively, any and all Receivables which
are (a) Medicare Receivables, (b) Medicaid Receivables, (c) CHAMPVA Receivables,
(d) TRICARE Receivables, or (e) any other Receivables payable by a Governmental
Authority, or its agent, administrator, intermediary or carrier, approved by the
Administrative Agent.
 
“Guarantor” means each Subsidiary of the Borrower which is a party to the
Guaranty Agreement, including each Subsidiary of the Borrower which becomes a
party to the Guaranty Agreement pursuant to a joinder or other supplement
thereto.
 
“Guaranty Agreement” means the Second Amended and Restated Guaranty Agreement,
dated as of June 30, 2014, made by the Guarantors in favor of the Administrative
Agent for the benefit of the Holders of Secured Obligations, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) the LC Issuer in respect of Reimbursement Obligations owed to it, (iii) the
Administrative Agent, the Lenders and the LC Issuer in respect of all other
present and  future obligations and liabilities of the Borrower or any of its
Domestic Subsidiaries of every type and description arising under or in
connection with this Agreement or any other Loan Document, (iv) each Lender (or
Affiliate thereof), in respect of all (x) Rate Management Obligations of the
Borrower or any Subsidiary to such Lender (or such Affiliate) as exchange party
or counterparty under any Rate Management Transaction, unless the Borrower or
such Subsidiary, as the case may be, and such Lender (or such Affiliate)
mutually agree that such Rate Management Obligations do not constitute Secured
Obligations and (y) Banking Services Obligations, unless the Borrower or the
applicable Subsidiary and such Lender (or such Affiliate) mutually agree that
such Banking Services Obligations do not constitute Secured Obligations, (v)
each Person benefiting from indemnities made by the Borrower or any Subsidiary
hereunder or in any Loan Document in respect of the obligations and liabilities
of the Borrower or such Subsidiary to such Person, and (vi) their respective
permitted successors, transferees and assigns.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurodollar Base Rate”.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.5.3.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.5.3.
 
12

--------------------------------------------------------------------------------

 
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.5.3.
 
 “Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person's business and obligations
in respect of deferred compensation), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other similar
instruments, (v) obligations to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property, (vi) Capitalized Lease Obligations, (vii) Contingent
Obligations of such Person in respect of Indebtedness, (viii) reimbursement
obligations under Letters of Credit, bankers’ acceptances, surety bonds and
similar instruments, (ix) for purposes of Section 6.14 only, Net Mark-to-Market
Exposure under Rate Management Transactions and other Financial Contracts, and
(x) any other obligation for borrowed money which in accordance with Agreement
Accounting Principles would be classified as indebtedness on the consolidated
balance sheet of such Person.
 
“Intellectual Property Security Agreements” means the intellectual property
security agreements as any Credit Party may from time to time make in favor of
the Administrative Agent for the benefit of the Holders of Secured Obligations,
in each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months, or, to the extent acceptable to all affected Lenders,
twelve months, commencing on a Business Day selected by the Borrower pursuant to
this Agreement.  Such Interest Period shall end on but exclude the day which
corresponds numerically to such date one, two, three, six, or, if applicable,
twelve months thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third, sixth or, if
applicable, twelfth succeeding month, such Interest Period shall end on the last
Business Day of such next, second, third, sixth or, if applicable, twelfth
succeeding month.  If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if the Interpolated
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of calculating such rate.
 
“Investment” of a Person means any loan, advance (other than commission, travel,
relocation and other loans and advances to officers or employees made in the
ordinary course of business), extension of credit (other than Receivables
arising in the ordinary course of business) or contribution of capital by such
Person; stocks, bonds, mutual funds, partnership interests, notes, debentures or
other securities owned by such Person; any deposit accounts and certificate of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.
 
13

--------------------------------------------------------------------------------

 
“JPMorgan Chase” means JPMorgan Chase Bank, National Association, a national
banking association, in its individual capacity, and its successors.
 
“LC Commitment” means, with respect to any LC Issuer, the commitment of such LC
Issuer to issue Letters of Credit hereunder.  The initial amount of each LC
Issuer’s LC Commitment is set forth on Commitment Schedule, or if such LC Issuer
has entered into an Assignment Agreement or has otherwise assumed an LC
Commitment after the Closing Date, the amount set forth for such LC Issuer as
its LC Commitment in the Register maintained by the Administrative Agent. The LC
Commitment of any LC Issuer may be modified from time to time by agreement
between such LC Issuer and the Borrower, and notified to the Administrative
Agent.
 
“LC Exposure” has the meaning assigned to such term in Section 2.22.
 
“LC Fee” is defined in Section 2.20.4.
 
“LC Issuer” means (i) JPMorgan Chase (or any subsidiary or affiliate of JPMorgan
Chase designated by JPMorgan Chase), (ii) Bank of America, N.A., and (iii) any
other Lender that agrees to act as the LC Issuer, each in its capacity as issuer
of Facility LCs hereunder.  Each reference herein to the “LC Issuer” in
connection with a Facility LC or other matter shall be deemed to be a reference
to the relevant LC Issuer with respect thereto.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
 
“LC Payment Date” is defined in Section 2.20.5.
 
“Lender Party” means the Administrative Agent, the LC Issuer, any Swing Line
Lender or any other Lender.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective permitted successors and assigns.  Unless
otherwise specified, the term “Lenders” includes the Swing Line Lenders and the
LC Issuer.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on the
administrative information sheets provided to the Administrative Agent in
connection herewith or on a Schedule or otherwise selected by such Lender or the
Administrative Agent pursuant to Section 2.17.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“Leverage Ratio” has the meaning set forth in Section 6.20.
 
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Loan for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for U.S. Dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of calculating such rate.
 
14

--------------------------------------------------------------------------------

 
 “Lien” means any lien (statutory or other), security interest, mortgage,
pledge, hypothecation, assignment, deposit arrangement, or encumbrance of any
kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement, and, in the case of stock agreements, any purchase option,
call or similar right of a Person with respect to such stock).
 
“Loan” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, the Guaranty Agreement and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.13 (if
requested)) and agreements executed in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, condition (financial or otherwise), or Property of the Borrower and its
Subsidiaries taken as a whole or (ii) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent, the LC Issuer
or the Lenders thereunder or their rights with respect to the Collateral.
 
“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $20,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness is outstanding or is governed.
 
“Maturity Date” means June 20, 2023.
 
“Medicaid” shall mean, collectively, the health care assistance program
established by Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.)
and any statutes succeeding thereto, and all laws, rules, regulations, manuals,
orders, guidelines, requirements or guidance  pertaining to such program
including (a) all federal statutes (whether set forth in Title XIX of the Social
Security Act or elsewhere) affecting such program; (b) all state statutes and
plans for medical assistance enacted in connection with such program and federal
rules and regulations promulgated in connection with such program; and (c) all
applicable provisions of all rules, regulations, manuals, orders, guidelines,
requirements, or guidance of all Governmental Authorities, or their agent,
administrator, intermediary or carrier, promulgated in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, supplemented or otherwise modified from time to time.
 
“Medicaid Receivable” shall mean a Receivable payable pursuant to the Medicaid
program.
 
“Medicare” shall mean, collectively, the health insurance program for the aged
and disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders, guidelines, requirements, or guidance pertaining
to such program including (a) all federal statutes (whether set forth in Title
XVIII of the Social Security Act or elsewhere) affecting such program; and
(b) all applicable provisions of all rules, regulations, manuals, orders and
administrative reimbursement guidelines and requirements of all Governmental
Authorities, or their agent, administrator, intermediary or carrier, promulgated
in connection with such program (whether or not having the force of law), in
each case as the same may be amended, supplemented or otherwise modified from
time to time.
 
15

--------------------------------------------------------------------------------

 
“Medicare Receivable” shall mean a Receivable payable pursuant to the Medicare
program.
 
“Modify” and “Modification” are defined in Section 2.20.1.
 
“Moody's” means Moody's Investors Services, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated to make
contributions.
 
“Multi-Year Management Incentive Plans” means the Borrower’s incentive plans in
effect on the Closing Date that run to the benefit of Borrower’s senior
management and that award cash and/or non-cash bonuses (such as equity interests
or options to purchase equity interests in the Borrower) to senior management
based upon increases in Consolidated EBITDA and/or the share price for equity
interests of the Borrower or similar items that evidence increases in the
Borrower’s profitability.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions, as determined
by such Person in good faith.  “Unrealized losses” means the fair market value
of the cost to such Person of replacing such Rate Management Transaction as of
the date of determination (assuming the Rate Management Transaction were to be
terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Rate Management Transaction
as of the date of determination (assuming such Rate Management Transaction were
to be terminated as of that date).
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” is defined in Section 2.13.
 
“NYFRB” means the Federal Reserve Bank of New York.
 
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
shall be less than zero, such rate shall be deemed to be zero for purposes of
calculating such rate.
 
“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower to the
Administrative Agent, any Lender, the Swing Line Lenders, the LC Issuer, the
Arrangers, or any indemnitee under the provisions of Section 9.6 or any other
provisions of the Loan Documents, in each case of any kind or nature, present or
future, arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all interest, charges,
expenses, fees, attorneys' fees and disbursements (in each case whether or not
allowed), and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.
 
16

--------------------------------------------------------------------------------

 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
 
 “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum, without duplication, of (i) the aggregate principal amount of its Revolving
Loans at such time, plus (ii) its Swing Line Exposure at such time, plus (iii)
an amount equal to its ratable obligation to purchase participations in the LC
Obligations at such time.
 
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant Register” is defined in Section 12.2.4.
 
“Participants” is defined in Section 12.2.1.
 
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
“Payment Date” means the last day of each March, June, September and December
and the Maturity Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.
 
“Permitted Acquisition” is defined in Section 6.13.20.
 
17

--------------------------------------------------------------------------------

 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“PIP” means periodic interim payments (or similar payments) made by any
Governmental Authority to any Credit Party under the Medicare, Medicaid, TRICARE
or CHAMPVA programs or any similar program of any Governmental Authority.
 
“PIP Settlements” has the meaning ascribed to such term in Section 6.9(ii)
hereof.
 
“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA as to which the
Borrower or any member of the Controlled Group may have any liability.
 
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
 
“Pledge and Security Agreement” means that certain Amended and Restated Pledge
and Security Agreement, dated as of March 1, 2011, by and between the Credit
Parties and the Administrative Agent for the benefit of the Holders of Secured
Obligations, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.
 
“Pledge Subsidiary” means each Domestic Subsidiary and, at the option of the
Administrative Agent, each First Tier Foreign Subsidiary.
 
“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.
 
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person.
 
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
multiplying 100% by the quotient of (a) such Lender’s Revolving Loan Commitment
at such time divided by (b) the Aggregate Revolving Loan Commitment at such time
(excluding, at any time a Defaulting Lender shall exist under Section 2.22, such
Defaulting Lender’s Revolving Loan Commitment); provided, however, if all of the
Revolving Loan Commitments are terminated pursuant to the terms of this
Agreement, then “Pro Rata Share” with respect to Revolving Loans, LC Obligations
or participations in Swing Line Loans means the percentage obtained by
multiplying 100% by the quotient of (x) such Lender’s Outstanding Revolving
Credit Exposure at such time divided by (y) the Aggregate Outstanding Revolving
Credit Exposure at such time, in each case giving effect to any assignments and
to any Lender’s status as a Defaulting Lender at the time of determination.
 
18

--------------------------------------------------------------------------------

 
 “Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Borrower or any Subsidiary issued as consideration for such Acquisition.
 
“Purchasers” is defined in Section 12.3.1.
 
“Rabbi Trust” means a trust established by the Borrower or any Subsidiary to
hold assets in connection with an employee benefit plan or arrangement,
including, without limitation, the trusts established in connection with the
Chemed Excess Benefit Plan, the Roto-Rooter Deferred Compensation Plan and the
Chemed Corporation Long-Term Care Insurance Plan.
 
“Rabbi Trust Subsidiary” means any Subsidiary of the Borrower substantially all
the assets of which are, or are to be, assets of one or more Rabbi Trusts.
 
 “Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
“Receivable(s)” means and includes all of the Borrower’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Borrower or such Subsidiary
to payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
federal tax purposes) and (c) the LC Issuer.
 
“Regulation D” means Regulation D of the Federal Reserve Board as from time to
time in effect and any successor thereto or other regulation or official
interpretation of said Federal Reserve Board relating to reserve requirements
applicable to member banks of the Federal Reserve System.
 
19

--------------------------------------------------------------------------------

 
“Regulation U” means Regulation U of the Federal Reserve Board as from time to
time in effect and any successor or other regulation or official interpretation
of said Federal Reserve Board relating to the extension of credit by banks,
non-banks and non-broker lenders for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.
 
“Regulation X” means Regulation X of the Federal Reserve Board as from time to
time in effect and any successor or other regulation or official interpretation
of said Federal Reserve Board relating to the extension of credit by foreign
lenders for the purpose of purchasing or carrying margin stock (as defined
therein).
 
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
 
“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
satisfy the minimum funding standards of Section 412 of the Code and of Section
302 of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(c) of the Code.
 
“Reports” is defined in Section 9.6.
 
“Required Guarantor Subsidiary” means, at any time, (i) any Domestic Subsidiary
all of the outstanding voting securities of which shall at the time be owned,
directly or indirectly, by the Borrower or one or more Required Guarantor
Subsidiaries or by the Borrower and one or more Required Guarantor Subsidiaries,
or (ii) any Domestic Subsidiary that is a partnership, limited liability
company, association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned; provided, however, that VNF and any Rabbi Trust or Rabbi Trust
Subsidiary shall not be Required Guarantor Subsidiaries.
 
“Required Lenders” means Lenders in the aggregate having more than 50% of the
Credit Exposures and unused Commitments at such time; provided that for purposes
of declaring the Loans to be due and payable pursuant to Section 8.1, and for
all purposes after the Loans become due and payable pursuant to Section 8.1 or
the Commitments expire or terminate, then, as to each Lender, clause (a) of the
definition of Swing Line Exposure shall not be applicable for purposes of
determining the Outstanding Revolving Credit Exposure of such Lender to the
extent such Lender shall have been required to fund its participation in the
outstanding Swing Line Loans and has not yet done so.
 
 “Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D) for such Interest Period.
 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any equity interests of the Borrower or VITAS Healthcare
now or hereafter outstanding, except a dividend payable solely in the Borrower’s
or VITAS Healthcare’s capital stock (other than Disqualified Stock) or in
options, warrants or other rights to purchase such capital stock, or (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any equity interests of the Borrower now or hereafter outstanding,
other than in exchange for, or out of the proceeds of, the substantially
concurrent sale (other than to a Subsidiary of the Borrower) of other equity
interests of the Borrower (other than Disqualified Stock).
 
20

--------------------------------------------------------------------------------

 
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Loan Commitment or, if the Revolving Loan Commitments have
terminated or expired, a Lender with Outstanding Revolving Credit Exposure.
 
“Revolving Loan” means, with respect to a Revolving Lender, any of such
Revolving Lender’s loans made pursuant to its commitment to lend set forth in
Section 2.1(a) (and any conversion or continuation thereof).
 
“Revolving Loan Commitment” means, for each Revolving Lender, including without
limitation, each LC Issuer, such Revolving Lender’s obligation to make Revolving
Loans to, participate in Swing Line Loans made to, and participate in Facility
LCs issued upon the application of, the Borrower in an aggregate amount not
exceeding the amount set forth for such Revolving Lender on the Commitment
Schedule or in any Assignment Agreement delivered pursuant to Section 12.3, as
such amount may be modified from time to time pursuant to the terms hereof.
 
“S&P” means Standard and Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.
 
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“SEC” means the Securities and Exchange Commission or any other Governmental
Authority succeeding to any of the principal functions thereof.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
21

--------------------------------------------------------------------------------

 
“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any Affiliate of any Lender, unless the Borrower or the applicable
Subsidiary, as the case may be, and any such Lender or such Affiliate mutually
agree that such Rate Management Obligations do not constitute Secured
Obligations and (iii) all Banking Services Obligations, unless the Borrower or
the applicable Subsidiary, as the case may be, and any such Lender or such
Affiliate to which any such Banking Services Obligations are owing mutually
agree that such Banking Services Obligations do not constitute Secured
Obligations; provided that the definition of “Secured Obligations” shall not
create or include any guarantee by any Credit Party of (or grant of security
interest by any Credit Party to support, as applicable) any Excluded Swap
Obligations of such Credit Party for purposes of determining any obligations of
any Credit Party.
 
“Senior Unsecured Indenture” means the Indenture, dated as of February 24, 2004,
by and between the Borrower and LaSalle Bank National Association (or its
successors), as Trustee for the purchasers of the senior unsecured notes related
thereto, while it remained in effect.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Closing Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Rate Management Transaction or any
Banking Services Agreement.
 
“Specified Swap Obligation” means, with respect to any Credit Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
 
 “Subsidiary” of a Person means (i) any corporation of which more than 50% of
the outstanding securities having ordinary voting power shall at the time be
owned or controlled, directly or indirectly, by such Person or by one or more of
its Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii)
any partnership, limited liability company, association, joint venture or
similar business organization of which more than 50% of the ownership interests
having ordinary voting power shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
tangible assets of the Borrower and its Subsidiaries or Property which is
responsible for more than 10% of the consolidated net revenues of the Borrower
and its Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made (or if financial statements have not been delivered hereunder for that
month which begins the twelve-month period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that month).
 
“Swing Line Borrowing Notice” is defined in Section 2.4.2.
 
“Swing Line Commitment” means the obligation of each Swing Line Lender to make
Swing Line Loans up to a maximum principal amount at any one time outstanding
equal to its Swing Line Commitment as set forth on the Commitment Schedule.
 
22

--------------------------------------------------------------------------------

 
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be the sum of (a) its Pro Rata Share of the aggregate
principal amount of all Swing Line Loans outstanding at such time, other than
with respect to any Swing Line Loans made by such Lender in its capacity as a
Swing Line Lender, and (b) the aggregate principal amount of all Swing Line
Loans made by such Lender as a Swing Line Lender outstanding at such time (less
the amount of participations funded by the other Lenders in such Swing Line
Loans).
 
“Swing Line Lenders” means JPMorgan Chase and any other Lender selected by the
Borrower and approved by the Administrative Agent (such approval not to be
unreasonably withheld) which agrees to act as a Swing Line Lender, each in its
capacity as a lender of Swing Line Loans hereunder.
 
“Swing Line Loan” means a Loan made available to the Borrower by a Swing Line
Lender pursuant to Section 2.4.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, imposed on or with respect to any
payment made by the Credit Parties under any Loan Document, but excluding
Excluded Taxes and Other Taxes.
 
“Third Party Payor” shall mean any Governmental Authority, insurance company,
health maintenance organization, preferred provider organization or similar
entity, or their agent, administrator, intermediary or carrier, that is
obligated to make payments with respect to a Receivable.
 
“Transferee” is defined in Section 12.4.
 
“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services in the Departments of Defense, Health
and Human Services, and Commerce and certain of their dependents, which program
was formerly known as the Civilian Health and Medical Program of the Uniformed
Services (CHAMPUS), and all laws, rules, regulations, manuals, orders,
guidelines, requirements, or guidance of all Governmental Authorities, or their
agent, administrator, intermediary or carrier, promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.
 
“TRICARE Receivable” means a Receivable payable pursuant to the TRICARE program.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
 
“Unapplied PIP” has the meaning ascribed to such term in Section 6.9(ii).
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan exceeds
the fair market value of all such Plan’s assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plan for which a
valuation report is available, using actuarial assumptions for funding purposes
as set forth in such report.
 
“Unmatured Event of Default” means an event which but for the lapse of time or
the giving of notice, or both, would constitute an Event of Default.
 
23

--------------------------------------------------------------------------------

 
“VITAS Healthcare” means VITAS Healthcare Corporation, a Delaware corporation.
 
“VNF” means VITAS of North Florida, Inc., a Florida not-for-profit corporation
and a Wholly-Owned Subsidiary of VITAS Healthcare.
 
“Wholly‑Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which (other than directors’ qualifying shares
or shares issued to third parties to the extent necessary to satisfy any
licensing requirements under applicable law with respect to the Borrower’s or
any of its Subsidiaries’ businesses) shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly‑Owned Subsidiaries
of such Person, or by such Person and one or more Wholly‑Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which (other than directors’ qualifying shares
or shares issued to third parties to the extent necessary to satisfy any
licensing requirements under applicable law with respect to the Borrower’s or
any of its Subsidiaries’ businesses) shall at the time be so owned or
controlled.
 
“Yellow Pages Advertising Expense” means, on any determination date, the excess
of (x) costs accrued in accordance with GAAP during the twelve-month period
ending on such date in connection with the Borrower’s and its Affiliates’
purchase of advertisements in the Yellow Pages telephone directory and other
similar telephone directories, over (y) amounts deemed by the Borrower to have
been paid in respect of such advertisements during such twelve-month period as
set forth in the Borrower’s internal management reports detailing its
advertising expenses.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2.            Plural Forms.  The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms.
 
1.3.            Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Advances also may be classified and referred to
by Class (e.g., a “Revolving Advance”) or by Type (e.g., a “Eurodollar Advance”)
or by Class and Type (e.g., a “Eurodollar Revolving Advance”).
 
ARTICLE II

THE CREDITS
 
2.1.            Commitments.  Upon the satisfaction of the conditions precedent
set forth in Section 4.1 and 4.2, as applicable, each Revolving Lender severally
and not jointly agrees, on the terms and conditions set forth in this Agreement,
during the Availability Period, to (a) make Revolving Loans to the Borrower from
time to time and (b) participate in Facility LCs issued upon the request of the
Borrower, in each case in an amount that will not result in such Revolving
Lender’s Outstanding Revolving Credit Exposure exceeding such Lender’s Revolving
Loan Commitment; provided that at no time shall the Aggregate Outstanding
Revolving Credit Exposure hereunder exceed the Aggregate Revolving Loan
Commitment.  Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans at any time during the Availability Period.
The commitment of each Lender to lend Revolving Loans hereunder shall
automatically expire on the Maturity Date.  The LC Issuer will issue Facility
LCs hereunder on the terms and conditions set forth in Section 2.20.
 
24

--------------------------------------------------------------------------------

 
2.2.            Required Payments; Termination.  Any outstanding Revolving Loans
shall be paid in full by the Borrower on the Maturity Date and all other due and
unpaid Secured Obligations shall be paid in full by the Borrower on the earlier
of the date when due or the Maturity Date.  In addition, if at any time the
Aggregate Outstanding Revolving Credit Exposure hereunder exceeds the Aggregate
Revolving Loan Commitment, the Borrower shall promptly repay outstanding
Revolving Loans and Swing Line Loans (or, if no Revolving Loans or Swing Line
Loans are outstanding, cash collateralize the outstanding LC Obligations by
depositing funds in the Facility LC Collateral Account in accordance with
Section 2.20.11) in an aggregate amount equal to the excess of the Aggregate
Outstanding Revolving Credit Exposure over the Aggregate Revolving Loan
Commitment.  Notwithstanding the termination of the Revolving Loan Commitments
under this Agreement on the Maturity Date, until all of the Obligations (other
than obligations to pay fees and expenses with respect to which the Borrower has
not received an invoice and contingent indemnity obligations) shall have been
fully paid and satisfied, all of the rights and remedies under this Agreement
and the other Loan Documents shall survive to the extent provided herein.  Each
prepayment of a Revolving Advance shall be applied ratably to the Revolving
Loans comprising such prepaid Revolving Advance.
 
2.3.            Ratable Loans; Types of Advances.  (a) Each Revolving Advance
hereunder shall consist of Revolving Loans of the same Type made from the
several Lenders.  Such Revolving Loans shall be made ratably in proportion to
their respective Commitments.
 
(b)            The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.8 and 2.9, or Swing Line Loans selected by the Borrower in accordance
with Section 2.4.
 
2.4.            Swing Line Loans.
 
2.4.1  Amount of Swing Line Loans.  Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Credit Extension hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, during the Availability
Period, each Swing Line Lender may in its sole discretion, but shall have no
obligation to, on the terms and conditions set forth in this Agreement,
severally make Swing Line Loans to the Borrower from time to time in an
aggregate principal amount not to exceed its Swing Line Commitment,
provided that the Aggregate Outstanding Revolving Credit Exposure shall not at
any time exceed the Aggregate Revolving Loan Commitment, and
provided further that at no time shall any Swing Line Lender’s Outstanding
Revolving Credit Exposure exceed its Revolving Loan Commitment at such time. 
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Maturity Date.
 
2.4.2  Borrowing Notice.  The Borrower shall deliver to the Administrative Agent
and each Swing Line Lender irrevocable notice (a “Swing Line Borrowing Notice”)
not later than 12:00 noon (Chicago, Illinois time) on the Borrowing Date of each
Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day), and (ii) the aggregate amount of the requested Swing Line
Loan which shall be an amount not less than $100,000.  The Swing Line Loans
shall bear interest at the Floating Rate or at such other rate as is agreed upon
by the Borrower and the applicable Swing Line Lender.
 
25

--------------------------------------------------------------------------------

 
2.4.3  Making of Swing Line Loans.  Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Revolving Lender by
fax or other similar form of transmission, of the requested Swing Line Loan. 
Not later than 2:00 p.m. (Chicago, Illinois time) on the applicable Borrowing
Date, each Swing Line Lender may, in its sole discretion, make available its
ratable portion of the requested Swing Line Loan (such ratable portion to be
calculated based upon such Swing Line Lender’s Swing Line Commitment to the
total Swing Line Commitments of all of the Swing Line Lenders), in funds
immediately available in Chicago, to the Administrative Agent at its address
specified pursuant to Article XIII.  The Administrative Agent will promptly make
any funds so received from the Swing Line Lenders available to the Borrower on
the Borrowing Date at the Administrative Agent’s aforesaid address.
 
2.4.4  Independent Swing Line Lender Obligations. No Swing Line Lender shall be
responsible for the failure of any other Swing Line Lender to make its ratable
portion of a Swing Line Loan on the date of any Swing Line Loan.
 
2.4.5  Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in
full by the Borrower on or before the earlier of the Maturity Date and the tenth
(10th) Business Day after the Borrowing Date for such Swing Line Loan.  In
addition, any Swing Line Lender (i) may at any time in its sole discretion with
respect to any of its outstanding Swing Line Loans, or (ii) shall, on the tenth
(10th) Business Day after the Borrowing Date of any Swing Line Loan, require
each Revolving Lender (including such Swing Line Lender) to make a Revolving
Loan in the amount of such Revolving Lender’s Pro Rata Share of such Swing Line
Loan (including, without limitation, any interest accrued and unpaid thereon),
for the purpose of repaying such Swing Line Loan.  Not later than 1:00 p.m.
(Chicago, Illinois time) on the date of any notice received pursuant to this
Section 2.4.5, each Revolving Lender shall make available its required Revolving
Loan, in funds immediately available in Chicago to the Administrative Agent at
its address specified pursuant to Article XIII.  Revolving Loans made pursuant
to this Section 2.4.5 shall initially be Floating Rate Loans and thereafter may
be continued as Floating Rate Loans or converted into Eurodollar Loans in the
manner provided in Section 2.9 and subject to the other conditions and
limitations set forth in Article II.  Notwithstanding the foregoing, upon the
occurrence of (i) the Maturity Date, (ii) any Event of Default described in
Section 7.6 or 7.7, (iii) the date on which the Obligations are accelerated; or
(iv) the date on which the Commitments shall be terminated (each, an “Automatic
Swing Line Participation Event”), each Revolving Lender shall be deemed to
absolutely and unconditionally acquire participations in all of the Swing Line
Loans outstanding at such time and to be required to make Revolving Loans in
respect thereof, in each case without notice or any further action from any
Swing Line Lender, Lender or the Administrative Agent. Upon the occurrence of an
Automatic Swing Line Participation Event, the Administrative Agent will give
notice thereof to each Revolving Lender, specifying in such notice each
Revolving Lender’s Pro Rata Share of the outstanding Swing Line Loan or Loans
(provided, that failure of the Administrative Agent to deliver such notice shall
not relieve the Revolving Lenders of their obligations to acquire participations
in Swing Line Loans or to make Revolving Loans under this Section 2.4.5). Each
Revolving Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 12:00 noon, New York City time, on a Business Day, no
later than 5:00 p.m. New York City time, on such Business Day, and if received
after 12:00 noon, New York City time, on a Business Day, no later than 10:00
a.m., New York City time, on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of the applicable Swing Line Lender,
such Lender’s Pro Rata Share of all such Swing Line Loans.  Unless a Revolving
Lender shall have notified any Swing Line Lender, prior to its making any Swing
Line Loan, that any applicable condition precedent set forth in Sections 4.1 or
4.2, as applicable, had not been satisfied, such Revolving Lender’s obligation
to make Revolving Loans pursuant to this Section 2.4.5 to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against any Swing Line Lender or any other Person, (b) the occurrence or
continuance of an Event of Default or Unmatured Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or (d)
any other circumstances, happening or event whatsoever.  In the event that any
Revolving Lender fails to make payment to the Administrative Agent of any amount
due under this Section 2.4.5, the Administrative Agent shall be entitled to
receive, retain and apply against such obligation the principal and interest
otherwise payable to such Revolving Lender hereunder until the Administrative
Agent receives such payment from such Revolving Lender or such obligation is
otherwise fully satisfied.  In addition to the foregoing, if for any reason any
Revolving Lender fails to make payment to the Administrative Agent of any amount
due under this Section 2.4.5, such Revolving Lender shall be deemed, at the
option of the Administrative Agent, to have unconditionally and irrevocably
purchased from the applicable Swing Line Lender, without recourse or warranty,
an undivided interest and participation in the applicable Swing Line Loan in the
amount of such Revolving Loan, and such interest and participation may be
recovered from such Lender together with interest thereon at the NYFRB Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received.  On the Maturity Date, the Borrower shall repay in
full the outstanding principal balance of the Swing Line Loans.
 
26

--------------------------------------------------------------------------------

 
2.4.6  Replacement of a Swing Line Lender; Resignation of a Swing Line Lender. 
Any Swing Line Lender may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Swing Line Lender and the
successor Swing Line Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of a Swing Line Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swing Line Lender pursuant to Section
2.10.  From and after the effective date of any such replacement, (x) the
successor Swing Line Lender shall have all the rights and obligations of the
replaced Swing Line Lender under this Agreement with respect to Swing Line Loans
made thereafter and (y) references herein to the term “Swing Line Lender” shall
be deemed to include a reference to such successor or to any previous Swing Line
Lender, or to such successor and all previous Swing Line Lenders, as the context
shall require.  After the replacement of a Swing Line Lender hereunder, the
replaced Swing Line Lender shall remain a party hereto and shall continue to
have all the rights and obligations of a Swing Line Lender under this Agreement
with respect to Swing Line Loans made by it prior to its replacement, but shall
not be required to make additional Swing Line Loans.  Subject to the appointment
and acceptance of a successor Swing Line Lender, any Swing Line Lender may
resign as a Swing Line Lender at any time upon thirty days’ prior written notice
to the Administrative Agent, the Borrower and the Lenders, in which case, such
Swing Line Lender shall be replaced in accordance with this Section.
 
2.5.            Commitment Fee; Aggregate Revolving Loan Commitment; Increase in
Aggregate Revolving Loan Commitment.
 
2.5.1  Commitment Fee.  The Borrower shall pay to the Administrative Agent, for
the account of the Revolving Lenders pro rata in accordance with their
respective Revolving Loan Commitments, from and after the Closing Date until the
date on which the Aggregate Revolving Loan Commitment shall be terminated in
whole,  a commitment fee (the “Commitment Fee”) accruing at the rate of the then
Applicable Fee Rate on the average daily excess of the Aggregate Revolving Loan
Commitment over the Aggregate Outstanding Revolving Credit Exposure (excluding
the aggregate principal amount of any Swing Line Loans).  All such Commitment
Fees payable hereunder shall be payable quarterly in arrears on each Payment
Date.
 
27

--------------------------------------------------------------------------------

 
2.5.2  Reductions in Aggregate Revolving Loan Commitment.  The Borrower may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part,
ratably among the Revolving Lenders in the minimum amount of $5,000,000 (and in
multiples of $1,000,000 in excess thereof), upon at least three (3) Business
Days' written notice to the Administrative Agent, which notice may be
conditional and shall specify the amount of any such reduction,
provided, however, that the amount of the Aggregate Revolving Loan Commitment
may not be reduced below the Aggregate Outstanding Revolving Credit Exposure. 
All accrued Commitment Fees shall be payable on the effective date of any
termination of the obligations of the Revolving Lenders to make Credit
Extensions hereunder and on the final date upon which all Revolving Loans are
repaid.
 
2.5.3  Increase of Revolving Loan Commitments and Incremental Term Loans. The
Borrower may from time to time elect to increase the Revolving Loan Commitments
or add one or more tranches of term loans hereunder (each an “Incremental Term
Loan”), in each case in minimum increments of $5,000,000 so long as, after
giving effect thereto, the aggregate amount of all such increases in Revolving
Loan Commitments and additions of Incremental Term Loans does not exceed
$150,000,000.  Such request shall be made in a written notice given to the
Administrative Agent by the Borrower not less than five (5) Business Days prior
to the proposed effective date of such increase or Incremental Term Loan, which
notice (a “Commitment Increase Notice”) shall specify (A) the amount of the
proposed increase in the Revolving Loan Commitments or the proposed Incremental
Term Loans and (B) the proposed effective date of such increase or Incremental
Term Loans. The Borrower may arrange for any such increase in Revolving Loan
Commitments or tranche of Incremental Term Loans to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Revolving Loan
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”); provided that each Augmenting Lender shall be subject to the approval
of the Borrower, the Administrative Agent and (in the case of an increase in the
Revolving Loan Commitments) the LC Issuer and Swing Line Lender (which approval
shall not be unreasonably withheld or delayed).  No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Revolving Loan Commitments or Incremental
Term Loan pursuant to this Section 2.5.3.  Increases and new Revolving Loan
Commitments and Incremental Term Loans created pursuant to this Section 2.5.3
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof.  Notwithstanding the
foregoing, no increase in the Revolving Loan Commitments (or in the Revolving
Loan Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless the following conditions precedent are
met: (A) as of the effective date of such increase or Incremental Term Loan, all
representations and warranties under Article V shall be true and correct in all
material respects as though made on such date (except for those representations
and warranties which expressly relate to an earlier date, which shall have been
true and correct as of such earlier date), no event shall have occurred and then
be continuing which constitutes an Unmatured Event of Default or Event of
Default, and the Borrower and its Subsidiaries, on a pro forma basis shall be in
compliance with Sections 6.20 and 6.21 as of the then most recently ended fiscal
quarter (as determined in good faith by the Borrower, including without
limitation, as if (x) the aggregate Revolving Loans and Incremental Term Loans
to be outstanding on the effective date of such increase or Incremental Term
Loan (after giving effect to such increase or Incremental Term Loan) had been
outstanding on the last day of such fiscal quarter, and (y) any increase in
Consolidated EBITDA resulting from any Permitted Acquisition pursuant to Section
6.13.20 and financed with the proceeds from such additional Revolving Loan
Commitments (and Loans extended thereunder) or Incremental Term Loans had been
realized on the first day of the four fiscal quarter period ending as of the end
of such fiscal
 
28

--------------------------------------------------------------------------------

quarter, (B) the Borrower, the Administrative Agent, and each Increasing Lender
or Augmenting Lender shall have executed and delivered a “Commitment and
Acceptance” substantially in the form of Exhibit H hereto, (C) counsel for the
Borrower shall have provided to the Administrative Agent supplemental opinions
in form and substance reasonably satisfactory to the Administrative Agent, and
(D) in the case of an increase of the Revolving Loan Commitments, the
Administrative Agent shall have administered the reallocation of the Outstanding
Revolving Credit Exposures as set forth below on the effective date of such
increase ratably among the Revolving Lenders (including new Lenders) after
giving effect to such increase. The Borrower hereby agrees to compensate each
Lender for all losses, expenses and liabilities incurred by such Lender in
connection with the sale and assignment of any Eurodollar Loan hereunder on the
terms and in the manner as set forth in Section 3.4 hereof. Upon each increase
in the Revolving Loan Commitments pursuant to this Section, each Lender with a
Revolving Loan Commitment immediately prior to such increase (an “Existing
Revolving Credit Lender”) will automatically and without further act be deemed
to have assigned to each Increasing Lender and Augmenting Lender, in respect of
such increase, and each such Increasing Lender and Augmenting Lender will
automatically and without further act be deemed to have assumed, a portion of
such Existing Revolving Credit Lender’s participations hereunder in outstanding
Facility LCs and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (i) participations hereunder in Facility LCs and (ii)
participations hereunder in Swing Line Loans held by each Revolving Lender
(including each such Increasing Lender and Augmenting Lender) will equal the
percentage of the aggregate Revolving Loan Commitments of all Lenders with a
Revolving Loan Commitment represented by such Lender’s Revolving Loan Commitment
and (b) if, on the date of such increase, there are any Revolving Loans
outstanding, such Revolving Loans shall on or prior to the effectiveness of such
increase in the Revolving Loan Commitments be prepaid to the extent necessary
from the proceeds of additional Revolving Loans made hereunder by the Increasing
Lenders and Augmenting Lenders, so that, after giving effect to such prepayments
and any borrowings on such date of all or any portion of such Revolving Loan
Commitment increase, the principal balance of all outstanding Revolving Loans
owing to each Lender with a Revolving Loan Commitment is equal to such Lender’s
Pro Rata Share (after giving effect to any nonratable Revolving Loan Commitment
increase resulting from a Revolving Loan Commitment increase pursuant to this
Section 2.5.3) of all then outstanding Revolving Loans.  The Administrative
Agent and the Lenders hereby agree that the borrowing notice, minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence. The Incremental Term Loans (a) shall rank pari
passu in right of payment with the Loans, (b) shall not mature earlier than the
Maturity Date (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may provide
for material additional or different financial or other covenants applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans (and may have amortization
and mandatory prepayment requirements prior to the Maturity Date).  Incremental
Term Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent.  The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.5.3.  Nothing contained in this Section 2.5.3
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Revolving Loan Commitment hereunder, or provide
Incremental Term Loans, at any time.  In connection with any increase of the
Commitments or Incremental Term Loans pursuant to this Section, any Augmenting
Lender becoming a party hereto shall (1) execute such documents and agreements
as the Administrative Agent may reasonably request and (2) in the case of any
Augmenting Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.
 
29

--------------------------------------------------------------------------------

 
2.6.            Minimum Amount of Each Advance.  Each Eurodollar Advance shall
be in the minimum amount of $2,000,000 (and in multiples of $500,000 if in
excess thereof), and each Floating Rate Advance (other than an Advance to repay
Swing Line Loans) shall be in the minimum amount of $1,000,000 (and in multiples
of $250,000 if in excess thereof), provided, however, that any Revolving
Floating Rate Advance may be (i) in the amount of the excess of the Aggregate
Revolving Loan Commitment over the Aggregate Outstanding Revolving Credit
Exposure or (ii) in such amount as is required, in accordance with Section
2.20.6, to finance the reimbursement of a draw under a Facility LC.
 
2.7.            Optional Principal Payments.  The Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Advances (other
than Swing Line Loans), or any portion of the outstanding Floating Rate Advances
(other than Swing Line Loans), in a minimum aggregate amount of $500,000 or any
integral multiple of $100,000 in excess thereof, with notice to the
Administrative Agent by 11:00 a.m. (Chicago, Illinois time) on the date of
repayment, which notice may be conditional.  The Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Administrative Agent and
each Swing Line Lender by 11:00 a.m. (Chicago, Illinois time) on the date of
repayment, which notice may be conditional.  The Borrower may from time to time
pay, subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Advances,
or, in a minimum aggregate amount of $1,000,000 or any integral multiple of
$500,000 in excess thereof, any portion of the outstanding Eurodollar Advances
upon three (3) Business Days' prior notice to the Administrative Agent, which
notice may be conditional.
 
2.8.            Method of Selecting Types and Interest Periods for New
Advances.  The Borrower shall select the Type of Advance and, in the case of
each Eurodollar Advance, the Interest Period applicable thereto from time to
time; provided that there shall be no more than 5 Interest Periods in effect
with respect to all of the Loans at any time, unless such limit has been waived
by the Administrative Agent in its sole discretion.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Borrowing Notice”) not later than
10:00 a.m. (Chicago, Illinois time) at least one Business Day before the
Borrowing Date of each Floating Rate Advance (other than a Swing Line Loan) and
three (3) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying:
 

(i)
the Borrowing Date, which shall be a Business Day, of such Advance,

 

(ii)
the aggregate amount of such Advance,

 

(iii)
the Type of Advance selected, and

 

(iv)
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

 
30

--------------------------------------------------------------------------------

 
Not later than 12:00 noon (Chicago, Illinois time) on each Borrowing Date, each
Lender shall make available its Loan or Loans in federal or other funds
immediately available to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will promptly make the funds so received from the Lenders available to the
Borrower by crediting the amounts so received, in like funds, to an account of
the Borrower maintained with the Administrative Agent.
 
2.9.            Conversion and Continuation of Outstanding Advances; No
Conversion or Continuation of Eurodollar Advances After Event of Default. 
Floating Rate Advances (other than Swing Line Advances) shall continue as
Floating Rate Advances unless and until such Floating Rate Advances are
converted into Eurodollar Advances pursuant to this Section 2.9 or are repaid in
accordance with Section 2.7.  Each Eurodollar Advance shall continue as a
Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Advance shall be automatically converted
into a Floating Rate Advance unless (x) such Eurodollar Advance is or was repaid
in accordance with Section 2.7 or (y) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period. 
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of an Advance of any Type (other than a Swing Line
Advance) into any other Type or Types of Advances; provided  that any conversion
of any Eurodollar Advance shall be made on, and only on, the last day of the
Interest Period applicable thereto.  Notwithstanding anything to the contrary
contained in this Section 2.9, during the continuance of an Event of Default or
an Unmatured Event of Default, the Administrative Agent may (or shall at the
direction of the Required Lenders), by notice to the Borrower, declare that no
Advance may be made, converted or continued as a Eurodollar Advance.  The
Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago,
Illinois time) at least one (1) Business Day, in the case of a conversion into a
Floating Rate Advance, or three (3) Business Days, in the case of a conversion
into or continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:
 

(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(ii)
the aggregate amount, Class and Type of the Advance which is to be converted or
continued, and

 

(iii)
the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

 
2.10.            Changes in Interest Rate, etc.  Each Floating Rate Advance
(other than a  Swing Line Advance) shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such Advance
is made or is automatically converted from a Eurodollar Advance into a Floating
Rate Advance pursuant to Section 2.9, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate
per annum equal to the Floating Rate for such day.  Each Swing Line Loan shall
bear interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum equal to the Floating Rate for such day.  Changes
in the rate of interest on that portion of any Advance maintained as a Floating
Rate Advance will take effect simultaneously with each change in the Alternate
Base Rate.  Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Administrative Agent as applicable to
such Eurodollar Advance based upon the Borrower's selections under Sections 2.8
and 2.9 and otherwise in accordance with the terms hereof.   No Interest Period
in respect of any Loan may end after the Maturity Date.
 
31

--------------------------------------------------------------------------------

 
2.11.            Default Rate.  To the extent permitted by applicable law, (i)
if any principal of any Loan is not paid when due, whether at stated maturity,
upon acceleration or otherwise, all amounts of principal of the Loans shall, for
so long as any principal remains past due, bear interest, after as well as
before judgment, at a rate per annum equal to 2.00% plus the rate otherwise
applicable to such Loan as provided in Section 2.10 and (ii) if any interest on
any Loan, or any fee or other amount payable by the Borrower hereunder is not
paid when due, such amount shall bear interest, after as well as before
judgment, at a rate per annum equal to 2.00% plus the rate applicable to
Floating Rate Loans as provided in Section 2.10.
 
2.12.            Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent's
address specified pursuant to Article XIII, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by 12:00 noon (Chicago, Illinois time) on the date when due and
shall (except with respect to repayments of Swing Line Loans, and except in the
case of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, or as otherwise specifically required hereunder) be
applied ratably by the Administrative Agent among the applicable Lenders.  Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at its address
specified pursuant to Article XIII or at any Lending Installation specified in a
notice received by the Administrative Agent from such Lender.  The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with JPMorgan Chase for each payment of the Obligations as it becomes
due hereunder.  Each reference to the Administrative Agent in this Section 2.12
shall also be deemed to refer, and shall apply equally, to the LC Issuer in the
case of payments required to be made by the Borrower to the LC Issuer pursuant
to Section 2.20.6.
 
2.13.            Noteless Agreement; Evidence of Indebtedness.
 

(i)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(ii)
The Administrative Agent shall also maintain accounts in which it will record
(a) the date and the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period (in the case of a Eurodollar Advance) with
respect thereto, (b) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder, (c) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, (d) the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 12.3, (e) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender's share thereof, and (f) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest.

 

(iii)
The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(iv)
Any Lender may request that its Revolving Loans, or, in the case of the Swing
Line Lenders, the Swing Line Loans, be evidenced by promissory notes (the
“Notes”) in substantially the form of Exhibit E, with appropriate changes for
notes evidencing Swing Line Loans.  In such event, the Borrower shall prepare,
execute and deliver to such Lender such Note(s) payable to such Lender. 
Thereafter, the Loans evidenced by such Note(s) and interest thereon shall at
all times (prior to any assignment pursuant to Section 12.3) be represented by
one or more Notes payable to the payee named therein, except to the extent that
any such Lender subsequently returns any such Note(s) for cancellation and
requests that such Loans once again be evidenced as described in paragraphs (i)
and (ii) above.

 
32

--------------------------------------------------------------------------------

 
2.14.            Telephonic Notices.  The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically.  The
Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, signed by an Authorized Officer, if such confirmation is requested
by the Administrative Agent or any Lender, of each telephonic notice.  If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.
 
2.15.            Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Floating Rate Advance shall be payable in arrears on each
Payment Date, commencing with the first such date to occur after the Closing
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity.  Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance on a day other than a Payment Date shall be payable on the
date of conversion.  Interest accrued on each Eurodollar Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurodollar Advance is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on Eurodollar
Advances, Floating Rate Advances (other than Floating Rate Advances for which
the interest rate payable is based on the Prime Rate), LC Fees and all other
fees hereunder shall be calculated for actual days elapsed on the basis of a
360-day year.  Interest on Floating Rate Advances for which the interest rate
payable is based on the Prime Rate shall be calculated for actual days elapsed
on the basis of a 365/366-day year.  Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 12:00 noon (Chicago, Illinois time) at the place of
payment.  If any payment of principal of or interest on an Advance, any fees or
any other amounts payable to the Administrative Agent or any Lender hereunder
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest, fees
and commissions in connection with such payment.
 
2.16.            Notification of Advances, Interest Rates, Prepayments and
Revolving Loan Commitment Reductions; Availability of Loans.  Promptly after
receipt thereof, the Administrative Agent will notify each Lender of the
contents of each Aggregate Revolving Loan Commitment reduction notice, Borrowing
Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder.  Promptly after notice from the LC
Issuer, the Administrative Agent will notify each Lender of the contents of each
request for issuance of a Facility LC hereunder.  The Administrative Agent will
notify the Borrower and each Lender of the interest rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give the Borrower and each Lender prompt notice of each change in the Alternate
Base Rate.  Not later than 12:00 noon (Chicago, Illinois time) on each Borrowing
Date (except with respect to Revolving Loans made available pursuant to the
terms of Section 2.4.5), each Lender shall make available its Revolving Loan or
Revolving Loans in funds immediately available in Chicago to the Administrative
Agent at its address specified pursuant to Article XIII.  The Administrative
Agent will promptly make the funds so received from the Lenders available to the
Borrower at the Administrative Agent’s aforesaid address.
 
33

--------------------------------------------------------------------------------

 
2.17.            Lending Installations.  Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as
applicable, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as applicable,
for the benefit of any such Lending Installation.  Each Lender and the LC Issuer
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
 
2.18.            Non‑Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the NYFRB Rate for such day for the first three (3) days and, thereafter, the
interest rate applicable to the relevant Loan or (y) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.
 
2.19.            Replacement of Lender.  If (x) the Borrower is required
pursuant to Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender
or if any Lender's obligation to make or continue, or to convert Floating Rate
Advances into, Eurodollar Advances shall be suspended pursuant to Section 3.3,
(y) any Lender becomes a Defaulting Lender hereunder or (z) in connection with
any proposed amendment, waiver or consent  requiring the consent of “each
Lender” or “each Lender affected thereby,” the consent of the Required Lenders
is obtained, but the consent of other necessary Lenders is not obtained (any
Lender so affected or subject to the foregoing clauses (x) or (y) or failing to
provide a consent as described in clause (z), an “Affected Lender”), the
Borrower may elect to replace the Revolving Loan Commitment and/or Loans of such
Affected Lender, provided that concurrently with such replacement, (i) another
bank or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Credit Exposure of the Affected Lender pursuant to an Assignment Agreement
substantially in the form of Exhibit C and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments; provided that the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to and be bound by the terms
thereof; provided further that following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto, and (ii) the Borrower shall pay
to such Affected Lender in immediately available funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
replacement, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender, in each case to the extent not paid
by the purchasing lender.  The Administrative Agent shall record such payments
made by the Borrower in accordance with Section 2.13.
 
34

--------------------------------------------------------------------------------



2.20.            Facility LCs.
 
2.20.1  Existing Letters of Credit; Issuance.  The Borrower, the Lenders, the
Administrative Agent and the LC Issuer agree and confirm that, as of the Closing
Date, and subject to the satisfaction of the condition precedent set forth in
Section 4.1, the Existing Letters of Credit shall (x) be deemed to have been
issued pursuant to this Agreement, (y) constitute Facility LCs, and (z) be
governed by this Section 2.20, together with the other terms and conditions of
this Agreement.  The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby Letters of Credit (each, a “Facility
LC”) and to renew, extend, increase, decrease or otherwise modify each Facility
LC (“Modify,” and each such action, a “Modification”), from time to time during
the Availability Period upon the request of the Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $70,000,000, (ii) the
Aggregate Outstanding Revolving Credit Exposure shall not exceed the Aggregate
Revolving Loan Commitment, (iii) no Lender’s Outstanding Revolving Credit
Exposure shall exceed its Revolving Loan Commitment and (iv) (x) the aggregate
undrawn amount of all outstanding Facility LCs issued by the LC Issuer at such
time plus (y) the aggregate amount of all Reimbursement Obligations owed to such
LC Issuer that have not yet been reimbursed by or on behalf of the Borrower at
such time, shall not exceed such LC Issuer’s LC Commitment.  Subject to the
remaining terms of this Section 2.20.1, no Facility LC shall have an expiry date
later than the earlier of (x) the fifth Business Day prior to the Maturity Date
and (y) one year after its issuance; provided that any Facility LC with a
one-year term may provide for the renewal thereof for additional one-year
periods (which in no event shall extend beyond the date referred to in the
preceding clause (x)); provided, further, that so long as approved by the
Administrative Agent and the LC Issuer (which approvals shall not be
unreasonably withheld), Facility LCs with stated face amounts not in excess of
$250,000 in the aggregate may have expiry dates that occur within three years of
the dates of issuance thereof but in any event no later than the date referred
to in the preceding clause (x)).  Notwithstanding anything to the contrary set
forth in this Agreement, a Facility LC may have an expiry date which occurs
after the Maturity Date so long as the Administrative Agent receives from the
Borrower, at least five (5) Business Days prior to the Maturity Date, an amount
in immediately available funds equal to at least 103% of the LC Obligations
owing under or in connection with such Facility LC.  Such funds shall secure the
repayment of such LC Obligations and any other then outstanding Secured
Obligations, if any, in respect of such Facility LC and shall be deposited in
the Facility LC Collateral Account.  The Borrower shall ensure that the
Administrative Agent for the benefit of the LC Issuer and the Revolving Lenders
at all times maintains a perfected first priority Lien upon and control over the
Facility LC Collateral Account.  Such funds and any interest accrued thereon (to
the extent not applied to reimburse the LC Issuer for any draw under a Facility
LC) shall be returned to the Borrower within three Business Days after the
expiration of the Facility LC relating to the LC Obligations secured by such
funds.  Notwithstanding anything herein to the contrary, no LC Issuer shall have
any obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions, (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement or (iii) in any manner that would result in a violation of one or more
policies of the LC Issuer applicable to letters of credit generally.
 
35

--------------------------------------------------------------------------------

 
2.20.2  Participations.  Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Revolving Lender, and each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.
 
2.20.3  Notice.  Subject to Section 2.20.1, the Borrower shall give the LC
Issuer notice prior to 10:00 a.m. (Chicago, Illinois time) at least five (5)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby.  Upon receipt of such notice, the LC Issuer shall
promptly notify the Administrative Agent, and, upon issuance only, the
Administrative Agent shall promptly notify each Revolving Lender, of the
contents thereof and of the amount of such Revolving Lender’s participation in
such proposed Facility LC.  The issuance or Modification by the LC Issuer of any
Facility LC shall, in addition to the conditions precedent set forth in Article
IV (the satisfaction of which the LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be satisfactory
to the LC Issuer and that the Borrower shall have executed and delivered such
application agreement and/or such other instruments and agreements relating to
such Facility LC as the LC Issuer shall have reasonably requested (each, a
“Facility LC Application”).  In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.
 
2.20.4  LC Fees.  The Borrower shall pay to the Administrative Agent, for the
account of the Revolving Lenders ratably in accordance with their respective Pro
Rata Shares, a letter of credit fee at a per annum rate equal to the Applicable
Margin for Eurodollar Advances of Revolving Loans then in effect times the
average daily undrawn aggregate stated amount under the Facility LCs, such fee
to be payable in arrears on each Payment Date.  The Borrower shall also pay to
the LC Issuer for its own account with respect to each Facility LC, in arrears
on each Payment Date after the issuance thereof for so long as such Facility LC
is outstanding, a fronting fee in an amount equal to 0.125% times the average
daily undrawn amount of such Facility LC, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.  Each fee described in this Section
2.20.4 shall constitute an “LC Fee”.
 
36

--------------------------------------------------------------------------------

 
2.20.5  Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Revolving Lender as to the
amount to be paid by the LC Issuer as a result of such demand and the proposed
payment date (the “LC Payment Date”).  The responsibility of the LC Issuer to
the Borrower and each Revolving Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC.  The LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
the LC Issuer (as determined in a final, non-appealable judgment of a court of
competent jurisdiction), each Revolving Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Event of Default or
any condition precedent whatsoever, to reimburse the LC Issuer on demand for (i)
such Revolving Lender’s Pro Rata Share of the amount of each payment made by the
LC Issuer under each Facility LC to the extent such amount is not reimbursed by
the Borrower pursuant to Section 2.20.6 below, plus (ii) interest on the
foregoing amount to be reimbursed by such Revolving Lender, for each day from
the date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (Chicago, Illinois time) on such date, from the next
succeeding Business Day) to the date on which such Revolving Lender pays the
amount to be reimbursed by it, at a rate of interest per annum equal to the
NYFRB Rate for the first three (3) days and, thereafter, at a rate of interest
equal to the rate applicable to Floating Rate Advances.
 
2.20.6  Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer for any amounts to be paid
by the LC Issuer.  Upon any drawing under any Facility LC, a reimbursement in
respect thereof shall be made by the Borrower on the date of the drawing if the
Borrower shall have received written notice of such drawing prior to 10:00 a.m.
Chicago time on such date, or, if such notice has not been received by the
Borrower prior to such time on such date, then not later than 12:00 noon Chicago
time on (i) the Business Day that the Borrower receives such notice, if such
notice is received prior to 10:00 a.m. Chicago time on the day of receipt or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC.  Whether
or not an Event of Default or Unmatured Event of Default has occurred and is
continuing, unless the Borrower elects to repay a Reimbursement Obligation,
regardless of whether the conditions for making a Revolving Loan under Section
4.2 have been satisfied, such unpaid Reimbursement Obligation shall be
automatically converted into a Revolving Loan as of the date of the payment by
the LC Issuer giving rise to the Reimbursement Obligation.  Such Revolving Loan
shall be in an amount equal to the amount of the unpaid Reimbursement
Obligation.  Such Revolving Loan shall initially constitute a Floating Rate
Advance and the proceeds of such Advance shall be used to repay such
Reimbursement Obligation.  Such Floating Rate Advance may be converted into a
Eurodollar Advance in accordance with the terms of Section 2.9.  If the Borrower
at any time fails to repay a Reimbursement Obligation pursuant to this
Section 2.20, such unpaid Reimbursement Obligation shall at that time be
automatically converted into an Obligation and the Borrower shall be deemed to
have elected to borrow a Revolving Loan from the Revolving Lenders, as of the
date of the payment by the LC Issuer giving rise to the Reimbursement
Obligation, in an amount equal to the amount of the unpaid Reimbursement
Obligation.  Such Revolving Loan shall be made as of the date of the payment
giving rise to such Reimbursement Obligation, automatically, without notice and
without any requirement to satisfy the conditions precedent otherwise applicable
to a Revolving Loan if the Borrower shall have failed to make such payment to
the Administrative Agent for the account of the LC Issuer prior to such time. 
Such Revolving Loan shall constitute a Floating Rate Advance and the proceeds of
such Advance shall be used to repay such Reimbursement Obligation.  If, for any
reason, the Borrower fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Revolving Lenders are
unable to make or have no obligation to make a Revolving Loan, then such
Reimbursement Obligation shall bear interest from and after such day, until paid
in full, at the interest rate applicable to a Floating Rate Advance.  The
Borrower agrees to indemnify the LC Issuer against any loss or expense
determined by the LC Issuer in good faith to have resulted from any conversion
pursuant to this Section 2.20 by reason of the inability of the LC Issuer to
convert the amount received from the Borrower or from the Revolving Lenders, as
applicable, into an amount equal to the amount of such Reimbursement
Obligation.  The LC Issuer will pay to each Revolving Lender ratably as its
interests shall appear all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by the LC Issuer, but only to the extent such
Revolving Lender has made payment to the LC Issuer in respect of such Facility
LC pursuant to Section 2.20.5.
 
37

--------------------------------------------------------------------------------

 
2.20.7  Obligations Absolute.  The Borrower’s obligations under this Section
2.20 shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuer
and the Lenders that the LC Issuer and the Lenders shall not be responsible for,
and the Borrower’s Reimbursement Obligation in respect of any Facility LC shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even if such documents should in fact prove to
be in any or all respects invalid, fraudulent or forged, or any dispute between
or among the Borrower, any of its Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower.  Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.
 
2.20.8  Actions of LC Issuer.  The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer. 
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
 
38

--------------------------------------------------------------------------------

 
2.20.9  Indemnification.  The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities and related reasonable out-of-pocket
costs or expenses which such Lender, the LC Issuer or the Administrative Agent
may incur (or which may be claimed against such Lender, the LC Issuer or the
Administrative Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any such claims, damages, losses, liabilities,
costs or expenses which the LC Issuer may incur by reason of or in connection
with the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, the LC Issuer or the Administrative Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the LC Issuer (as
determined in a final, non-appealable judgment of a court of competent
jurisdiction) in determining whether a request presented under any Facility LC
complied with the terms of such Facility LC or (y) the LC Issuer’s failure to
pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.20.9 is intended to limit the obligations of the Borrower under any
other provision of this Agreement.
 
2.20.10  Lenders’ Indemnification.  Each Revolving Lender shall, ratably in
accordance with its Pro Rata Share (determined as of the date the indemnity
payment is sought), indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct, as determined in
a final, non-appealable judgment of a court of competent jurisdiction, or the LC
Issuer’s failure to pay under any Facility LC after the presentation to it of a
request strictly complying with the terms and conditions of the Facility LC)
that such indemnitees may suffer or incur in connection with this Section 2.20
or any action taken or omitted by such indemnitees hereunder.
 
2.20.11  Facility LC Collateral Account.  The Borrower agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Revolving Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements reasonably
satisfactory to the Administrative Agent and the Borrower (the “Facility LC
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent for the benefit of the LC
Issuer and the Revolving Lenders and in which the Borrower shall have no
interest other than as set forth in Section 8.1.  The Borrower hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Revolving Lenders and the LC Issuer, a security interest in all
of the Borrower’s right, title and interest in and to all funds which may from
time to time be on deposit in the Facility LC Collateral Account to secure the
prompt and complete payment and performance of the Secured Obligations in
respect of Facility LCs.  The Borrower shall deposit cash collateral pursuant to
this paragraph as and to the extent required by Section 2.2 as collateral for
the payment and performance of the LC Obligations and the other Secured
Obligations in respect of Facility LCs.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower for the portion of the LC Obligations relating to
Facility LCs issued for the account of the Borrower under this Agreement.  The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of JPMorgan Chase
having a maturity not exceeding thirty (30) days.  Interest or profits, if any,
on such investments shall accumulate in such account.  Moneys in such account
shall be applied to reimburse the LC Issuer for Reimbursement Obligations for
which it has not been reimbursed and as collateral for the remaining LC
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 8.1, such amount (to the extent not
applied) shall be returned to such Borrower within three Business Days after all
Events of Default have been cured or waived.  If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 2.2, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower as and to the extent that, after giving effect to such return, the
Borrower would remain in compliance with Section 2.2.  Nothing in this Section
2.20.11 shall either require the Borrower or any Guarantor to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by this Section, Section 2.2 or Section 8.1.
 
39

--------------------------------------------------------------------------------

 
2.20.12  Rights as a Lender.  In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
 
2.20.13  Replacement and Resignation of LC Issuer.  The LC Issuer may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced LC Issuer and the successor LC Issuer.  The Administrative
Agent shall notify the Lenders of any such replacement of the LC Issuer.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced LC Issuer pursuant to
Section 2.20.4.  From and after the effective date of any such replacement, (x)
the successor LC Issuer shall have all the rights and obligations of the LC
Issuer under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “LC Issuer” shall be deemed to
refer to such successor or to any previous LC Issuer, or to such successor and
all previous LC Issuer, as the context shall require.  After the replacement of
the LC Issuer hereunder, the replaced LC Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of the LC Issuer under
this Agreement with respect to Facility LCs issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit. 
Subject to the appointment and acceptance of a successor LC Issuer, any LC
Issuer may resign as the LC Issuer at any time upon thirty days’ prior written
notice to the Administrative Agent, the Borrower and the Lenders, in which case,
the LC Issuer shall be replaced in accordance with this Section.
 
2.20.14  LC Issuer Agreements.  Unless otherwise requested by the Administrative
Agent, each LC Issuer shall report in writing to the Administrative Agent (i)
promptly following the end of each calendar month, the aggregate amount of
Facility LCs issued by it and outstanding at the end of such month, (ii) on or
prior to each Business Day on which the LC Issuer expects to issue, amend, renew
or extend any Facility LC, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Facility LC to be issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension occurred (and whether the amount
thereof changed), it being understood that the LC Issuer shall not permit any
issuance, renewal, extension or amendment resulting in an increase in the amount
of any LC to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which the LC Issuer makes any payment under any Facility
LC, the date of such payment under such Facility LC and the amount of such
payment, (iv) on any Business Day on which the Borrower fails to reimburse any
payment under any Facility LC required to be reimbursed to the LC Issuer on such
day, the date of such failure and the amount of such payment and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request.
 
40

--------------------------------------------------------------------------------

 
2.21.            Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 2.21 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount shall have
been received by such Lender.
 
2.22.            Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)            fees shall cease to accrue on the Revolving Loan Commitment of
such Defaulting Lender pursuant to Section 2.5.1;
 
(b)            any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8.4 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.1 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any LC Issuer or Swing Line Lender hereunder; third, to
cash collateralize the LC Issuer’ LC Exposure with respect to such Defaulting
Lender in accordance with this Section; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the LC Issuer’s future LC Exposure with
respect to such Defaulting Lender with respect to future Facility LCs issued
under this Agreement, in accordance with this Section; sixth, to the payment of
any amounts owing to the Lenders, the LC Issuer or Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, LC Issuer or Swing Line Lenders against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or payments by the LC Issuer pursuant to Facility
LCs in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Facility LCs were
issued at a time when the conditions set forth in Section 4.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and payments
by the LC Issuer pursuant to Facility LCs owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or
Reimbursement Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;
 
41

--------------------------------------------------------------------------------

 
(c)            the Revolving Loan Commitment and Outstanding Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 8.2);
provided, that, except as otherwise provided in Section 8.2, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
 
(d)            if any outstanding Swing Line Loans or LC Exposure exists at the
time such Lender becomes a Defaulting Lender then:
 
(i)            all or any part of the Swing Line Exposure or LC Exposure of such
Defaulting Lender (other than the portion of such Swing Line Exposure referred
to in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent that such reallocation does not, as to any Non-Defaulting
Lender, cause the sum of such non-Defaulting Lenders’ Outstanding Revolving
Credit Exposure prior to such reallocation plus such Defaulting Lender’s Swing
Line Exposure and LC Obligations to exceed such non-Defaulting Lender’s
Revolving  Loan Commitment;
 
(ii)            if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, cash collateralize for the benefit of the LC Issuer
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.20.11 for so
long as such LC Exposure is outstanding;
 
(iii)            if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.20.4 with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
 
42

--------------------------------------------------------------------------------

 
(iv)            if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.5.1 and Section 2.20.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and
 
(v)            if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the LC Issuer or any
other Lender hereunder, all letter of credit fees payable under Section 2.20.4
with respect to such Defaulting Lender’s LC Exposure shall be payable to the LC
Issuer until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(e)            so long as such Lender is a Defaulting Lender, the Swing Line
Lenders shall not be required to fund any Swing Line Loan and the LC Issuer
shall not be required to issue, amend or increase any Facility LC, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Loan Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(d), and participating interests in any newly
made Swing Line Loan or any newly issued or increased Facility LC shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.22(d)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swing Line Lenders or the LC Issuer has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swing Line
Lenders shall not be required to fund any Swing Line Loan and the LC Issuer
shall not be required to issue, amend or increase any Facility LC, unless the
Swing Line Lenders or the LC Issuer, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Line
Lenders or the LC Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swing Line Lenders
and the LC Issuer each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Swing
Line Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders
(other than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share.
 
For purposes of this Section 2.22, “LC Exposure” shall mean, with respect to any
Defaulting Lender at any time, such Defaulting Lender’s Pro Rata Share of the LC
Obligations at such time.
 
43

--------------------------------------------------------------------------------

 
ARTICLE III

YIELD PROTECTION; TAXES
 
3.1.            Yield Protection.  If any Change in Law:
 

(i)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances);

 

(ii)
imposes any other condition (other than taxes, which are addressed in clause
(iii) below) the result of which is to increase the cost to any Lender or any
applicable Lending Installation or the LC Issuer of making, funding or
maintaining its Revolving Loan Commitment or Loans or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or the LC Issuer in connection with its
Revolving Loan Commitment or Loans or Facility LCs (including participations
therein), or requires any Lender or any applicable Lending Installation or the
LC Issuer to make any payment calculated by reference to the amount of Revolving
Loan Commitment or Loans or Facility LCs (including participations therein) held
or interest or LC Fees received by it, by an amount deemed material by such
Lender or the LC Issuer, as applicable; or

 

(iii)
subjects any Recipient to any taxes (other than (A) Taxes, (B) Other Taxes, (C)
Excluded Taxes or (D) Other Connection Taxes on gross or net income, profits or
revenue (including value-added or similar taxes)) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto,

 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, the LC Issuer or any other Recipient of making
or maintaining its Loans (in the case of the preceding clauses (i) or (ii)) or
Revolving Loan Commitment or of issuing or participating in Facility LCs, as
applicable, or to reduce the return received by such Lender or applicable
Lending Installation, the LC Issuer or any other Recipient in connection with
such Loans or Revolving Loan Commitment or Facility LCs (including
participations therein), then, within fifteen (15) days of demand, accompanied
by the written statement required by Section 3.6, by such Lender, the LC Issuer
or such other Recipient, as applicable, the Borrower shall pay such Lender, the
LC Issuer or such other Recipient, as applicable, such additional amount or
amounts as will compensate such Lender, the LC Issuer or such other Recipient,
as applicable, for such increased cost or reduction in amount received.
 
3.2.            Changes in Capital Adequacy Regulations. If any Lender or LC
Issuer determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or LC Issuer’s capital or on the capital of such Lender’s or LC
Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Loans or Facility LCs held by, such Lender,
or the Facility LCs issued by the LC Issuer, to a level below that which such
Lender or LC Issuer or such Lender’s or LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
LC Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or LC Issuer, as the case may be, within
fifteen (15) days after receipt by the Borrower of written demand by such Lender
or LC Issuer pursuant to Section 3.6, such additional amount or amounts as will
compensate such Lender or LC Issuer or such Lender’s or LC Issuer’s holding
company for any such reduction suffered.
 
44

--------------------------------------------------------------------------------

 
3.3.            Availability of Types of Advances.  (a) If (i) the
Administrative Agent determines that maintenance of its Eurodollar Loans at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, or (ii) the
Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Eurodollar Base Rate (including because the LIBO Screen
Rate is not available or published on a current basis), or (iii) the
Administrative Agent is advised by the Required Lenders that the Eurodollar Base
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Advance for
such Interest Period, then the Administrative Agent shall give notice thereof to
the Borrower and the Lenders by telephone, telecopy or electronic mail as
promptly as practicable thereafter, and until the Administrative Agent notifies
the Borrower and the Lenders that the circumstances giving rise to such notice
no longer exist, the Administrative Agent shall suspend the availability of
Eurodollar Advances and require any affected Eurodollar Advances to be repaid or
converted to Floating Rate Advances on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law, subject to the payment of any funding indemnification
amounts required by Section 3.4.
 
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(ii) of the foregoing paragraph have arisen and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(ii) of the foregoing paragraph have not arisen but either (w) the supervisor
for the administrator of the LIBO Screen Rate has made a public statement that
the administrator of the LIBO Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. 
Notwithstanding anything to the contrary in Section 8.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this paragraph (but, in the case
of the circumstances described in clause (a)(ii) of the foregoing paragraph,
only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), the Administrative
Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.
 
45

--------------------------------------------------------------------------------

 
3.4.            Funding Indemnification.  If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made or continued, or a Floating Rate Advance is not converted
into a Eurodollar Advance, on the date specified by the Borrower for any reason
other than default by the Lenders, or a Eurodollar Advance is not prepaid on the
date specified by the Borrower for any reason, the Borrower will indemnify each
Lender for any loss or cost (excluding lost profit) incurred by it resulting
therefrom, including, without limitation, any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurodollar Advance, within
fifteen (15) days after receipt by the Borrower of written demand by such Lender
pursuant to Section 3.6.
 
3.5.            Taxes.
 

(i)
Subject to Section 3.5(v) below, all payments by the Borrower to or for the
account of any Lender or the LC Issuer or the Administrative Agent hereunder or
under any Note shall be made free and clear of and without deduction for any and
all Taxes.  If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, LC Issuer or the
Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, LC Issuer or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof or, if a receipt cannot be obtained with reasonable efforts,
such other evidence of payment as is reasonably acceptable to the Administrative
Agent, in each case within thirty (30) days after such payment is made.

 

(ii)
In addition, the Borrower shall pay any present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or under any Note or Facility LC
Application or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note or Facility LC Application (“Other Taxes”).

 

(iii)
The Borrower shall indemnify the Administrative Agent, the LC Issuer and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender as a
result of its Revolving Loan Commitment, any Credit Extensions made by it
hereunder, any Facility LC issued or participated in by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto; provided, however, that the Borrower shall not be obligated to
reimburse the Administrative Agent, the LC Issuer or a Lender in respect of
penalties, interest or similar liabilities attributable to such Taxes or Other
Taxes if such penalties, interest or similar liabilities are attributable to a
failure or delay by the Administrative Agent, the LC Issuer or a Lender to make
a written request therefore pursuant to Section 3.6; provided, further, that no
request delivered within the ninety (90) day period described in Section 3.6
shall constitute a delayed request.  Payments due under this indemnification
shall be made within thirty (30) days of the date the Administrative Agent, the
LC Issuer or such Lender makes demand therefor pursuant to Section 3.6.

 
46

--------------------------------------------------------------------------------

 

(iv)
Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date on which it becomes a party to
this Agreement or changes its lending office under this Agreement (but in any
event before a payment is due to it hereunder), (i) deliver to each of the
Borrower and the Administrative Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN, W-8BEN-E or W-8ECI (or successor forms),
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes (including backup withholding taxes), or (ii) in the case of a
Non-U.S. Lender that is fiscally transparent, deliver to the Administrative
Agent a United States Internal Revenue Form W-8IMY (or successor forms) together
with the applicable accompanying forms, W-8 or W-9, as the case may be, and
certify that it is entitled to an exemption from United States federal income
tax (including backup withholding taxes).  Each Non-U.S. Lender further
undertakes to deliver to each of the Borrower and the Administrative Agent (x)
renewals or additional copies of such form (or any successor form) on or before
the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent.

 

(v)
For any period during which a Lender has failed to provide the Borrower with an
appropriate form pursuant to clause (iv) above (unless such failure is due to a
change in treaty, law or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, occurring subsequent to
the date on which a form originally was required to be provided), such Lender
shall not be entitled to indemnification or any additional amounts under this
Section 3.5 with respect to Taxes imposed by the United States.

 

(vi)
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

 

(vii)
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent or the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower as may be necessary for the Administrative Agent or the
Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this Section 3.5(vii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 
47

--------------------------------------------------------------------------------

 

(viii)
Each Lender shall severally indemnify the Administrative Agent for any taxes
(but, in the case of any Taxes or Other Taxes, only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such Taxes
or Other Taxes and without limiting the obligation of the Credit Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
indemnity under this Section 3.5(viii) shall be paid within ten (10) days after
the Administrative Agent delivers to the applicable Lender a certificate stating
the amount of taxes so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. The obligations of the Lenders under this Section 3.5(viii) shall survive
the payment of the Obligations and the termination of this Agreement.

 

(ix)
The Administrative Agent, the LC Issuer and each Lender shall take such steps as
the Borrower reasonably requests to apply or otherwise take advantage of any tax
refund or offsetting tax credit or other similar tax benefit arising out of or
in conjunction with any amounts for which they have been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.5.  If the Administrative Agent, the LC Issuer or a
Lender determines that it has received a tax benefit arising out of or in
conjunction with any amounts as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 3.5, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid by the Borrower
under this Section 3.5 with respect to the amounts giving rise to such refund);
provided, however, that during the continuance of an Event of Default, any such
refund shall be applied in reduction of the Secured Obligations.

 

(x)
The Administrative Agent, the LC Issuer, and each Lender shall take reasonable
steps to avoid the need for the Borrower to pay any amounts under this Section
3.5, but they shall not be required to take any steps that would impose material
costs or other detriments on them.  Any such cost incurred by the Administrative
Agent, the LC Issuer or any Lender shall constitute a Secured Obligation and the
Borrower shall reimburse such Person for such cost.

 
3.6.            Lender Statements; Survival of Indemnity.  Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error. 
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type, currency and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement.  The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement;
provided that the Borrower shall not be required to make any payments pursuant
to Section 3.1, 3.2, 3.4 or 3.5 to a Lender or LC Issuer for any increased costs
incurred or reductions suffered more than ninety (90) days prior to the date
that such Lender or LC Issuer, as the case may be, notifies the Borrower of the
circumstances giving rise to such increased costs or reductions and of such
Lender's or the LC Issuer's intention to claim compensation therefor (except
that, if the circumstances giving rise to such increased costs or reductions are
retroactive, then the ninety (90) day period referred to above shall be extended
to include the period of retroactive effect thereof).
 
48

--------------------------------------------------------------------------------

 
3.7.            Alternative Lending Installation.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the reasonable judgment of such Lender, reasonably disadvantageous to such
Lender.  A Lender’s designation of an alternative Lending Installation shall not
affect the Borrower’s rights under Section 2.19 to replace a Lender.
 
ARTICLE IV

CONDITIONS PRECEDENT
 
4.1.            Initial Credit Extension.  The Lenders shall not be required to
make the initial Credit Extensions hereunder unless the following conditions
precedent are satisfied (or waived by the Administrative Agent) immediately
prior to or substantially concurrent with such initial Credit Extensions:
 
4.1.1  Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each Credit Party, in each case, together with all amendments
thereto, and a certificate of good standing, each certified by the appropriate
governmental officer in its jurisdiction of organization.
 
4.1.2  Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each Credit Party, in each case, of its by‑laws and of
its Board of Directors' resolutions and of resolutions or actions of any other
body authorizing the execution of the Loan Documents to which such Credit Party
is a party.
 
4.1.3  An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each Credit Party, in each case, which
shall identify by name and title and bear the signatures of the Authorized
Officers and any other officers of such Credit Party authorized to sign the Loan
Documents to which such Credit Party is party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by such Credit Party.
 
4.1.4  A certificate signed by the chief financial officer of the Borrower,
stating that on the initial Credit Extension Date (i) no Event of Default or
Unmatured Event of Default has occurred and is continuing, (ii) all of the
representations and warranties in Article V shall be true and correct in all
material respects as of such date and (iii) other than  as disclosed in public
filings with the SEC prior to the initial Credit Extension Date, no material
adverse change in the business, assets, condition (financial or otherwise), or
Property of the Borrower and its Subsidiaries, taken as a whole, has occurred
since December 31, 2017.
 
4.1.5  (a)  A written opinion of the Borrower's in-house counsel, in form and
substance reasonably satisfactory to the Administrative Agent and addressed to
the Administrative Agent and the Lenders, in substantially the form of Exhibit
A-1, and (b) a written opinion of Squire Patton Boggs (US) LLP, special New York
counsel to the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and addressed to the Administrative Agent and the Lenders,
in substantially the form of Exhibit A-2.
 
49

--------------------------------------------------------------------------------

 
4.1.6  Any Notes requested by a Lender pursuant to Section 2.13 payable to each
such requesting Lender.
 
4.1.7  All legal matters shall be reasonably satisfactory to the Administrative
Agent.
 
4.1.8  The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Administrative Agent, on behalf of the Lenders,
holds a perfected Lien upon the Collateral having the priority required by the
Collateral Documents and that is perfected to the extent required by the
Collateral Documents, or that arrangements reasonably satisfactory to the
Administrative Agent for so perfecting such Liens are in place.
 
4.1.9  Evidence reasonably satisfactory to the Administrative Agent that the
Lenders, the Administrative Agent and the Lead Arrangers have received all fees
required to be paid, and all expenses for which invoices have been presented, on
or before the Closing Date.
 
4.1.10  The Administrative Agent shall have received (i) audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Closing Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of the Borrower for
each quarterly period ended subsequent to the date of the latest financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements have been filed with the SEC, and (iii) financial statement
projections through and including the Borrower’s 2023 fiscal year (including a
reasonably detailed description of the assumptions used in preparing such
projections).
 
4.1.11  (i) The Administrative Agent shall have received, at least five days
prior to the Closing Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least 10 days prior to the
Closing Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Closing Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Closing Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).
 
4.1.12  The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement, all in form and substance satisfactory to the Administrative
Agent and its counsel and as further described in the list of closing documents
attached as Exhibit G.
 
4.2.            Each Credit Extension.  The Lenders shall not (except as
otherwise set forth in Section 2.4.5 or Section 2.20.6 with respect to Revolving
Loans extended for the purpose of repaying Swing Line Loans or reimbursing draws
under Facility LCs, as the case may be) be required to make any Credit Extension
unless on the applicable Credit Extension Date:
 
50

--------------------------------------------------------------------------------

 
4.2.1  There exists no Event of Default or Unmatured Event of Default.
 
4.2.2  The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date in all material respects (or, with
respect to any such representation or warranty subject to any materiality
qualifier or Material Adverse Effect, true and correct in all respects) except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty shall have been
true and correct in all material respects (except for any such representation or
warranty subject to any materiality qualifier or Material Adverse Effect, which
shall be true and correct in all respects) on and as of such earlier date.
 
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC, with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2.1 and 4.2.2 have been satisfied.
 
ARTICLE V

REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to each Lender and the Administrative Agent
as of each of (i) the date of the initial Credit Extension hereunder and (ii)
each date as required by Section 4.2:
 
5.1.            Existence and Standing.  Each of the Borrower and its
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly incorporated or organized, as the case may be,
validly existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.
 
5.2.            Authorization and Validity.  The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder.  The execution and
delivery by the Borrower of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by (i) bankruptcy, insolvency, fraudulent conveyances, reorganization or similar
laws relating to or affecting the enforcement of creditors' rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.
 
5.3.            No Conflict; Government Consent.  Neither the execution and
delivery by the Borrower or its Subsidiaries, as applicable, of the Loan
Documents to which such Person is a party, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or any of its Subsidiaries except for
violations which individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the Borrower's or any
Subsidiary's articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating agreement or other management agreement, as the case may be, or (iii)
the provisions of any indenture, instrument or agreement to which the Borrower
or any of its Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of, any such
indenture, instrument or agreement, except for violations which individually or
in the aggregate would not reasonably be expected to result in a Material
Adverse Effect.  No material order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other material action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Subsidiaries, is required to be obtained by the
Borrower or any of its Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents, except filings
necessary to perfect Liens created under the Loan Documents.
 
51

--------------------------------------------------------------------------------

 
5.4.            Financial Statements.  The December 31, 2017 audited
consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Administrative Agent and the Lenders were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and fairly present in all material respects
the consolidated financial condition and operations of the Borrower and its
Subsidiaries at such date and the consolidated results of their operations for
the period then ended in accordance with generally accepted accounting
principles in effect on the date such statements were prepared.
 
5.5.            Material Adverse Change.  Other than as disclosed in public
filings with the SEC prior to the initial Credit Extension Date, since December
31, 2017, there has been no change in the business, assets, condition (financial
or otherwise), or Property of the Borrower and its Subsidiaries taken together,
in each case which could reasonably be expected to have a Material Adverse
Effect.
 
5.6.            Taxes.  The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except (i) in
respect of such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with Agreement
Accounting Principles or (ii) to the extent that the failure to do so would not
reasonably be expected to have a Material Adverse Effect.  The United States
federal income tax returns of the Borrower and its Subsidiaries have been
audited by the Internal Revenue Service or the relevant statute of limitations
has expired through the 2013 fiscal year.  No Liens have been filed and no
claims are being asserted with respect to such taxes that would reasonably be
expected to have a Material Adverse Effect.
 
5.7.            Litigation and Contingent Obligations.  Other than as disclosed
in public filings with the SEC on or prior to the date of filing of the
Borrower’s Form 10-Q filed for the quarter ending March 31, 2018, there is no
litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions.
 
5.8.            Subsidiaries.  Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries.  All of the issued and outstanding shares of capital stock
or other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non‑assessable.
 
52

--------------------------------------------------------------------------------

 
5.9.            ERISA.  The Unfunded Liabilities of all Single Employer Plans
would not reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any other member of the Controlled Group has incurred, or
reasonably expects to incur, pursuant to Section 4201 of ERISA, any withdrawal
liability to Multiemployer Plans that in the aggregate would reasonably be
expected to have a Material Adverse Effect.  Each Plan complies in all material
respects with all applicable requirements of law and regulations.  No Reportable
Event has occurred or is reasonably expected to occur with respect to any Plan
that would reasonably be expected to have a Material Adverse Effect.  No steps
have been taken to terminate, within the meaning of Title IV of ERISA, any
Multiemployer Plan and no Multiemployer Plan is insolvent or is reasonably
expected to become insolvent, within the meaning of Title IV of ERISA. Neither
the Borrower nor any other member of the Controlled Group has incurred any
liabilities with respect to a Plan that in the aggregate could reasonably be
expected to have a Material Adverse Effect.
 
5.10.            Accuracy of Information.  The Loan Documents and other written
statements furnished by the Borrower and its Subsidiaries to the Administrative
Agent in connection with the negotiation of, and compliance with, the Loan
Documents (as modified or supplemented by information so furnished) taken as a
whole do not contain any material misstatement of fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading; provided, however,
that with respect to projected financial information, the Borrower and its
Subsidiaries represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.  As of the Closing
Date, to the best knowledge of the Borrower, the information included in the
Beneficial Ownership Certification provided on or prior to the Closing Date to
any Lender in connection with this Agreement is true and correct in all
respects.
 
5.11.            Regulations T, U, and X.  The Borrower will ensure that no use
of Advances or proceeds thereof will violate Regulation T, U or X.  The Borrower
is not engaged and will not engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U), or extending credit for the purpose of purchasing or
carrying margin stock.  Following the application of the proceeds of each
borrowing hereunder or drawing under each Facility LC, not more than 25% of the
value of the assets (either of the Borrower or of the Borrower and its
Subsidiaries on a consolidated basis) will be margin stock.
 
5.12.            Material Agreements; Restrictions on Dividends.  As of the
Closing Date, neither the Borrower nor any Subsidiary is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect.  As of the
Closing Date, neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect
(other than any agreement or instrument evidencing or governing Indebtedness).
 
5.13.            Compliance With Laws.  The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except such
non-compliances that would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  This Section 5.13
does not relate to taxes which are the subject of Section 5.6, to employee
benefits or ERISA matters which are the subject of Section 5.9 and to
environmental matters which are the subject of Section 5.16.
 
53

--------------------------------------------------------------------------------

 
5.14.            Ownership of Properties; Priority of Liens.  The Borrower and
its Subsidiaries have good title, free of all Liens other than those permitted
by Section 6.15, to all of the material Property and assets reflected in the
Borrower's most recent consolidated financial statements provided to the
Administrative Agent, as owned by the Borrower and its Subsidiaries.  The
Borrower and its Subsidiaries own or are licensed to use all trademarks,
tradenames, copyrights, patents and other intellectual property necessary to
their business as currently conducted, and to the knowledge of the Borrower, the
use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person.  To the extent governed by
Article 8 or Article 9 of the UCC, when financing statements have been filed in
the appropriate offices, the Administrative Agent has a perfected first priority
Lien upon all of the Collateral, subject to (i) Liens permitted by Section 6.15,
(ii) filings under any federal statute for patents, trademarks, and copyrights,
and (iii) Collateral in which security interests or liens can only be perfected
through compliance with the terms of the Federal Assignment of Claims Act.
 
5.15.            Plan Assets; Prohibited Transactions.  None of the Borrower or
any of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery  or 
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.
 
5.16.            Environmental Matters.  The Borrower is in compliance with
Environmental Laws, except for any non-compliance which could not reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.
 
5.17.            Investment Company Act.  Neither the Borrower nor any
Subsidiary is required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
5.18.            Insurance.  The Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, or pursuant to self-insurance arrangements, insurance on all their
material Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as is
reasonably consistent with sound business practice.
 
5.19.            No Event of Default or Unmatured Event of Default.  No Event of
Default or Unmatured Event of Default has occurred and is continuing.
 
5.20.            SDN List Designation.  Neither the Borrower nor any of its
Subsidiaries or, to the Borrower’s knowledge, Affiliates is a country,
individual or entity named on the Specifically Designated National and Blocked
Persons (SDN) list issued by OFAC.
 
5.21.            Solvency.  Immediately prior to and after the consummation of
the transactions to occur as of the initial Credit Extension Date, prior to and
immediately following the making of each Credit Extension on the initial Credit
Extension Date, and prior to and after giving effect to the application of the
proceeds of such Credit Extensions: (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at fair valuation, will
exceed the debts and liabilities, subordinated, contingent, or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis, (ii) the present fair
saleable value of the Property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the Closing
Date and after the initial Credit Extension Date.
 
54

--------------------------------------------------------------------------------

 
5.22.            Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (acting within the scope of their agency) with
applicable Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective officers and employees and to the knowledge of
the Borrower its directors and agents (acting within the scope of their agency),
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facilities established hereby, is a Sanctioned Person.  No
Advance or Facility LC will be borrowed or obtained for any purpose that would
violate applicable Anti-Corruption Laws or applicable Sanctions.
 
5.23.            EEA Financial Institutions.  No Credit Party is an EEA
Financial Institution.
 
ARTICLE VI

COVENANTS
 
Until the Revolving Loan Commitments have expired or been terminated, the LC
Obligations have expired, been reimbursed or been cash collateralized (in each
case in accordance with the terms of this Agreement), and the other Obligations
have been paid in full (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, contingent indemnity
obligations, other contingent obligations, Rate Management Obligations and
Banking Services Obligations), unless the Required Lenders shall otherwise
consent in writing:
 
6.1.            Financial Reporting.  The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Lenders:
 
6.1.1  Within ninety (90) days after the close of each of its fiscal years,
financial statements prepared in accordance with Agreement Accounting Principles
on a consolidated basis for itself and its consolidated Subsidiaries (including,
to the extent required by Regulation S-X promulgated by the SEC, consolidating
footnote disclosure), including balance sheets as of the end of such period,
statements of income and statements of cash flows, accompanied by (a) an audit
report, unqualified as to scope, of a nationally recognized firm of independent
public accountants or other independent public accountants reasonably acceptable
to the Required Lenders and (b) a certificate of said accountants (which
certificate may be limited to the extent required by generally accepted
accounting principles, rules or guidelines) that, in the course of their audit
of the financial statements of the Borrower and its consolidated Subsidiaries,
which audit was conducted in accordance with generally accepted accounting
standards, they have obtained no knowledge of any Event of Default or Unmatured
Event of Default, or if, in the opinion of such accountants, any Event of
Default or Unmatured Event of Default shall exist, stating the nature and status
thereof (for purposes hereof, delivery of the Borrower’s annual report on Form
10-K (which shall be deemed delivered on the date when such document is posted
on the SEC’s website at www.sec.gov or any replacement website) will be
sufficient in lieu of delivery of such financial statements and audit report).
 
55

--------------------------------------------------------------------------------

 
6.1.2  Within forty-five (45) days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its consolidated
Subsidiaries, consolidated unaudited balance sheets as at the close of each such
period and consolidated statements of income and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter
(including, to the extent required by Regulation S-X promulgated by the SEC,
consolidating footnote disclosure), all certified as to fairness of presentation
in all material respects in accordance with Agreement Accounting Principles,
compliance with Agreement Accounting Principles, and consistency by its chief
financial officer or treasurer, except for normal year-end audit adjustments and
the absence of footnotes (for purposes hereof, delivery of the Borrower’s
quarterly report on Form 10-Q (which shall be deemed delivered on the date when
such document is posted on the SEC’s website at www.sec.gov or any replacement
website) will be sufficient in lieu of delivery of such financial statements and
certifications).
 
6.1.3  Not later than the deadline for the financial statements required under
Sections 6.1.1 and 6.1.2, a compliance certificate in substantially the form of
Exhibit B signed by its chief financial officer or treasurer showing the
calculations necessary to determine compliance with Sections 6.20 through 6.21
and an officer’s certificate in substantially the form of Exhibit F stating
that, to such officer’s knowledge, no Event of Default or Unmatured Event of
Default exists, or if any Event of Default or Unmatured Event of Default exists,
stating the nature and status thereof;
 
6.1.4  As soon as possible and in any event within ten (10) days after the
Borrower knows that (a) any material Reportable Event has occurred with respect
to any Plan, (b) any event or condition which results or could reasonably be
expected to result in the termination of a Plan or Multiemployer Plan or the
institution by the PBGC of proceedings to terminate a Plan has occurred, or (c)
the Borrower or any other member of the Controlled Group experiences a partial
or complete withdrawal from a Multiemployer Plan, a statement, signed by the
chief financial officer or treasurer of the Borrower, describing said event and
the action which the Borrower proposes to take with respect thereto.
 
6.1.5  As soon as possible and in any event within ten (10) days after receipt
by the Borrower, a copy of (a) any written notice or claim to the effect that
the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any written notice alleging any violation of any Environmental Law by the
Borrower or any of its Subsidiaries, which, in either case, could reasonably be
expected to have a Material Adverse Effect.
 
6.1.6  Promptly upon the filing thereof (unless posted on the SEC’s website at
www.sec.gov or any replacement website), copies of all registration statements
and copies of all filings on forms 10-K, 10-Q, or 8-K which the Borrower or any
of its Subsidiaries makes with the SEC, including, without limitation, all
certifications and other filings required by Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002 and all rules and regulations related thereto.
 
6.1.7  As soon as practicable, and in any event within thirty (30) days after
the beginning of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement and
funds flow statement) of the Borrower for such fiscal year.
 
56

--------------------------------------------------------------------------------

 
6.1.8  As soon as possible, and in any event within three (3) Business Days (in
the case of the Borrower) and fifteen (15) days (in the case of any Guarantor)
after the occurrence thereof, a reasonably detailed notification to the
Administrative Agent and its counsel of any change in the jurisdiction of
organization of the Borrower or any Guarantor.
 
6.1.9  (a) Such other information (including non‑financial information) as the
Administrative Agent or any Lender may from time to time reasonably request and
(b) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation.
 
6.1.10  As soon as practicable, any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in such certification.
 
If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders promptly following such earlier date.
 
6.2.            Use of Proceeds.  The Borrower will, and will cause each
Subsidiary to, use the Facility LCs and proceeds of the Loans for general
corporate purposes, including, without limitation, for working capital,
Permitted Acquisitions, to pay fees and expenses incurred in connection with
this Agreement and to repurchase capital stock and other equity securities of
the Borrower to the extent permitted hereunder.  The Borrower shall use the
proceeds of Credit Extensions in compliance with all applicable legal and
regulatory requirements and any such use shall not result in a violation of any
such requirements, including, without limitation, Regulation T, U and X, the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder. The Borrower will not
request or obtain any Advance or Facility LC, and the Borrower shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents (acting within the scope of their agency) shall not request or obtain any
Advance or Facility LC (i) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) for any other
purpose that would result in the violation of  any Sanctions applicable to any
party hereto.
 
6.3.            Notice of Event of Default.  Within three (3) Business Days
after an Authorized Officer becomes aware thereof, the Borrower will give notice
in writing to the Lenders of the occurrence of any Event of Default or Unmatured
Event of Default.
 
6.4.            Conduct of Business.  The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise (and, if it shall so
elect, in reasonably related fields of enterprise) as it is presently conducted,
and do all things necessary to remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, as in
effect on the Closing Date, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided,
however, that the foregoing shall not prohibit any merger, dissolution, or
consolidation permitted under Section 6.11.
 
57

--------------------------------------------------------------------------------

 
6.5.            Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay all material taxes,
assessments and governmental charges and levies before the same shall become
delinquent or in default upon it or its income, profits or Property, except
those which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves have been set aside in accordance with
Agreement Accounting Principles and except to the extent the failure to do so
would not reasonably be expected to give rise to a Material Adverse Effect.
 
6.6.            Insurance.  The Borrower will, and will cause each Subsidiary
to, maintain with financially sound and reputable insurance companies, or
pursuant to self-insurance arrangements, insurance on all their material
Property in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is consistent with sound business
practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried. In the event the Borrower or any of its
Subsidiaries at any time or times hereafter shall fail to obtain or maintain any
of the policies or insurance required herein or to pay any premium in whole or
in part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Event of Default hereunder, may at any
time or times thereafter (but shall be under no obligation to do so, and shall
do so only after notifying the Borrower) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Administrative Agent deems advisable.  All sums so disbursed by the
Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.
 
6.7.            Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, ERISA and Section 302 and Section
906 of the Sarbanes-Oxley Act of 2002, except where the failure to do so
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents
with  Anti-Corruption Laws and applicable Sanctions.
 
6.8.            Maintenance of Properties.  Subject to Section 6.12, the
Borrower will, and will cause each Subsidiary to, do all things necessary to
maintain, preserve, protect and keep its Property material to the operation of
its business in good repair, working order and condition (ordinary wear and tear
excepted), and make all necessary and proper repairs, renewals and replacements
to any such Property so that its business carried on in connection therewith may
be properly conducted at all times.
 
6.9.            Inspection; Keeping of Books and Records.
 

(i)
The Borrower will, and will cause each Subsidiary to, permit (x) the
Administrative Agent at any time following reasonable prior written notice and
during normal business hours, and (y) the Lenders during the continuance of an
Event of Default, in each case by their respective representatives and agents,
to inspect any of the Property, including, without limitation, the Collateral,
books and financial records of the Borrower and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may reasonably designate (in each case other than (x)
records subject to attorney-client privilege and (y) patent-related information
the disclosure of which is prohibited by applicable law or the rules and
regulations of a Governmental Authority).  The Borrower shall keep and maintain,
and cause each of its Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
Agreement Accounting Principles shall be made of all dealings and transactions
in relation to their respective businesses and activities.

 
58

--------------------------------------------------------------------------------

 

(ii)
Except to the extent the Administrative Agent may reasonably consent to any
change, the Borrower will, or will cause each Subsidiary to, continue to account
for PIP in the same manner as the Credit Parties account for PIP as of the
Closing Date which is as follows:  (i) when PIP is received by any Credit
Parties, funds are initially allocated (a) as a debit to cash on the Credit
Parties’ general ledger; and (B) as a corresponding credit in a contra-account
reserve established with respect to the Credit Parties’ accounts, with the funds
in such contra-account not specifically allocated to identified accounts (the
amount of funds in such contra-account from time to time are referred to as
“Unapplied PIP”); (ii) at such time as the Borrower allocates any portion of PIP
to identified accounts, the contra-account for Unapplied PIP is reduced by that
amount and the identified account is extinguished by that amount; and (iii) at
such time as the Borrower determines any portion of PIP represents an
overpayment under Medicare, Medicaid, TRICARE, CHAMPVA or any other program of
any Governmental Authority, Borrower transfers such overpaid portion on its
books from the contra-account for Unapplied PIP to a liability entry on its
general ledger entitled “PIP Settlements”.

 
6.10.            Restricted Payments.  The Borrower will not, nor will it permit
any Subsidiary to, make any Restricted Payment (other than dividends payable in
its own capital stock) except that,
 
6.10.1  Any Subsidiary may declare and pay dividends or make distributions (i)
payable solely in its capital stock to the direct or indirect holders of its
capital stock or (ii) payable in dividends and distributions to the Borrower or
to a Subsidiary that is a Guarantor (and if such Subsidiary has shareholders
other than the Borrower or a Subsidiary that is a Guarantor, to its shareholders
on a pro rata basis).
 
6.10.2   The Borrower may make Restricted Payments pursuant to stock incentive
or award plans approved by its stockholders.
 
6.10.3   The Borrower may declare and pay dividends with respect to its capital
stock payable solely in additional shares of its capital stock (or warrants,
options, or other rights to acquire additional shares of its capital stock).
 
6.10.4  The Borrower and its Subsidiaries may make repurchases of capital stock
deemed to occur upon exercise of stock options if such capital stock represents
a portion of the exercise price of such options, and repurchases of capital
stock of Subsidiaries consisting of directors’ qualifying shares or repurchases
of shares issued to third parties to the extent necessary to satisfy any
licensing requirements under applicable law with respect to the Borrower’s or
any of its Subsidiaries’ businesses.
 
6.10.5  The Borrower may make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for capital stock of the Borrower;
provided, however, that any such cash payment shall not be for the purpose of
evading the limitations of this Section 6.10.
 
6.10.6  [Reserved.]
 
59

--------------------------------------------------------------------------------

 
6.10.7  The Borrower and its Subsidiaries may make any purchase, repurchase,
redemption, retirement or other acquisition for value of shares of, or options
to purchase shares of, capital stock of the Borrower or any of its Subsidiaries
from employees, former employees, directors or former directors of the Borrower
or any of its Subsidiaries (or permitted transferees of such employees, former
employees, directors or former directors), pursuant to the terms of agreements
(including employment agreements) or plans (or amendments thereto) approved by
the Board of Directors under which such individuals purchase or sell or are
granted the option to purchase or sell, shares of such capital stock; provided,
however, that the aggregate amount of such purchases, repurchases, redemptions,
retirements and other acquisitions for value will not exceed $10,000,000 in the
aggregate.
 
6.10.8  The Borrower and its Subsidiaries may make any Restricted Payment to the
extent not otherwise permitted under this Section 6.10 so long as at the time of
such Restricted Payment the aggregate amount of such additional Restricted
Payment together with all other outstanding Restricted Payments pursuant to this
Section 6.10.8 does not exceed $5,000,000.
 
6.10.9  Any Restricted Payment may be made by or to a Rabbi Trust or Rabbi Trust
Subsidiary.
 
6.10.10  So long as no Event of Default or Unmatured Event of Default exists at
the time thereof or would result therefrom (after giving pro forma effect
thereto), the Borrower may declare and pay cash dividends on its capital stock,
repurchase and otherwise acquire its capital stock and make any other Restricted
Payment.
 
6.11.            Merger or Dissolution.  The Borrower will not, nor will it
permit any Subsidiary to, merge or consolidate into any other Person or
dissolve, except that:
 
6.11.1  A Guarantor may merge into (x) the Borrower or (y) a Subsidiary that is
a Guarantor or becomes a Guarantor promptly upon the completion of the
applicable merger or consolidation.
 
6.11.2  A Subsidiary that is not a Guarantor and not required to be a Guarantor
may merge or consolidate with or into any other Person; provided, however, that
if the equity interests of such Subsidiary have been pledged to the
Administrative Agent as Collateral, then such merger or consolidation shall not
be permitted unless such Subsidiary is the surviving entity of such merger or
consolidation or such merger or consolidation is approved in writing by the
Administrative Agent prior to the consummation thereof (such approval not to be
unreasonably withheld).
 
6.11.3  The Borrower or any Subsidiary may consummate any merger or
consolidation in connection with any Permitted Acquisition, and may effect any
sale of a Subsidiary permitted under Section 6.12 by means of a merger or
consolidation of such Subsidiary with the purchaser or an entity controlled
thereby.
 
6.11.4  Any Person may merge into the Borrower, provided that the Borrower shall
be the continuing or surviving entity resulting from such merger.
 
6.11.5  Any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and the Subsidiaries and is not materially disadvantageous to the
Lenders.
 
60

--------------------------------------------------------------------------------

 
6.12.            Sale of Assets.  The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property (other than cash
or cash equivalents not constituting Cash Equivalent Investments) to any other
Person, except:
 
6.12.1  Sales or other dispositions of inventory in the ordinary course of
business.
 
6.12.2  A disposition or transfer of assets by a Subsidiary to the Borrower, by
the Borrower to a Subsidiary, by a Subsidiary to a Subsidiary or by or to a
Rabbi Trust or Rabbi Trust Subsidiary.
 
6.12.3  A disposition of obsolete, excess, damaged or worn-out Property,
Property no longer used or useful in the business of the Borrower or its
Subsidiaries or other assets in the ordinary course of business of the Borrower
or any Subsidiary.
 
6.12.4  Sales or liquidations of Cash Equivalent Investments.
 
6.12.5  Each of the Borrower and its Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries.
 
6.12.6  Restricted Payments permitted by Section 6.10.
 
6.12.7  Investments permitted by Section 6.13.
 
6.12.8  Liens permitted by Section 6.15.
 
6.12.9  Sale and Leaseback Transactions permitted by Section 6.14.4.
 
6.12.10  Sales of directors’ qualifying shares or shares issued to third parties
to the extent necessary to satisfy any licensing requirements under applicable
law with respect to the Borrower’s or any of its Subsidiaries’ businesses.
 
6.12.11  Any lease, sale or other disposition of its Property that, together
with all other Property of the Borrower and its Subsidiaries previously leased,
sold or disposed of (other than dispositions otherwise permitted by this Section
6.12) pursuant to this Section 6.12.11 during the then-current fiscal year of
the Borrower do not exceed an amount in the aggregate equal to 5% of the
aggregate book value of the Borrower’s and its Subsidiaries’ Property as of the
end of the immediately preceding fiscal year.
 
6.13.            Investments and Acquisitions.  The Borrower will not, nor will
it permit any Subsidiary to, make any Investments (including without limitation,
loans and advances to, and other Investments in, Subsidiaries), or commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:
 
6.13.1  Cash Equivalent Investments.
 
6.13.2  Existing Investments in Subsidiaries and other Investments in existence
on the Closing Date and described in Schedule 6.13.
 
6.13.3  Investments permitted by Section 6.14.5.
 
61

--------------------------------------------------------------------------------

 
6.13.4  Investments by (x) a Credit Party in another Credit Party or in any
newly formed or acquired Subsidiary so long as the newly formed or acquired
Subsidiary promptly becomes a Credit Party thereafter and (y) a Subsidiary that
is not a Credit Party in any other Subsidiary that is not a Credit Party.
 
6.13.5   Any Investment by a Credit Party in any Subsidiary thereof that is not
a Credit Party so long as, at the time of such Investment, the aggregate of such
Investment together with all outstanding Investments pursuant to this Section
6.13.5 (net of any return of (but not return on) such Investments), when taken
together with intercompany loans and advances outstanding pursuant to Section
6.14.6 (net of all outstanding intercompany loans and advances outstanding
pursuant to Section 6.14.5(ii)), do not at such time exceed $20,000,000 in the
aggregate.
 
6.13.6  Investments permitted by Section 6.17.
 
6.13.7  Investments consisting of Contingent Obligations not prohibited by
Section 6.14.
 
6.13.8  Investments arising out of deposits and pledges permitted by Section
6.15.
 
6.13.9  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers.
 
6.13.10  Investments resulting from transactions permitted by Section 6.11.
 
6.13.11  Investments resulting from transactions permitted by Section 6.12.
 
6.13.12  Loans and advances to employees, officers and directors of the Borrower
and its Subsidiaries not to exceed in the aggregate outstanding at any time
under this Section 6.13.12 $2,000,000 in respect of other loans and advances.
 
6.13.13  Payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business.
 
6.13.14  Investments resulting from stock, obligations or securities received in
settlement of debts created in the ordinary course of business and owing to the
Borrower or any Subsidiary or in satisfaction of judgments.
 
6.13.15  Investments in any Person consisting of the licensing of intellectual
property pursuant to joint ventures, strategic alliances or joint marketing
arrangements with such Person, in each case made in the ordinary course of
business.
 
6.13.16  [Intentionally Omitted]
 
6.13.17  [Reserved].
 
6.13.18  Any Investment in or by a Rabbi Trust or a Rabbi Trust Subsidiary.
 
6.13.19  Any Investment so long as (x) such Investment is made in the ordinary
course of business and is consistent with past practice and (y) at the time of
such Investment the aggregate amount of such Investment together with the
aggregate amount of all outstanding Investments (net of return of (but not
return on) such Investments) pursuant to this Section 6.13.19 does not exceed
$20,000,000.
 
62

--------------------------------------------------------------------------------

 
6.13.20  Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):
 

(i)
as of the date of the consummation of such Acquisition, no Event of Default or
Unmatured Event of Default shall have occurred and be continuing or would result
from such Acquisition, and the representation and warranty contained in Section
5.11 shall be true both before and after giving effect to such Acquisition;

 

(ii)
such Acquisition is consummated on a non-hostile basis pursuant to a negotiated
acquisition agreement approved by the board of directors or other applicable
governing body of the seller or entity to be acquired;

 

(iii)
the business to be acquired in such Acquisition is similar or related to one or
more of the lines of business in which the Borrower and its Subsidiaries are
engaged on the Closing Date;

 

(iv)
as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained;

 

(v)
at any time the Leverage Ratio, after giving pro forma effect to the applicable
Acquisition, exceeds 3.00 to 1.00, the aggregate of the Purchase Price for such
Acquisition and all prior Acquisitions during the then current calendar year
pursuant to this Section 6.13.20 shall not exceed $150,000,000 for such calendar
year;

 

(vi)
the Borrower shall be in pro forma compliance with the financial covenants set
forth in Sections 6.20 through 6.21 for the period of four fiscal quarters
reflected in the compliance certificate most recently delivered to the
Administrative Agent pursuant to Section 6.1.3 prior to the consummation of such
Acquisition (giving effect to such Acquisition and all Credit Extensions funded
in connection therewith as if made on the first day of such period), and, if
requested by the Administrative Agent, the Borrower shall have delivered to the
Administrative Agent calculations demonstrating (in reasonable detail) such pro
forma compliance; and

 

(vii)
within 45 days (or such longer period as is consented to by the Administrative
Agent, such consent not to be unreasonably withheld) subsequent to the date on
which a Permitted Acquisition is consummated, the Borrower shall deliver (or
shall cause the delivery) to the Administrative Agent all of the Collateral
Documents necessary for the perfection (to the extent required by the Collateral
Documents) of a first priority Lien (subject to Liens permitted by Section 6.15)
in all of the Property to be acquired (including, as applicable, equity
interests in the Person being acquired and such Person’s Subsidiaries required
to constitute Collateral in accordance with the Collateral Documents), all in
accordance with the requirements of Section 6.25, and in each case together with
opinions of counsel in form and substance reasonably acceptable to the
Administrative Agent.  The Borrower shall also deliver (or shall cause the
delivery) to the Administrative Agent, in accordance with Section 6.24, a
supplement to the Guaranty Agreement if the Permitted Acquisition is an
Acquisition of equities and the Person being acquired will be a Required
Guarantor Subsidiary that is not being merged with the Borrower or any other
Subsidiary.

 
63

--------------------------------------------------------------------------------

 
6.13.21  [Reserved].
 
6.13.22  So long as no Event of Default or Unmatured Event of Default exists at
the time thereof or would result therefrom (after giving pro forma effect
thereto), any Investment.
 
6.14.            Indebtedness.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:
 
6.14.1  The Secured Obligations.
 
6.14.2  Indebtedness existing on the Closing Date and described in Schedule 6.14
(and renewals, refinancings or extensions thereof on non-pricing terms and
conditions, taken as a whole, not materially less favorable to the applicable
obligor than such existing Indebtedness and in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension
plus the amount of any interest, premium or penalties required to be paid
thereon plus fees and expenses associated therewith).
 
6.14.3  Indebtedness arising under Rate Management Transactions permitted under
Section 6.17.
 
6.14.4  Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) and Indebtedness in respect of Sale and Leaseback Transactions that is
incurred by the Borrower or any of its Subsidiaries after the Closing Date to
finance the acquisition of assets used in its business, if (1) the total of all
such Indebtedness for the Borrower and its Subsidiaries taken together incurred
on or after the Closing Date pursuant to this Section 6.14.4 shall not exceed an
aggregate principal amount of $25,000,000 at any one time outstanding, (2) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed, (3) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon at the time of such
refinancing plus the amount of any interest, premium or penalties required to be
paid thereon plus fees and expenses associated therewith, and (4) any Lien
securing such Indebtedness is permitted under Section 6.15 (such Indebtedness
being referred to herein as “Permitted Purchase Money Indebtedness”).
 
6.14.5  Indebtedness arising from intercompany loans and advances made by (i)
any Credit Party to any other Credit Party, (ii) any Subsidiary that is not a
Credit Party to any Credit Party and (iii) any Subsidiary that is not a Credit
Party to any other Subsidiary that is not a Credit Party; provided that all such
Indebtedness subject to clause (ii) shall be expressly subordinated to the
Secured Obligations pursuant to subordination provisions reasonably acceptable
to the Administrative Agent.
 
6.14.6  Indebtedness arising from an intercompany loan or advance made by any
Credit Party to any Subsidiary that is not a Credit Party so long as, at the
time of such loan or advance, the aggregate of such loan or advance together
with all other intercompany loans and advances outstanding pursuant to this
Section 6.14.6 (net of all intercompany loans and advances outstanding pursuant
to Section 6.14.5(ii)), when taken together with Investments outstanding
pursuant to Section 6.13.5 (net of any return of (but not any return on) such
Investments) do not exceed at such time $20,000,000 in the aggregate.
 
6.14.7  Contingent Obligations of the Borrower of any Indebtedness or
obligations of any Subsidiary permitted under this Section 6.14.
 
64

--------------------------------------------------------------------------------

 
6.14.8  Contingent Obligations of any Subsidiary of the Borrower that is a
Guarantor with respect to any Indebtedness of the Borrower or any other
Subsidiary permitted under this Section 6.14.
 
6.14.9  Indebtedness of any Subsidiary of the Borrower at the time such
Subsidiary is merged or consolidated with or into the Borrower or any Subsidiary
and is not created in contemplation of such event.
 
6.14.10  Indebtedness arising from judgments or orders in circumstances not
constituting an Event of Default.
 
6.14.11  Indebtedness incurred under Financial Contracts entered into in the
ordinary course of financial management and not for speculative purposes.
 
6.14.12  Indebtedness in respect of performance bonds, bankers’ acceptances and
surety or appeal bonds provided by the Borrower and its Subsidiaries in the
ordinary course of their business.
 
6.14.13  Indebtedness arising from the agreements of the Borrower or a
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case incurred in connection with the disposition of
any business, assets or a Subsidiary of the Borrower in accordance with the
terms of this Agreement other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition.
 
6.14.14  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence.
 
6.14.15  Obligations arising from or representing deferred compensation to
employees of the Borrower or its Subsidiaries that constitute or are deemed to
be Indebtedness under Agreement Accounting Principles and that are incurred in
the ordinary course of business.
 
6.14.16  Indebtedness incurred by a Guarantor, to the extent that the proceeds
of such Indebtedness are used to repay Indebtedness under this Agreement.
 
6.14.17  Indebtedness in an aggregate amount not to exceed $50,000,000 at any
time arising under or in connection with letters of credit, bank guarantees,
banker’s acceptances, surety bonds or similar obligations issued in connection
with worker’s compensation claims or laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation.
 
6.14.18  [Reserved.]
 
6.14.19  Loans and advances to or from any Rabbi Trust or Rabbi Trust
Subsidiary.
 
6.14.20  Additional unsecured Indebtedness of the Borrower or any Subsidiary, so
long as at the time such Indebtedness is incurred no Event of Default or
Unmatured Event of Default is outstanding or would result therefrom (giving pro
forma effect thereto).
 
65

--------------------------------------------------------------------------------

 
6.15.            Liens.  The Borrower will not, nor will it permit any
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:
 
6.15.1  Liens securing Secured Obligations.
 
6.15.2  Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which reserves, if any, required in accordance with
Agreement Accounting Principles shall have been set aside on its books.
 
6.15.3  Liens imposed by law, such as landlords’, wage earners’, carriers',
warehousemen's and mechanics' liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than
forty-five (45) days past due or which are being contested in good faith by
appropriate proceedings and for which reserves, if any, required in accordance
with Agreement Accounting Principles shall have been set aside on its books.
 
6.15.4  Liens arising out of pledges or deposits under worker's compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
 
6.15.5  Liens existing on the Closing Date and described in Schedule 6.15.
 
6.15.6  Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements or Indebtedness permitted under Section 6.14.17.
 
6.15.7  Deposits to secure the performance of bids, contracts (other than for
borrowed money), leases, public or statutory obligations, surety and appeal
bonds, contested taxes, the payment of rent, performance bonds and other
obligations of a like nature incurred in the ordinary course of business.
 
6.15.8  Easements, reservations, rights-of-way, zoning, building and other
restrictions, survey exceptions and other similar encumbrances as to real
property of the Borrower and its Subsidiaries which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and which do not materially interfere with the conduct of the business of the
Borrower or such Subsidiary conducted at the property subject thereto.
 
6.15.9  Purchase money Liens securing Permitted Purchase Money Indebtedness (as
defined in Section 6.14); provided, that such Liens shall not apply to any
property of the Borrower or its Subsidiaries other than that purchased with the
proceeds of such Permitted Purchase Money Indebtedness.
 
6.15.10  Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary becomes a Subsidiary and not created in contemplation of
such event.
 
6.15.11  Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing or refinancing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof.
 
66

--------------------------------------------------------------------------------

 
6.15.12  Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary is merged or consolidated with or into the Borrower or any
Subsidiary and not created in contemplation of such event.
 
6.15.13  Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other property or assets.
 
6.15.14  Liens arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted under this Section 6.15;
provided that (a) such Indebtedness is not secured by any additional assets, and
(b) the principal amount of such Indebtedness secured by any such Lien is not
increased, except to the extent such increase includes interest, premiums,
penalties, fees and expenses paid in respect of refinancing, extending, renewing
or refunding such Indebtedness.
 
6.15.15  Bankers’ liens and rights of set off with respect to customary
depositary arrangements entered into in the ordinary course of business.
 
6.15.16  Liens on assets of any Subsidiary of any Credit Party in favor of any
Credit Party securing borrowings from such Credit Party, and Liens on assets of
a Rabbi Trust or Rabbi Trust Subsidiary.
 
6.15.17  Liens in favor of customs and revenue authorities which secure payment
of customs duties in connection with the importation of goods.
 
6.15.18  Liens arising out of Capitalized Leases or Operating Leases.
 
6.15.19  Licenses, sublicenses, leases or subleases granted to others in the
ordinary course of business that do not interfere in any material respect with
the business of the Borrower and its Subsidiaries.
 
6.15.20  Liens arising from judgments, awards, orders or attachments in
circumstances not constituting an Event of Default.
 
6.15.21  Liens affecting the interest of the landlord of any ground lease.
 
6.15.22  Liens securing Indebtedness permitted by Section 6.14.14.
 
6.15.23  Liens issued in favor of surety bonds in existence on the Closing Date
and identified on Schedule 6.15.
 
6.15.24  Liens of any landlord arising under a real property lease to the extent
such Liens arise in the ordinary course of business and secure obligations not
more than forty-five (45) days past due or which are being contested in good
faith by appropriate proceedings and for which reserves, if any, required in
accordance with Agreement Accounting Principles shall have been set aside on its
books.
 
6.15.25  Liens in favor of any Holder of Secured Obligations securing Rate
Management Obligations permitted under Section 6.17.
 
67

--------------------------------------------------------------------------------

 
6.15.26  Liens deemed to exist in connection with Cash Equivalent Investments of
the type described in clause (v) of the definition thereof.
 
6.15.27  Rights of recoupment and any other Liens, rights and benefits of any
governmental Third Party Payor with respect to Governmental Receivables.
 
6.15.28  Any Lien so long as the aggregate amount of Indebtedness then
outstanding secured thereby and by all other outstanding Liens incurred pursuant
to this Section 6.15.28 does not exceed 5% of the total consolidated
stockholders equity of the Borrower as of the end of the immediately preceding
fiscal year.
 
6.16.            Transactions with Affiliates.  The Borrower will not, and will
not permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (i) pursuant to the reasonable
requirements of the Borrower's or such Subsidiary's business and upon terms no
less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arm’s‑length transaction, (ii)
transactions between or among the Credit Parties not involving any other
Affiliate, (iii) transactions between or among Subsidiaries that are not
Guarantors not involving any other Affiliate and transactions by or with a Rabbi
Trust or Rabbi Trust Subsidiary, (iv) the Borrower and its Subsidiaries may make
loans and advances to directors, officers, and employees of the Borrower and its
Subsidiaries in the ordinary course of business, (v) the Borrower and its
Subsidiaries may make payments in respect of transactions required to be made
pursuant to agreements or arrangements in effect on the Closing Date and set
forth on Schedule 6.16, (vi) the Borrower and its Subsidiaries may enter into,
make payments under, or issue securities, stock options or similar rights
pursuant to employment arrangements, employee benefit plans, equity option
plans, indemnification provisions and other compensatory arrangements with
directors, officers, and employees of the Borrower and its Subsidiaries in the
ordinary course of business, so long as such payments and issuances otherwise
comply with the terms of this Agreement, (vii) the Borrower and its Subsidiaries
may make Restricted Payments permitted by Section 6.10, (viii) the Borrower and
its Subsidiaries may enter into transactions permitted by Section 6.11, 6.12,
6.13 or 6.14, and (ix) the making of severance payments to directors, officers
or employees of VITAS Healthcare that are required pursuant to arrangements in
effect prior to the date that the Borrower acquired VITAS Healthcare.
 
6.17.            Financial Contracts.  The Borrower will not, nor will it permit
any Subsidiary to, enter into or remain liable upon any Rate Management
Transactions except for those entered into in the ordinary course of business
for bona fide hedging purposes and not for speculative purposes.
 
6.18.            Subsidiary Covenants.  The Borrower will not, and will not
permit any Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (i) to pay dividends or make any other distribution on its stock,
(ii) to pay any Indebtedness or other obligation owed to the Borrower or any
other Credit Party, (iii) to make loans or advances or other Investments in the
Borrower or any other Credit Party, or (iv) to sell, transfer or otherwise
convey any of its property to the Borrower or any other Credit Party, except
(A) any restriction existing under (1) the Loan Documents, (2) agreements
disclosed in Schedule 6.18, and (3) agreements with respect to Indebtedness
permitted by this Agreement setting forth provisions described in clauses (i),
(ii) and (iii) above that are not materially more  restrictive (as reasonably
determined by the Administrative Agent), taken as a whole, than those of the
Senior Unsecured Indenture, (B) customary non-assignment, subletting or transfer
provisions in leases, licenses and other contracts entered into in the ordinary
course of business, (C) customary restrictions contained in purchase and sale
agreements limiting the transfer of the subject assets pending closing, (D) any
restriction or condition as required by applicable law, (E) any restriction
existing under agreements relating to assets acquired by the Borrower or a
Subsidiary in a transaction permitted hereby; provided that such agreements
existed at the time of such acquisition, were not put into place in anticipation
of such acquisition and are not applicable to any assets other than assets so
acquired, (F) any restriction existing under any agreement of a Person acquired
as a Subsidiary in a transaction permitted hereby; provided any such agreement
existed at the time of such acquisition, was not put into place in anticipation
of such acquisition and was not applicable to any Person or assets other than
the Person or assets so acquired, (G) agreements with respect to Indebtedness
secured by Liens permitted by Section 6.15 that restrict the ability to transfer
the assets securing such Indebtedness, (H) any encumbrance or restriction
pursuant to an agreement effecting a refinancing of Indebtedness incurred
pursuant to an agreement referred to in clause (A)(2), (E), (F) or (G) of this
covenant or this clause (H) or contained in any amendment to an agreement
referred to in clause (A)(2), (E), (F) or (G) of this covenant or this
clause (H); provided, however, that the encumbrances and restrictions contained
in any such refinancing agreement or amendment, taken as a whole, are not
materially more restrictive than the encumbrances and restrictions contained in
such predecessor agreements (as reasonably determined by the Administrative
Agent) and (I) any encumbrance or restriction on assets of a Rabbi Trust or
Rabbi Trust Subsidiary.
 
68

--------------------------------------------------------------------------------

 
6.19.            Contingent Obligations.  The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Contingent Obligation in
respect of Indebtedness of another Person (including, without limitation, any
Contingent Obligation with respect to the obligations of a Subsidiary), except
(i) by endorsement of instruments for deposit or collection in the ordinary
course of business, (ii) the Reimbursement Obligations, (iii) any Contingent
Obligation in respect of the Secured Obligations and (iv) any Indebtedness
permitted by Section 6.14.
 
6.20.            Leverage Ratio.  The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters, of
(i) Consolidated Funded Indebtedness of the Borrower as of the end of such
fiscal quarter to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 3.50 to 1.00.
 
6.21.            Fixed Charge Coverage Ratio.  The Borrower will not permit the
ratio (the “Fixed Charge Coverage Ratio”), determined as of the end of each of
its fiscal quarters for the then most-recently ended four fiscal quarters of (i)
Consolidated EBITDA minus Consolidated Capital Expenditures to (ii) Consolidated
Interest Expense plus Consolidated Current Maturities during such period
(including, without limitation, in respect of Capitalized Lease Obligations)
plus cash dividends paid on the equity interests of the Borrower during such
period plus expenses for cash income taxes paid during such period, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
less than 1.50 to 1.00.
 
6.22.            [Reserved].
 
6.23.            [Reserved].
 
6.24.            Guarantors. The Borrower shall cause each Required Guarantor
Subsidiary to guarantee pursuant to the Guaranty Agreement or a supplement
thereto the Secured Obligations.  In furtherance of the above, the Borrower
shall promptly (and in any event within forty-five (45) days thereof) (i)
provide written notice to the Administrative Agent upon any Person becoming a
Required Guarantor Subsidiary, (ii) cause such Person to execute a supplement to
the Guaranty Agreement and such other Collateral Documents as are necessary for
the Borrower and its Required Guarantor Subsidiaries to comply with Section
6.25, (iii) cause the Applicable Pledge Percentage of the issued and outstanding
equity interests of such Person to be delivered to the Administrative Agent
(together with undated stock powers signed in blank, if applicable) and pledged
to the Administrative Agent pursuant to an appropriate pledge agreement(s) in
substantially the form of the Pledge and Security Agreement (or a joinder or
other supplement thereto) and otherwise in form reasonably acceptable to the
Administrative Agent and (iv) deliver such other documentation and information
relating to such Person as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, certified
resolutions and other authority documents of such Person and, to the extent
requested by the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
 
69

--------------------------------------------------------------------------------

 
6.25.            Collateral.  The Borrower will cause, and will cause each other
Credit Party to cause, such of its owned Property (but in any event excluding
real property) that constitutes Collateral pursuant to the Collateral Documents
to be subject at all times to Liens in favor of the Administrative Agent for the
benefit of the Holders of Secured Obligations, to secure the Secured Obligations
in accordance with the terms and conditions of the Collateral Documents, subject
in any case to Liens permitted by Section 6.15 hereof; provided, however, that
the Borrower and the other Credit Parties shall not be required to comply with
the terms of the Federal Assignment of Claims Act in connection with their
pledge of any Collateral to the Administrative Agent.  The Pledge and Security
Agreement sets forth the types of Property required to be subject to such Liens
and the priority of such Liens.  Without limiting the generality of the
foregoing, the Borrower will cause the Applicable Pledge Percentage of the
issued and outstanding equity interests of each Pledge Subsidiary directly owned
by the Borrower or any other Credit Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent in accordance with
the terms and conditions of this Agreement and the Collateral Documents or such
other security documents as the Administrative Agent shall reasonably request,
in each case to the extent, and within such time period as is, reasonably
required by the Administrative Agent, subject in any case to Liens permitted by
Section 6.15.  Notwithstanding the foregoing, (i) no Credit Party shall be
required to pledge (A) the equity interests of Roto-Rooter of Canada, Ltd., VNF,
or any Rabbi Trust or Rabbi Trust Subsidiary, (B) more than 40% of the equity
interests of RR Plumbing Services Corporation, (C) more than 49% of the equity
interests of Complete Plumbing Services Inc., or (D) more than 80% of the equity
interests of Nurotoco of New Jersey, Inc.; provided, however, that, except to
the extent necessary to satisfy any licensing requirement under applicable law
with respect to the Borrower’s or any Subsidiary’s business, the Borrower will
not permit, nor will it permit any other Credit Party to, grant a security
interest in, pledge or deliver to any non-Credit Party those equity interests
that are not pledged or delivered to the Administrative Agent pursuant to this
Section 6.25; and (ii) no pledge agreement in respect of the equity interests of
a Foreign Subsidiary shall be required hereunder to the extent such pledge
thereunder is prohibited by applicable law or its counsel reasonably determines
that such pledge would not provide material credit support for the benefit of
the Holders of Secured Obligations pursuant to legally valid, binding and
enforceable pledge agreements.
 
ARTICLE VII

EVENTS OF DEFAULT
 
The occurrence of any one or more of the following events shall constitute an
Event of Default:
 
7.1            Any representation or warranty made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made or deemed made.
 
70

--------------------------------------------------------------------------------

 
7.2            Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within one Business Day after the same becomes due, or
(iii) interest upon any Loan or any Commitment Fee, LC Fee or other Obligations
under any of the Loan Documents within five (5) Business Days after such
interest, fee or other Obligation becomes due.
 
7.3            The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.4 (with respect to the valid existence of the Borrower), 6.10,
6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.23, 6.24 and
6.25.
 
7.4            The breach by the Borrower (other than a breach which constitutes
an Event of Default under another Section of this Article VII) of any of the
terms or provisions of (i) this Agreement or (ii) any other Loan Document
(beyond the applicable grace period with respect thereto, if any), in each case
which is not remedied within thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower.
 
7.5            Failure of the Borrower or any of its Subsidiaries to pay when
due any Material Indebtedness (subject to any applicable grace period with
respect thereto, if any, set forth in the Material Indebtedness Agreement
evidencing such Material Indebtedness) which failure has not been (i) timely
cured or (ii) waived in writing by the requisite holders of such Material
Indebtedness; or the default by the Borrower or any of its Subsidiaries in the
performance (beyond the applicable grace period with respect thereto, if any) of
any term, provision or condition contained in any Material Indebtedness
Agreement and such default has not been (x) timely cured or (y) waived in
writing by the requisite holders of the Material Indebtedness in respect
thereof, or any other event shall occur or condition exist, the effect of which
default, event or condition is to cause, or to permit the holder(s) of such
Material Indebtedness or the lender(s) under any Material Indebtedness Agreement
to cause, such Material Indebtedness to become due prior to its stated maturity
or any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date; or any Material Indebtedness of
the Borrower or any of its Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof, in each case other than any
Indebtedness that becomes due or is required to be prepaid or repurchased (A) as
a result of any voluntary sale or transfer of, or any casualty, condemnation or
similar event in respect of, any Property securing such Indebtedness,  (B) as a
result of a refinancing thereof permitted by this Agreement or (C) as a result
of any customary prepayment or repurchase obligations arising thereunder other
than as a result of any breach of the terms of such Indebtedness or any
transaction not permitted by this Agreement; or the Borrower or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.
 
7.6            The Borrower or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, or (v) take any corporate or partnership action to authorize or effect any
of the foregoing actions set forth in this Section 7.6.
 
7.7            Without the application, approval or consent of the Borrower or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of sixty (60) consecutive days.
 
71

--------------------------------------------------------------------------------

 
7.8            The Borrower or any of its Subsidiaries shall fail within thirty
(30) days to pay, bond or otherwise discharge one or more judgments or orders
for the payment of money in excess of $20,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, which judgment(s), in any such
case, is/are not stayed on appeal or otherwise being appropriately contested in
good faith.
 
7.9            The Unfunded Liabilities of all Plans shall exceed in the
aggregate an amount, or any Reportable Event shall occur in connection with any
Plan, that in either case would reasonably be expected to have a Material
Adverse Effect.
 
7.10            Any Change of Control shall occur.
 
7.11            The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred,
pursuant to Section 4201 of ERISA, withdrawal liability to such Multiemployer
Plan in an amount or requiring payments which, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Borrower or any other
member of the Controlled Group as withdrawal liability (determined as of the
date of such notification), would reasonably be expected to have a Material
Adverse Effect.
 
7.12            The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is insolvent or is being terminated, within the meaning of
Title IV of ERISA, if as a result of such insolvency or termination the
aggregate annual contributions of the Borrower and the other members of the
Controlled Group (taken as a whole) to all Multiemployer Plans which are then
insolvent or being terminated have been or will be increased, in the aggregate,
over the annual amounts contributed to such Multiemployer Plans for the
respective plan years of such Multiemployer Plans immediately preceding the plan
year in which the insolvency or termination occurs by an amount that would
reasonably be expected to have a Material Adverse Effect.
 
7.13            Other than with respect to environmental proceedings,
investigations, violations, or liabilities disclosed by the Borrower to the
Administrative Agent and the Lenders prior to the Closing Date, the Borrower or
any of its Subsidiaries shall (i) be the subject of any proceeding or
investigation pertaining to the release by the Borrower, any of its Subsidiaries
or any other Person of any toxic or hazardous waste or substance into the
environment, or (ii) violate any Environmental Law, which, in the case of an
event described in clause (i) or clause (ii), has resulted in liability to the
Borrower or any of its Subsidiaries in an amount that would reasonably be
expected to have a Material Adverse Effect.
 
7.14            Any Loan Document shall fail to remain in full force or effect
or any action shall be taken by the Borrower to assert the invalidity or
unenforceability of, or which results in the invalidity or unenforceability of,
any Loan Document or any Lien in favor of the Administrative Agent under the
Loan Documents as to assets that are material to the Borrower and its
Subsidiaries taken as a whole, or such Lien shall not have the priority
contemplated by the Loan Documents, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or (ii) as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under any Loan Document or as a result of the
negligent or willful failure of the Administrative Agent to take such action as
is necessary to continue such Liens.
 
72

--------------------------------------------------------------------------------

 
ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.            Acceleration.
 

(i)
If any Event of Default described in Section 7.6 or 7.7 occurs with respect to
the Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Secured Obligations shall immediately become due and payable
without any election or action on the part of the Administrative Agent, the LC
Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the difference of (x)
the amount of LC Obligations at such time less (y) the amount or deposit in the
Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the Secured
Obligations (the “Collateral Shortfall Amount”).  If any other Event of Default
occurs, the Required Lenders (or the Administrative Agent with the consent of
the Required Lenders) may (a) terminate or suspend the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs, or declare the Secured Obligations to be due and payable, or
both, whereupon the Secured Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay to the
Administrative Agent the Collateral Shortfall Amount which funds shall be
deposited in the Facility LC Collateral Account.

 

(ii)
If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

 

(iii)
While an Event of Default is continuing, the Administrative Agent may at any
time or from time to time after funds are deposited in the Facility LC
Collateral Account, apply such funds to the payment of the Secured Obligations
in respect of Facility LCs and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuer under the
Loan Documents.

 

(iv)
At any time while any Event of Default is continuing, neither the Borrower nor
any Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been indefeasibly paid in full and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be paid to the Administrative Agent or paid
to whomever may be legally entitled thereto at such time.

 

(v)
If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and the obligation and power of the LC
Issuer to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

 
73

--------------------------------------------------------------------------------

 
8.2.            Amendments.  Subject to Section 2.5.3, Section 3.3 and the last
paragraph of this Section 8.2, except for actions expressly permitted to be
taken by the Administrative Agent, the LC Issuer or the Swing Line Lenders,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Credit
Party or Credit Parties that are parties thereto, in each case with the consent
of the Required Lenders; provided, however, that no such supplemental agreement
shall (i) except pursuant to Section 2.5.3, increase the Commitment of any
Lender without the written consent of such Lender, (ii) reduce or forgive the
principal amount of any Loan or Reimbursement Obligation or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender directly affected thereby (other than
a waiver of the application of the default rate of interest pursuant to Section
2.11 hereof which shall only require the approval of the Required Lenders),
(iii) postpone the scheduled maturity date of any Loan or any scheduled date of
payment of any Reimbursement Obligation, or any date for the scheduled payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 11.1 or 11.2 or the definition of
“Pro Rata Share” in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release the Borrower from its obligations hereunder, including
the guaranty under Article XVI, without the consent of each Lender, (vii) other
than in connection with a transaction permitted under this Agreement, release
all or substantially all of the Collateral, without the consent of each Lender,
(viii) change the payment waterfall provisions of Section 8.4, without the
consent of each Lender, or (ix) other than in connection with a transaction
permitted under this Agreement, release all or substantially all of the
Guarantors from their obligations under the Guaranty Agreement or any other
agreement pursuant to which such Guarantors guarantee the repayment of the
Secured Obligations, without the consent of each Lender. No amendment of any
provision of this Agreement relating to (a) the Administrative Agent shall be
effective without the written consent of the Administrative Agent, (b) the
applicable Swing Line Lender or any Swing Line Loan shall be effective without
the written consent of the applicable Swing Line Lender and (c) the LC Issuer or
any Facility LC shall be effective without the written consent of the LC
Issuer.  The Administrative Agent may waive payment of the fee required under
Section 12.3.3 without obtaining the consent of any other party to this
Agreement. No amendment to Section 2.22 of this Agreement shall be effective
without the written consent of the Swing Line Lenders and the LC Issuer.
Notwithstanding the foregoing, (i) no Lender’s consent shall be required for any
amendment, modification or waiver if (A) by the terms of such amendment,
modification or waiver the Commitment of such Lender shall terminate upon the
effectiveness of such amendment, modification or waiver and (B) at the time such
amendment, modification or waiver becomes effective, such Lender receives
payment in full of all of the Obligations (other than obligations to pay fees
and expenses with respect to which the Borrower has not received an invoice,
Rate Management Obligations, Banking Services Obligations, contingent indemnity
obligations and other contingent obligations) owing to it under the Loan
Documents, (ii) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent if, following the Closing Date, the Borrower and the
Administrative Agent shall have identified any inconsistency, obvious error or
omission of a technical or immaterial nature so long as, in each case, the
Lenders shall have received at least ten (10) Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within ten
(10) Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment and (iii) no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the proviso to the first sentence of this
paragraph and then only in the event such Defaulting Lender shall be directly
affected by such amendment, waiver or other modification.
 
74

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
 
Notwithstanding the foregoing, increases in Revolving Loan Commitments or
additions of Incremental Term Loans pursuant to Section 2.5.3 shall be effected
under this Agreement pursuant to an amendment (an “Incremental Amendment”) or
Incremental Term Loan Amendment, as applicable, to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender, if any, each Augmenting Lender, if any, and the Administrative Agent. 
The Incremental Amendment or Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section and Section 2.5.3.
 
8.3.            Preservation of Rights.  No delay or omission of the Lenders,
the LC Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or Unmatured Event of
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence.  Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by, or by the Administrative
Agent with the consent of, the requisite number of Lenders required pursuant to
Section 8.2, and then only to the extent in such writing specifically set
forth.  All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Administrative Agent, the LC Issuer
and the Lenders until all of the Secured Obligations have been paid in full. 
Except with respect to the exercise of setoff rights of any Lender, including
any LC Issuer, in accordance with the terms of this Agreement, the proceeds of
which are applied in accordance with this Agreement, each Lender agrees that it
will not take any action, nor institute any actions or proceedings, against the
Borrower or any other Credit Party, or with respect to any Loan Document,
without the prior written consent of the Required Lenders or, as may be provided
in this Agreement or the other Loan Documents, with the consent of the
Administrative Agent or all of the Lenders, as the case may be.
 
75

--------------------------------------------------------------------------------

 
8.4.            Application of Payments.  Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Secured Obligations
shall, subject to Section 2.22, be applied by the Administrative Agent as
follows:
 
8.4.1  first, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts payable to the Administrative
Agent (including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.6 and amounts pursuant to Section
10.13 payable to the Administrative Agent in its capacity as such);
 
8.4.2  second, to payment of that portion of the Secured Obligations
constituting fees, expenses, indemnities and other amounts (other than
principal, reimbursement obligations in respect of Reimbursement Obligations,
interest and Letter of Credit fees) payable to the Lenders and the LC Issuer
(including fees and disbursements and other charges of counsel to the Lenders
and the LC Issuer payable under Section 9.6) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
Section 8.4.2 payable to them;
 
8.4.3  third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit fees and charges and interest on the
Revolving Loans and unreimbursed Reimbursement Obligations, ratably among the
Lenders and the LC Issuer in proportion to the respective amounts described in
this Section 8.4.3 payable to them;
 
8.4.4  fourth, (A) to payment of that portion of the Secured Obligations
constituting unpaid principal of the Revolving Loans and unreimbursed
Reimbursement Obligations and any other amounts owing with respect to Banking
Services Obligations and Rate Management Obligations and (B) to cash
collateralize that portion of LC Obligations comprising the undrawn amount of
Letters of Credit to the extent not otherwise cash collateralized by the
Borrower pursuant to Section 2.20 or 2.22, ratably among the Lenders and the LC
Issuer in proportion to the respective amounts described in this Section 8.4.4
payable to them; provided that (x) any such amounts applied pursuant to
subclause (B) above shall be paid to the Administrative Agent for the ratable
account of the applicable LC Issuer to cash collateralize Secured Obligations in
respect of Letters of Credit, (y) subject to Section 2.20 or 2.22, amounts used
to cash collateralize the aggregate amount of Letters of Credit pursuant to this
Section 8.4.4 shall be used to satisfy drawings under such Letters of Credit as
they occur and (z) upon the expiration of any Letter of Credit (without any
pending drawings), the pro rata share of cash collateral shall be distributed to
the other Secured Obligations, if any, in the order set forth in this Section
8.4;
 
8.4.5  fifth, to the payment in full of all other Secured Obligations, in each
case ratably among the Administrative Agent, the Lenders and the LC Issuer based
upon the respective aggregate amounts of all such Secured Obligations owing to
them in accordance with the respective amounts thereof then due and payable; and
 
8.4.6  finally, the balance, if any, after all Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.
 
8.4.7  If any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired (without any pending drawings),
such remaining amount shall be applied to the other Secured Obligations, if any,
in the order set forth above.
 
76

--------------------------------------------------------------------------------

 
ARTICLE IX

GENERAL PROVISIONS
 
9.1.            Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.
 
9.2.            Governmental Regulation.  Anything contained in this Agreement
to the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
 
9.3.            Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
9.4.            Entire Agreement.  The Loan Documents embody the entire
agreement and understanding among the Borrower, the Administrative Agent, the LC
Issuer and the Lenders and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent, the LC Issuer and the Lenders
relating to the subject matter thereof other than those contained in the fee
letter described in Section 10.13 which shall survive and remain in full force
and effect during the term of this Agreement.
 
9.5.            Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arrangers shall enjoy the benefits
of the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
 
9.6.            Expenses; Indemnification.  (a)  The Borrower shall reimburse
the Administrative Agent and JPMorgan Chase Bank, N.A., as Arranger, for any
reasonable out-of-pocket costs and expenses (including reasonable out-of-pocket
attorneys' fees and out-of-pocket expenses of and fees for other advisors and
professionals engaged by the Administrative Agent or JPMorgan Chase Bank, N.A.,
as Arranger) paid or incurred by the Administrative Agent or JPMorgan Chase
Bank, N.A., as Arranger, in connection with the investigation, preparation,
negotiation, documentation, execution, delivery, syndication, distribution
(including, without limitation, via the internet), review, amendment,
modification and administration of the Loan Documents.  The Borrower also agrees
to reimburse the Administrative Agent, the Arrangers, the LC Issuer and the
Lenders for any reasonable out-of-pocket costs and expenses (including
reasonable out-of-pocket attorneys’ fees and expenses) paid or incurred by the
Administrative Agent, the Arrangers, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents, or incurred in
connection with the workout or restructuring of the facility evidenced by the
Loan Documents.  Expenses being reimbursed by the Borrower under this Section
include, without limitation, costs and expenses incurred in connection with the
Reports described in the following sentence.  The Borrower acknowledges that
from time to time JPMorgan Chase may prepare and may distribute to the Lenders
(but shall have no obligation or duty to prepare or to distribute to the
Lenders) certain audit reports (the “Reports”) pertaining to the Borrower’s
assets for internal use by JPMorgan Chase from information furnished to it by or
on behalf of the Borrower, after JPMorgan Chase has exercised its rights of
inspection pursuant to this Agreement.
 
77

--------------------------------------------------------------------------------

 
(ii)            The Borrower hereby further agrees to indemnify the
Administrative Agent, the Arrangers, the LC Issuer, each Lender, their
respective affiliates, and each of their directors, officers, employees, agents
and advisors against all losses, claims, damages, penalties, judgments,
liabilities and related reasonable out-of-pocket expenses (including, without
limitation, all reasonable out-of-pocket expenses of litigation or preparation
therefor whether or not the Administrative Agent, the Arrangers, the LC Issuer,
any Lender or any affiliate is a party thereto, and all reasonable out-of-pocket
attorneys’ fees and expenses) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.  The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.
 
(iii)            To the extent permitted by applicable law, no party hereto
shall assert, and each such party hereby waives, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereunder, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this clause (iii) shall relieve the Borrower
of any obligation it may have to indemnify the Administrative Agent, the
Arrangers, the LC Issuer, each Lender, their respective affiliates, and each of
their directors, officers, employees, agents and advisors against special,
indirect, consequential or punitive damages asserted against any such Person by
a third party.
 
9.7.            Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders, to the extent that the Administrative Agent deems
appropriate.
 
9.8.            Accounting.  Except as provided to the contrary herein, all
accounting terms used in the calculation of any financial covenant or test shall
be interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.  If any changes in generally accepted accounting
principles are hereafter required or permitted and are adopted by the Borrower
or any of its Subsidiaries with the agreement of its independent certified
public accountants and such changes result in a change in the method of
calculation of any of the financial covenants, tests, restrictions or standards
herein or in the related definitions or terms used therein (“Accounting
Changes”), the parties hereto agree, at the Borrower's request, to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Borrower's and its Subsidiaries' financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations.  In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment.  Notwithstanding the foregoing, all financial
statements to be delivered by the Borrower pursuant to Section 6.1 shall be
prepared in accordance with generally accepted accounting principles in effect
at such time.  Notwithstanding anything to the contrary contained in this
Section 9.8 or in the definition of “Capitalized Lease Obligations,” in the
event of an accounting change requiring all leases to be capitalized, only those
leases (assuming for purposes hereof that such leases were in existence on the
date hereof) that would constitute capital leases in conformity with GAAP on the
date hereof shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.
 
78

--------------------------------------------------------------------------------

 
9.9.            Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
9.10.            Nonliability of Lenders.  The relationship between the Borrower
on the one hand and the Lenders, the LC Issuer and the Administrative Agent on
the other hand shall be solely that of borrower and lender.  Neither the
Administrative Agent, the Arrangers, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower.  Neither the Administrative Agent,
the Arrangers, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower's business or operations.  The Borrower agrees that
neither the Administrative Agent, the Arrangers, the LC Issuer nor any Lender
shall have liability to the Borrower (whether sounding in tort, contract or
otherwise) for losses suffered by the Borrower in connection with, arising out
of, or in any way related to, the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. 
Neither the Administrative Agent, the Arrangers, the LC Issuer nor any Lender
shall have any liability to the Borrower with respect to, and the Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.
 
9.11.            Confidentiality.  The Administrative Agent and each Lender
agrees to hold the “Information” (as defined below) which it may receive from
the Borrower in connection with this Agreement in confidence, except for
disclosure (i) on a confidential basis to its Affiliates and to any other party
to this Agreement, (ii) on a confidential basis to legal counsel, accountants,
and other professional advisors to such Lender, (iii) to regulatory officials as
requested, (iv) to any Person as required by law, regulation, or legal process,
(v) to any Person as required in connection with any legal proceeding to which
it is a party, (vi) subject to an agreement containing provisions substantially
the same as those of this Section, on a confidential basis to its direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, (vii) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein, and (viii) permitted by
Section 12.4.  Without limiting Section 9.4, the Borrower agrees that the terms
of this Section 9.11 shall set forth the entire agreement between the Borrower
and each Lender (including the Administrative Agent) with respect to any
confidential information previously or hereafter received by such Lender in
connection with this Agreement, and this Section 9.11 shall supersede any and
all prior confidentiality agreements entered into by such Lender with respect to
such confidential information.  For the purposes of this Section, “Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or their respective
businesses, as the case may be, other than any such information that is
available to the Administrative Agent, the LC Issuer or any Lender on a
nonconfidential basis and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry.
 
79

--------------------------------------------------------------------------------

 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.11
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS AFFILIATES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS AFFILIATES,
THE CREDIT PARTIES AND THEIR AFFILIATES OR ANY  OF THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN AN ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO THE
ADMINISTRATIVE AGENT A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
 
9.12.            Certain ERISA Matters.  (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that at least one of the following is and will be true:
 
(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Facility LCs or the Commitments,


(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LCs, the Commitments and this Agreement,
and the conditions for exemptive relief thereunder are and will continue to be
satisfied in connection therewith,


(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Facility LCs, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Facility
LCs, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Facility LCs, the
Commitments and this Agreement, or


(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.
 
80

--------------------------------------------------------------------------------

 
(b)            In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:


(i)            none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


(ii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Facility LCs, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),


(iii)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Facility LCs, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations),


(iv)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Facility LCs, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Facility LCs, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and


(v)            no fee or other compensation is being paid directly to the
Administrative Agent, or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Facility LCs, the Commitments or this Agreement.


(c)            The Administrative Agent, and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Facility LCs, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Facility LCs or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Facility LCs or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
81

--------------------------------------------------------------------------------

 
9.13.            Nonreliance.  Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.
 
9.14.            Disclosure.  The Borrower and each Lender, including the LC
Issuer, hereby acknowledge and agree that each Lender and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with the Borrower and its Affiliates.
 
9.15.            Performance of Obligations.  The Borrower agrees that the
Administrative Agent may, but shall have no obligation to (i) after the
occurrence and during the continuance of an Event of Default, pay or discharge
taxes, liens, security interests or other encumbrances levied or placed on or
threatened against any Collateral and (ii) after the occurrence and during the
continuance of an Event of Default make any other payment or perform any act
required of the Borrower under any Loan Document or take any other action which
the Administrative Agent in its discretion deems necessary or desirable to
protect or preserve the Collateral, including, without limitation, any action to
(x) effect any repairs or obtain any insurance called for by the terms of any of
the Loan Documents and to pay all or any part of the premiums therefor and the
costs thereof and (y) pay any rents payable by the Borrower which are more than
thirty (30) days past due, or as to which the landlord has given notice of
termination, under any lease.  The Administrative Agent shall use its best
efforts to give the Borrower notice of any action taken under this Section 9.15
prior to the taking of such action or promptly thereafter provided the failure
to give such notice shall not affect the Borrower's obligations in respect
thereof.  The Borrower agrees to pay the Administrative Agent, upon demand, the
principal amount of all funds advanced by the Administrative Agent under this
Section 9.15 together with interest thereon at the rate from time to time
applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full.  If the Borrower fails to
make payment in respect of any such advance under this Section 9.15 within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Administrative Agent, the Administrative Agent shall promptly notify
each Lender and each Lender agrees that it shall thereupon make available to the
Administrative Agent, in Dollars in immediately available funds, the amount
equal to such Lender's Pro Rata Share (determined as of the time the
unreimbursed advance is sought) of such advance.  If such funds are not made
available to the Administrative Agent by such Lender within one (1) Business Day
after the Administrative Agent's demand therefor, the Administrative Agent will
be entitled to recover any such amount from such Lender together with interest
thereon at the NYFRB Rate for each day during the period commencing on the date
of such demand and ending on the date such amount is received.  The failure of
any Lender to make available to the Administrative Agent its Pro Rata Share of
any such unreimbursed advance under this Section 9.15 shall neither relieve any
other Lender of its obligation hereunder to make available to the Administrative
Agent such other Lender's Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Administrative Agent.  All outstanding principal of, and
interest on, advances made under this Section 9.15 shall constitute Obligations
secured by the Collateral until paid in full by the Borrower.
 
9.16.            USA Patriot Act Notification.  Each Lender that is subject to
the requirements of the Patriot Act hereby notifies each Borrower that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies such Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Patriot Act.
 
82

--------------------------------------------------------------------------------

 
9.17.            Subordination of Intercompany Indebtedness.  The Borrower
agrees that any and all claims of the Borrower against any Guarantor with
respect to any “Intercompany Indebtedness” (as hereinafter defined) shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Secured Obligations; provided that, and not in contravention of the
foregoing, unless an Event of Default has occurred and is continuing and the
Borrower receives from the Administrative Agent a payment blockage notice
pursuant to this Section 9.17 that has not been withdrawn, the Borrower may make
loans to and receive payments in the ordinary course with respect to such
Intercompany Indebtedness from the Guarantors, to the extent permitted by the
terms of this Agreement and the other Loan Documents.  Notwithstanding any right
of the Borrower to ask, demand, sue for, take or receive any payment from the
Guarantors, all rights, liens and security interests of the Borrower, whether
now or hereafter arising and howsoever existing, in any assets of any such
guarantor shall be and are subordinated to the rights of the Holders of Secured
Obligations in those assets.  The Borrower shall not have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Secured Obligations
(other than obligations to pay fees and expenses with respect to which the
Borrower has not received an invoice, Rate Management Obligations, Banking
Services Obligations, contingent indemnity obligations, and other contingent
obligations) shall have been fully paid and satisfied (in cash).  If all or any
part of the assets of any such guarantor, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of such guarantor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other similar action or proceeding, then, and in any such
event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Guarantor, to the Borrower (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
to any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than obligations to pay fees and expenses with respect to
which the Borrower has not received an invoice, Rate Management Obligations,
Banking Services Obligations, contingent indemnity obligations, and other
contingent obligations) shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the Borrower upon or with respect to the Intercompany
Indebtedness after an Insolvency Event prior to the satisfaction of all of the
Secured Obligations (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, Rate Management
Obligations, Banking Services Obligations, contingent indemnity obligations and
other contingent obligations), the Borrower shall receive and hold the same in
trust, as trustee, for the benefit of the Holders of Secured Obligations and
shall forthwith deliver the same to the Administrative Agent for application to
any of the Secured Obligations, in precisely the form received (except for the
endorsement or assignment of the Borrower where necessary), and, until so
delivered, the same shall be held in trust by the Borrower as the property of
the Administrative Agent.  If the Borrower fails to make any such endorsement or
assignment to the Administrative Agent or any of its officers or employees are
irrevocably authorized to make the same.  The Borrower agrees that until the
Secured Obligations (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, Rate Management
Obligations, Banking Services Obligations, contingent indemnity obligations, and
other contingent obligations) have been paid in full (in cash) and satisfied,
the Borrower will not assign or transfer to any Person (other than the Agent)
any claim the Borrower has or may have against any Guarantor except as otherwise
permitted by the Loan Documents.
 
9.18.            Interest Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto, or replacement rate therefor.
 
83

--------------------------------------------------------------------------------

 
ARTICLE X

THE ADMINISTRATIVE AGENT
 
10.1.            Appointment; Nature of Relationship.  JPMorgan Chase is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Administrative Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.  The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article X.  Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any of
the Holders of Secured Obligations by reason of this Agreement or any other Loan
Document and that the Administrative Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents.  In its capacity as the Lenders'
contractual representative, the Administrative Agent (i) does not hereby assume
any fiduciary duties to any of the Holders of Secured Obligations, (ii) is a
“representative” of the Holders of Secured Obligations within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents.  Each of the Lenders, for itself and on behalf of its Affiliates as
Holders of Secured Obligations, hereby agrees to assert no claim against the
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Holder of Secured Obligations
hereby waives.
 
10.2.            Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Administrative Agent.
 
10.3.            General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrower, or
any Lender or Holder of Secured Obligations for any action taken or omitted to
be taken by it or them hereunder or under any other Loan Document or in
connection herewith or therewith except to the extent such action or inaction is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Person.
 
10.4.            No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Event of Default or
Unmatured Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any Collateral; or (g) the financial
condition of the Borrower or any guarantor of any of the Obligations or of any
of the Borrower's or any such guarantor's respective Subsidiaries.  The
Administrative Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by the Borrower to the Administrative Agent
at such time, but is voluntarily furnished by the Borrower to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).  Except as expressly set forth herein, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the Administrative Agent in such capacity
or any Affiliate thereof in any capacity.
 
84

--------------------------------------------------------------------------------

 
10.5.            Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders (or all of the Lenders in the event that and to the extent that
this Agreement expressly requires such).  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
 
10.6.            Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys‑in‑fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys‑in‑fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent's duties hereunder and under any other Loan Document.
 
10.7.            Reliance on Documents; Counsel.  The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
 
10.8.            Administrative Agent's Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to the Lenders’ Pro Rata Shares (determined as of the time the
unreimbursed expense or indemnity payment is sought) (i) for any amounts not
reimbursed by the Borrower for which the Administrative Agent, in its capacity
as such, is entitled to reimbursement by the Borrower under the Loan Documents,
(ii) for any other expenses incurred by the Administrative Agent on behalf of
the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Administrative Agent in connection
with any dispute between the Administrative Agent, in its capacity as such, and
any Lender or between two or more of the Lenders) and (iii) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent, in its capacity as
such, in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby (including, without limitation, for any such amounts incurred by or
asserted against the Administrative Agent in connection with any dispute between
the Administrative Agent, in its capacity as such, and any Lender or between two
or more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents, provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent and (ii) any indemnification required pursuant to Section 3.5(viii) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof.  The obligations of the
Lenders under this Section 10.8 shall survive payment of the Secured Obligations
and termination of this Agreement.
 
85

--------------------------------------------------------------------------------

 
10.9.            Notice of Event of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Event of Default
or Unmatured Event of Default hereunder unless the Administrative Agent has
received written notice from a Lender or the Borrower referring to this
Agreement describing such Event of Default or Unmatured Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.
 
10.10.            Rights as a Lender.  In the event the Administrative Agent is
a Lender, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document with respect to its Commitment and
its Credit Extensions as any Lender and may exercise the same as though it were
not the Administrative Agent, and the term “Lender” or “Lenders” shall, at any
time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.  The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.
 
10.11.            Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arrangers
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
 
10.12.            Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower, such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five (45) days after the retiring Administrative Agent gives
notice of its intention to resign.  The Administrative Agent may not be removed
at any time without its prior written consent.  Upon any resignation, the
Required Lenders shall have the right to appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent reasonably acceptable to the
Borrower.  If no successor Administrative Agent shall have been so appointed by
the Required Lenders within thirty (30) days after the resigning Administrative
Agent's giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent reasonably acceptable to the Borrower. 
Notwithstanding the previous sentence, the Administrative Agent may at any time
without the consent of the Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Administrative Agent hereunder.  If
the Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders.  No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment.  Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent.  Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.  In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate pursuant to this Section
10.12, then the term “Prime Rate” as used in this Agreement shall mean the prime
rate, base rate or other analogous rate of the new Administrative Agent.
 
86

--------------------------------------------------------------------------------

 
10.13.            Administrative Agent and Arranger Fees.  The Borrower agrees
to pay to the Administrative Agent and JPMorgan Chase Bank, N.A., as Arranger,
for their respective accounts, the fees agreed to by the Borrower, the
Administrative Agent and JPMorgan Chase Bank, N.A., as Arranger, pursuant to
that certain letter agreement dated May 20, 2018, or as otherwise agreed from
time to time.
 
10.14.            Delegation to Affiliates.  The Borrower and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate's
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.
 
10.15.            Collateral Documents.  (a) Each Lender authorizes the
Administrative Agent to enter into, on behalf of each such Lender, each of the
Collateral Documents to which it is a party, and to take all action contemplated
by each of such documents.  Each Lender agrees that no Holder of Secured
Obligations (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Secured Obligations.
 
(b)  In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized to execute and deliver on behalf of the Holders of Secured
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Administrative Agent.
 
(c)  The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral and to release any Guarantor from its obligations
under any Loan Document (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than obligations to pay fees and
expenses with respect to which the Borrower has not received an invoice,
contingent indemnity obligations and other contingent obligations, Rate
Management Obligations and Banking Services Obligations) at any time arising
under or in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder.  Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent's authority to release particular types or items of
Collateral pursuant to this Section 10.15.
 
87

--------------------------------------------------------------------------------

 
(d)  Upon any sale or transfer of assets constituting Collateral, or the
consummation of any transaction pursuant to which a Guarantor ceases to be a
Required Guarantor Subsidiary, in each case which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, the security interest in such Collateral 
or in the Collateral of such Guarantor shall be automatically released or such
Guarantor shall be automatically released from its obligations under the Loan
Documents, as the case may be. In connection with any such release, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Holders of
Secured Obligations herein or pursuant hereto upon the Collateral that was sold
or transferred or the release of such Guarantor from its obligations under the
Loan Documents, as the case may be; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent's opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens or such Guarantor without recourse or warranty, and
(ii) such release shall not in any manner discharge, affect or impair the
Secured Obligations or any Liens upon (or obligations of the Borrower or any
Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
 
10.16.            Credit Bidding.  The Holders of Secured Obligations hereby
irrevocably authorize the Administrative Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Obligations (including by
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Holders of Secured Obligations shall be
entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Holders of Secured Obligations’ ratable interests in the Obligations which were
credit bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale, (iii)
the Administrative Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 8.2 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Holders of Secured Obligations,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Holder of Secured
Obligations or acquisition vehicle to take any further action, and (v) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of Obligations credit bid by the acquisition vehicle or
otherwise), such Obligations shall automatically be reassigned to the Holders of
Secured Obligations pro rata with their original interest in such Obligations
and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Holder of Secured Obligations or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Holder of Secured Obligations are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Holder
of Secured Obligations shall execute such documents and provide such information
regarding such Holder of Secured Obligations (and/or any designee of such Holder
of Secured Obligations which will receive interests in or debt instruments
issued by such acquisition vehicle) as the Administrative Agent may reasonably
request in connection with the formation of any acquisition vehicle, the
formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.
 
88

--------------------------------------------------------------------------------

 
10.17.            No Fiduciary Duty, Etc.  The Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Lender Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Lender Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. 
The Borrower agrees that it will not assert any claim against any Lender Party
based on an alleged breach of fiduciary duty by such Lender Party in connection
with this Agreement and the transactions contemplated hereby.  Additionally, the
Borrower acknowledges and agrees that no Lender Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction.  The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Lender Parties shall have no responsibility or liability to the Borrower with
respect thereto.
 
The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Lender Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Lender Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Lender Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
 
89

--------------------------------------------------------------------------------

 
In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Lender Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and
otherwise.  No Lender Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Lender Party of services for other companies, and no Lender Party will furnish
any such information to other companies.  The Borrower also acknowledges that no
Lender Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.
 
ARTICLE XI

SETOFF; RATABLE PAYMENTS
 
11.1.            Setoff.  In addition to, and without limitation of, any rights
of the Lenders under applicable law, if any Event of Default occurs and is
continuing, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
Indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of the Borrower may be offset and applied
toward the payment of the Secured Obligations owing to such Lender, whether or
not the Secured Obligations, or any part thereof, shall then be due; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the LC Issuer, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.
 
11.2.            Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5 or as contemplated by clause
(i) of the last sentence of the first paragraph of Section 8.2) in a greater
proportion than that received by any other similarly situated Lender, such
Lender agrees, promptly upon demand, to purchase a participation in the
Aggregate Outstanding Revolving Credit Exposure, held by the other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Credit Exposures.  If any Lender, whether
in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that the benefit of all such
collateral shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Credit
Exposures.  In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made. Notwithstanding the
foregoing, the provisions of this Section 11.2 shall not be construed to apply
to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time) or any payment obtained by a Lender as consideration for any
permitted assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations or Swing Line Loans
 
90

--------------------------------------------------------------------------------

 
11.3.            Failure to Make Payment. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.4.5, 2.20.5, 2.18, 9.15
or 10.8, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swing Line Lenders or the LC Issuer to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
 
ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.            Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) the Borrower shall not have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 12.3, and (iii) any transfer by Participation must be
made in compliance with Section 12.2.  Any attempted assignment or transfer by
any party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.3.2.  The parties to this Agreement acknowledge that
clause (ii) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank, (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to direct or indirect contractual counterparties in swap
agreements relating to the Loans; provided, however, that (i) no such pledge or
assignment creating a security interest shall release the transferor Lender from
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto, (ii) the Lender making such pledge or assignment shall
retain the sole right to approve, without consent of any pledgee or assignee,
any amendment, modification or waiver of any provisions of the Loan Documents,
and (iii) the Borrower shall continue to deal solely and directly with such
Lenders in connection such Lenders’ rights and obligations under the Loan
Documents unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person.  Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.
 
12.2.            Participations.
 
12.2.1  Permitted Participants; Effect.  Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Credit Exposure of such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents.  In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Outstanding Revolving Credit Exposure and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents, all
amounts payable by the Borrower under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.
 
91

--------------------------------------------------------------------------------

 
12.2.2  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2.
 
12.2.3  Benefit of Certain Provisions.  To the extent permitted by law, the
Borrower agrees that each Participant shall be deemed to have the right of
setoff provided in Section 11.1 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of setoff provided
in Section 11.1 with respect to the amount of participating interests sold to
each Participant.  The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender.  The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.3, provided that (i) a Participant shall not
be entitled to receive any greater payment under Section 3.1, 3.2 or 3.5 than
the Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless the sale of
such interest to such Participant is made with the prior written consent of the
Borrower, and (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 3.5 to the same extent as if it were a Lender.
 
12.2.4  Participant Register.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in any Credit
Exposure, Note, Commitment or any other interest of such Lender under any Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Credit Exposure, Note, Commitment or any other
interest of any Lender under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Credit Exposure, Note, Commitment
or such other interest of such Lender is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
92

--------------------------------------------------------------------------------

 
12.3.            Assignments.
 
12.3.1  Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”).  Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Commitment and Credit Exposure of any
Class of the assigning Lender or (unless each of the Borrower and the
Administrative Agent otherwise consents) be in an aggregate amount not less than
$5,000,000.  The amount of the assignment shall be based on the Commitments or
Credit Exposure (if the Commitments have been terminated), subject to the
assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the Assignment Agreement.
 
12.3.2  Consents.  The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the consent of the Borrower shall
not be required if an Event of Default has occurred and is continuing;
provided further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof.  The consent of (x) the Administrative Agent and the Swing Line Lender
(unless the Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund)
and (y) the LC Issuer, shall each be required prior to an assignment becoming
effective.  Any consent required under this Section 12.3.2 shall not be
unreasonably withheld or delayed.
 
12.3.3  Effect; Effective Date.  Upon (i) delivery to the Administrative Agent
of an Assignment Agreement, together with any consents required by Sections
12.3.1 and 12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent
for processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment.  The Assignment Agreement shall contain a representation by
the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitments and Credit Exposure under the applicable Assignment
Agreement constitutes “plan assets” as defined under ERISA or Section 4975 of
the Code and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA or Section 4975 of the
Code.  On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party thereto, and the transferor Lender shall be released with
respect to the Commitments and Credit Exposure assigned to such Purchaser
without any further consent or action by the Borrower, the Lenders or the
Administrative Agent.  In the case of an assignment covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
applicable agreement.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2. 
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3.3, the transferor Lender, the Administrative Agent and the Borrower shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender, if applicable, and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Revolving Loan
Commitments (or, if the Maturity Date has occurred, their respective Outstanding
Revolving Credit Exposure) as adjusted pursuant to such assignment.
 
93

--------------------------------------------------------------------------------

 
12.3.4  Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Credit Extensions owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice.
 
12.4.            Dissemination of Information.  The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.  A Transferee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which such Transferee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates, the Credit Parties and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with such Transferee’s compliance procedures and applicable laws,
including federal and state securities laws.
 
12.5.            Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(iv) and (vii).
 
ARTICLE XIII

NOTICES
 
13.1.            Notices; Effectiveness; Electronic Communication
 
13.1.1  Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 13.1.2 below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:
 

(i)
if to the Borrower, at its address or telecopier number as follows:

 
Chemed Corporation
Attn: David Williams
 
Attn: Naomi C. Dallob
2600 Chemed Center
255 East Fifth Street, Suite 2600
Cincinnati, Ohio 45202;
 
94

--------------------------------------------------------------------------------

 

(ii)
if to the Administrative Agent, at its address or telecopier number as follows:

 
JPMorgan Chase Bank, N.A.
10 South Dearborn, L2 Floor,
Mail Code:           IL1-0480
Chicago, IL 60603
Attn: Muoy Lim
Telephone: 312-732-2024
Facsimile: 1-844-490-5663
Email: muoy.lim@jpmorgan.com
Transaction (Shared) Email Address: jpm.agency.cri@jpmorgan.com;
 

(iii)
if to the LC Issuer, at its telephone number or electronic mail address as
follows:

 
1-800-634-1969 or
GTS.CLIENT.SERVICES@JPMCHASE.COM,
jpm.standbylc.ccb@jpmorgan.com;
 

(iv)
if to a Lender, to it at its address (or telecopier number) set forth in its
Administrative Questionnaire.

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Approved Electronic Platforms to the
extent provided in Section 13.1.2 below, shall be effective as provided in said
Section 13.1.2.
 
13.1.2  Electronic Communications.  (a) Communications to the Lenders and the LC
Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent or as otherwise determined by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept Communications to it hereunder by electronic communications
pursuant to procedures approved by it or as it otherwise determines, provided
that such determination or approval may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes, (i)
Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such Communication is not given
during the normal business hours of the recipient, such Communication shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient, and (ii) Communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such Communication is available and identifying the website
address therefor.
 
95

--------------------------------------------------------------------------------

 
(b)            The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications available to the Lenders and the LC
Issuer by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
 
(c)            Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a user ID/password authorization system) and
the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders, each of the LC Issuer and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the LC Issuer and the Borrower hereby approves distribution of
the Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.


(d)            THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY CREDIT PARTY, ANY LENDER, ANY LC ISSUER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT THAT SUCH DAMAGES, LOSSES OR EXPENSES
ARE DETERMINED IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE PARTY SEEKING RECOVERY.


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any LC Issuer by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.
 
96

--------------------------------------------------------------------------------

 
(e)            Each Lender and each LC Issuer agrees that notice to it (as
provided in the next sentence) specifying that Communications have been posted
to the Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and LC Issuer agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or LC Issuer’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.


(f)            Each of the Lenders, each of the LC Issuer and the Borrower
agrees that the Administrative Agent may, but (except as may be required by
applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.


(g)            Nothing herein shall prejudice the right of the Administrative
Agent, any Lender or any LC Issuer to give any Communication pursuant to any
Loan Document in any other manner specified in such Loan Document.
 
13.2.            Change of Address, Etc.  Any party hereto may change its
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.
 
ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
 
14.1.            Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together,
with any separate letter agreements with respect to (i) the fees payable to the
Administrative Agent and (ii) the reductions of the LC Commitments for the LC
Issuer,  shall constitute a single contract.  Except as provided in Article IV,
this Agreement shall become effective when it shall have been executed by the
Borrower, the Administrative Agent, the LC Issuer and the Lenders and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of such parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
14.2.            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.
 
97

--------------------------------------------------------------------------------

 
ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1.            CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS OR PRINCIPLES) OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
 
15.2.            CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, SITTING IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN) IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE
BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM (AND, FOR THE AVOIDANCE OF DOUBT, SUCH SUBMISSION TO
EXCLUSIVE JURISDICTION SHALL APPLY TO ANY ACTION OR PROCEEDING RELATING TO ANY
LOAN DOCUMENT, NOTWITHSTANDING WHETHER ANY SUCH LOAN DOCUMENT SEPARATELY
PROVIDES FOR NON-EXCLUSIVE SUBMISSION TO JURISDICTION).  ANY JUDICIAL PROCEEDING
BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER, ANY LENDER OR
ANY HOLDER OF SECURED OBLIGATIONS OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT,
THE LC ISSUER, ANY LENDER OR ANY HOLDER OF SECURED OBLIGATIONS INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT MAY BE BROUGHT IN A COURT IN THE BOROUGH OF
MANHATTAN IN NEW YORK, NEW YORK.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER, ANY LENDER OR ANY HOLDER OF SECURED
OBLIGATIONS TO BRING PROCEEDINGS AGAINST THE BORROWER OR LIMIT THE RIGHTS OF THE
BORROWER TO BRING PROCEEDINGS AGAINST SUCH OTHER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION.
 
15.3.            WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT,
THE LC ISSUER, EACH LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 
15.4.            Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
98

--------------------------------------------------------------------------------

 
(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)            a reduction in full or in part or cancellation of any such
liability;


(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down   and Conversion Powers of any EEA Resolution
Authority.


ARTICLE XVI

BORROWER GUARANTEE
 
In order to induce the Lenders to extend credit to the Borrower hereunder and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Borrower hereby absolutely and irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries.  The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.
 
The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary of any of the Specified Ancillary Obligations, and also waives notice
of acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Borrower hereunder shall not be affected by (a) the failure
of any applicable Lender (or any of its Affiliates) to assert any claim or
demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Rate Management Transaction or
otherwise; (b) any extension or renewal of any of the Specified Ancillary
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any other Loan
Document, any Banking Services Agreement, any Rate Management Transaction or
other agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Specified Ancillary Obligations; (e) the failure of
any applicable Lender (or any of its Affiliates) to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Specified Ancillary Obligations, if any; (f) any
change in the corporate, partnership or other existence, structure or ownership
of any Subsidiary or any other guarantor of any of the Specified Ancillary
Obligations; (g) the enforceability or validity of the Specified Ancillary
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to any collateral securing the
Specified Ancillary Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Subsidiary or any other guarantor of
any of the Specified Ancillary Obligations, for any reason related to this
Agreement, any other Loan Document, any Banking Services Agreement, any Rate
Management Transaction, or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by such
Subsidiary or any other guarantor of the Specified Ancillary Obligations, of any
of the Specified Ancillary Obligations or otherwise affecting any term of any of
the Specified Ancillary Obligations; or (h) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Borrower or otherwise operate as a discharge of a guarantor as a matter
of law or equity or which would impair or eliminate any right of the Borrower to
subrogation.
 
99

--------------------------------------------------------------------------------

 
The Borrower further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Specified Ancillary
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any applicable Lender
(or any of its Affiliates) to any balance of any deposit account or credit on
the books of the Administrative Agent, the LC Issuer or any Lender in favor of
any Subsidiary or any other Person.
 
The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Specified Ancillary Obligations, any impossibility in the performance of any of
the Specified Ancillary Obligations or otherwise.
 
The Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Specified Ancillary Obligations now
or hereafter existing and shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Specified
Ancillary Obligation (including a payment effected through exercise of a right
of setoff) is rescinded, or is or must otherwise be restored or returned by any
applicable Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Subsidiary or otherwise (including pursuant to any
settlement entered into by a holder of Specified Ancillary Obligations in its
discretion).
 
In furtherance of the foregoing and not in limitation of any other right which
any applicable Lender (or any of its Affiliates) may have at law or in equity
against the Borrower by virtue hereof, upon the failure of any Subsidiary to pay
any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon.
 
Upon payment by the Borrower of any sums as provided above, all rights of the
Borrower against any Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).
 
The Borrower’s guarantee under this Article XVI shall terminate upon full
performance and payment in cash of the Secured Obligations (other than
obligations to pay fees and expenses with respect to which the Borrower has not
received an invoice, contingent indemnity obligations, other contingent
obligations, Rate Management Obligations and Banking Services Obligations), the
expiration or termination of the Aggregate Revolving Loan Commitment and the
termination, expiration, or full cash collateralization in accordance with this
Agreement of all Facility LCs issued under this Agreement.  Nothing shall
discharge or satisfy the liability of the Borrower hereunder under this Article
XVI except as provided in the foregoing sentence.
 
The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article XVI voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The Borrower intends that this paragraph constitute,
and this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
100

--------------------------------------------------------------------------------


 
ARTICLE XVII

EXISTING AGREEMENTS
 
The Borrower, the Lenders and the Administrative Agent agree that, upon (i) the
execution and delivery of this Agreement by each of the parties hereto and (ii)
satisfaction (or waiver by the aforementioned parties) of the conditions
precedent set forth in Section 4.1, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement.  This Agreement is
not intended to and shall not constitute a novation of the Existing Credit
Agreement or the Indebtedness created thereunder.  The commitment of each Lender
that is a party to the Existing Credit Agreement shall, on the effective date
hereof, automatically be deemed amended and the only commitments shall be those
hereunder.  Without limiting the foregoing, upon the effectiveness hereof: (a)
all loans and letters of credit incurred under the Existing Credit Agreement
which are outstanding on the Closing Date shall continue as Loans and Letters of
Credit under (and shall be governed by the terms of) this Agreement and the
other Loan Documents, including, without limitation, the Term Loans (as defined
in the Existing Credit Agreement) which are outstanding on the Closing Date
which shall continue as Revolving Loans under (and shall be governed by the
terms of) this Agreement and the other Loan Documents, (b) all references in the
“Loan Documents” (as defined in the Existing Credit Agreement) to the
“Administrative Agent”, the “Credit Agreement” and the “Loan Documents” shall be
deemed to refer to the Administrative Agent, this Agreement and the Loan
Documents, (c) all obligations constituting “Obligations” under the Existing
Credit Agreement with any Lender or any Affiliate of any Lender which are
outstanding on the Closing Date shall continue as Obligations under this
Agreement and the other Loan Documents, and (d) the Administrative Agent shall
make such reallocations, sales, assignments or other relevant actions in respect
of each Lender’s credit and loan exposure under the Existing Credit Agreement as
are necessary in order that each such Lender’s Outstanding Revolving Credit
Exposure hereunder reflects such Lender’s Pro Rata Share of the Aggregate
Outstanding Revolving Credit Exposure on the Closing Date and the Borrower
hereby agrees to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurodollar Loans on the terms and in the manner set forth in Section 3.4
hereof.  Each Lender hereby confirms the Administrative Agent’s authority to
enter into such additional reaffirmations of, or any amendments to, amendments
and restatements of, or other modifications to, the other existing Loan
Documents as the Administrative Agent shall approve in its sole discretion, in
connection with the amendment and restatement of the Existing Credit Agreement,
so long as such amendments, restatements or other modifications do not contain
any material modifications adverse to the Lenders (and, for the avoidance of
doubt, such modifications may include the addition of Loan Parties and other
changes that are otherwise permitted by the Administrative Agent’s authority
under or with respect to such existing Loan Documents or are consistent with
changes in provisions included in this Agreement as compared to the provisions
of the Existing Credit Agreement).
 
101

--------------------------------------------------------------------------------

 
 
The remainder of this page is intentionally blank.
 
 
 
 
 
 
 
 
 
 
102

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

  CHEMED CORPORATION,   as Borrower               
By:
/s/ David P. Williams  
Name:
David P. Williams  
Title:
Vice President                     Address:     255 E. Fifth St. #2600  
Cincinnati, OH 45243   Attention: David Williams   Phone: 513-762-6901   Fax:
513-762-6713

 
 
Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, a Lender, a Swing Line
Lender   and an LC Issuer              
By:
/s/ Thomas J. Reinhold  
Name:
Thomas J. Reinhold  
Title:
Executive Director

 
 
Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

  BANK OF AMERICA, N.A.,   as a Lender and an LC Issuer              
By:
/s/ Linda Alto  
Name:
Linda Alto  
Title:
SVP

 
 
Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

  U.S. BANK NATIONAL ASSOCIATION,  
as a Lender
             
By:
/s/ Joseph M. Schnorr  
Name:
Joseph M. Schnorr  
Title:
Senior Vice President

 
 
Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

  PNC BANK, NATIONAL ASSOCIATION,  
as a Lender
             
By:
/s/ Emad N. Antoan  
Name:
Emad N. Antoan  
Title:
Senior Vice President

 
 
Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

  BRANCH BANKING & TRUST COMPANY, INC.,  
as a Lender
             
By:
/s/ Matthew J. Davis  
Name:
Matthew J. Davis  
Title:
Senior Vice President

 
 
Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

  THE HUNTINGTON NATIONAL BANK,  
as a Lender
             
By:
/s/ David Tholt  
Name:
David Tholt  
Title:
Senior Vice President

 
 
Signature Page to Fourth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
COMMITMENT SCHEDULE
 
Lender
 
Amount of
Revolving Loan Commitment

   
Amount of LC
Commitment
   
Amount of
Swing Line
Commitment
 
JPMorgan Chase Bank, National Association
 
 
$
120,000,000.00
   
$
35,000,000
   
$
60,000,000
 
Bank of America, N.A.
 
$
120,000,000.00
   
$
35,000,000
   
$
0
 
U.S. Bank National Association
 
$
80,000,000.00
   
$
0
   
$
0
 
PNC Bank, National Association
 
$
60,000,000.00
   
$
0
   
$
0
 
Branch Banking & Trust Company, Inc.
 
$
35,000,000.00
   
$
0
   
$
0
 
The Huntington National Bank
 
$
35,000,000.00
   
$
0
   
$
0
 
TOTAL
 
$
450,000,000.00
   
$
70,000,000
   
$
60,000,000
 

 
 

--------------------------------------------------------------------------------

 
 
PRICING SCHEDULE
 


 
PRICING SCHEDULE
 
Applicable
Margin
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Eurodollar Rate
1.00%
1.25%
1.50%
1.75%
2.00%
Floating Rate
0.00%
0.25%%
0.50%
0.75%
1.00%

 
Applicable Fee
Rate
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Level V
Status
Commitment Fee
0.125%
0.175%
0.225%
0.275%
0.325%

 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
"Financials" means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1.
 
"Level I Status" exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.
 
"Level II Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is equal to or greater than 1.00 to 1.00 but less than 1.75 to 1.00.
 
"Level III Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is equal to or greater than 1.75 to 1.00 but less than 2.50 to 1.00.
 
"Level IV Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00.
 
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
greater than or equal to 3.25 to 1.00.
 
"Status" means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.
 
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with foregoing table based on the Borrower's Status as reflected in the then
most recent Financials.  Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the
Administrative Agent has received the applicable Financials.  If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until five days after such Financials are so delivered.
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, Level I Status shall be in effect until the
Administrative Agent receives the Financials for the Borrower’s fiscal quarter
ending after the Closing Date and adjustments to the Applicable Margin and
Applicable Fee Rate shall thereafter be effected in accordance with the
preceding paragraph.









--------------------------------------------------------------------------------

 

Schedule 2.20
Existing Letters of Credit

 

     
(1)
 
   
(2)
 
   
(3)
 
 
(4)
 
 
(5)
 
   
IN U.S. DOLLARS
   
RATE(c)
   
BANK (I.C. NUMBER)
 
IN FAVOR OF
 
COMPANY/PURPOSE
(PERIOD COVERED)
                                 
(1)
 
$
330,607
     
1.250
%
 
JP MORGAN CHASE
(#635634)
 
LUMBERMENS MUTUAL
CASUALTY CO.
 
CHEMED INSURANCE
(2/24/05-10/1/18)
                                       
(2)
 
$
25,000
     
1.250
%
 
JP MORGAN CHASE
(#635148)
 
CITY OF CHICAGO, IL
DEPT OF TRANSPORTATION
 
RRSC STANDBY
(2/24/05-12/31/21)
                                 
(3)
 
$
5,000
     
1.250
%
 
JP MORGAN CHASE
(#635136)
 
TOWN OF RIVERHEAD, NY
RIVERHEAD SEWER DISTRICT
 
CHEMED INSURANCE
(2/24/05-07/31/19)
                                 
(4)
 
$
500,000
     
1.250
%
 
JP MORGAN CHASE
(#635147)
 
FEDERAL INSURANCE
COMPANY
CHUBB COMMERCIAL
INSURANCE
 
CHEMED INSURANCE
(2/24/05-4/1/19)
                                 
(5)
 
$
128,000
     
1.250
%
 
JP MORGAN CHASE.
(#635632)
 
CONTINENTAL CASUALTY
TRANSPORTATION
INSURANCE CO.
 
CHEMED INSURANCE
(2/24/05-10/1/18)
                                 
(6)
 
$
3,057,934
     
1.250
%
 
JP MORGAN CHASE.
(#635652)
 
ZURICH AMERICAN
INSURANCE CO
 
CHEMED INSURANCE
(2/24/05-3/31/19)
                                       
(7)
 
$
8,000,000
     
1.250
%
 
JP MORGAN CHASE
(#635629)
 
SENTRY INSURANCE
 
CHEMED INSURANCE
(2/24/05-10/1/18)
                                 
(8)
 
$
6,500,000
     
1.250
%
 
JP MORGAN CHASE
(#635630)
 
SENTRY INSURANCE
 
CHEMED INSURANCE
(2/24/05-10/1/18)
                                 
(9)
 
$
10,000
     
1.250
%
 
JP MORGAN CHASE
(S-214667)
 
CITY OF LAKEWOOD, CO
DIRECTOR OR PUBLIC
WORKS
 
RRSC STANDBY
(11/30/18)
                                       
(10)
 
$
22,000
     
1.250
%
 
JP MORGAN CHASE
(S-779683)
 
OHIO STATE FIRE MARSHAL
 
JET RESOURCE
(7/28/09 - 6/30/19)
                                 
(11)
 
$
17,439,917
     
1.250
%
 
JP MORGAN CHASE
(S-401135)
 
OLD REPUBLIC INSURANCE CO.
 
CHEMED INSURANCE
(4/11/13-4/1/19)
                                 
(12)
 
$
348,500
     
1.250
%
 
JP MORGAN CHASE
(S-842206)
 
STATE OF NEW JERSEY
 
CHEMED
(6/9/16-6/1/19)
                                 
(13)
 
$
36,366,958
   
TOTAL LETTERS OF CREDIT
       

 

--------------------------------------------------------------------------------

 
 
Schedules 5.8 — Subsidiaries

 
Name of Subsidiary
Jurisdiction of Organization
Ownership
Comfort Care Holdings Co.
Nevada
100% owned by Chemed
Jet Resource, Inc.
Delaware
100% owned by Chemed
Roto-Rooter Corporation
Iowa
100% owned by Roto-Rooter Group, Inc.
Roto-Rooter Services Company
Iowa
100% owned by Roto-Rooter Group, Inc.
Nurotoco of Massachusetts, Inc.
Massachusetts
100% owned by Roto-Rooter Services Company
Nurotoco of Massachusetts, Inc. II
Massachusetts
100% owned by Roto-Rooter Services Company
Nurotoco of Massachusetts, Inc. III
Massachusetts
100% owned by Roto-Rooter Services Company
Roto-Rooter Group, Inc.
Delaware
100% owned by Chemed
R.R. UK, Inc.
Delaware
100% owned by Roto-Rooter Group, Inc.
Roto-Rooter Development Company
Delaware
100% owned by Roto-Rooter Corporation
Consolidated HVAC, Inc.
Ohio
100% owned by Roto-Rooter Services Company
Vitas Healthcare Corporation
Delaware
100% owned by Comfort Care Holdings Co.
Vitas Hospice Services, L.L.C.
Delaware
100% owned by Vitas Healthcare Corporation
Vitas Healthcare Corporation of Illinois
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation of California
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation of Ohio
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation of Florida
Florida
100% owned by Vitas Hospice Services, L.L.C.
Vitas HME Solutions, Inc.
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Holdings Corporation
Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare of Texas, L.P.
Texas
99% owned by Vitas Holdings Corporation, the limited partner, 1% owned
by Vitas Hospice Services, L.L.C., the general partner
  Hospice Care Incorporated
  Delaware
  100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation of Georgia
  Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation Atlantic
  Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas Healthcare Corporation Midwest
  Delaware
100% owned by Vitas Hospice Services, L.L.C.
Vitas of North Florida, Inc.
  Florida
100% owned by Vitas Hospice Services, L.L.C.
Vitas Solutions, Inc.
  Delaware
100% owned by Vitas Hospice Services, L.L.C.

 

--------------------------------------------------------------------------------

 
 
Schedule 6.13
Existing Investments
 
 
 
Grantor
 
Issuer
 
Type
 
Amount
 
(1)
 
Chemed Corporation
 
Roto-Rooter Development Company
 
Intercompany Receivable
 
$
17,928,458
 
(2)
 
Chemed Corporation
 
Consolidated HVAC, Inc.
 
Intercompany Receivable
 
$
94,167,105
 
(3)
 
Chemed Corporation
 
Comfort Care Holdings Co.
 
Intercompany Receivable
 
$
190,663,444
 
(4)
 
Chemed Corporation
 
Jet Resource, Inc.
 
Intercompany Receivable
 
$
29,596,188
 
(5)
 
Chemed Corporation
 
Comfort Care Holdings Co.
 
Intercompany Note Receivable
 
$
312,397,376
 
(6)
 
Roto-Rooter Services Company
 
Various independent contractors (total of 17)
 
Notes Receivable
 
$
2,181,194
 
(7)
 
Various Roto-Rooter wholly owned subsidiaries
 
Complete Plumbing Services, Inc.
 
Intercompany Receivable
 
$
1,461,789
 
(8)
 
Various Roto-Rooter wholly owned subsidiaries
 
Roto-Rooter Canada, Ltd.
 
Intercompany Receivable
 
$
510,344
 
(9)
 
Various Roto-Rooter wholly owned subsidiaries
 
RR Plumbing Services Corporation
 
Intercompany Receivable
 
$
955,934
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.14
Existing Indebtedness
 
 


 
None.
 

--------------------------------------------------------------------------------

 
 
Schedule 6.15
Existing Liens; Closing Date Surety Bond Liens
 
Debtor Name: Roto-Rooter Services Company


 
Jurisdiction/
Filing Office
Thru Date
Filing Date;
Number
Secured Party:
Collateral
Iowa
UCC Liens -
Secretary of State
9/30/2018
9/30/2013;
P13006802-3
Mitel Leasing Inc.:
 
Mitel 5000 Telephone System, including all substitutions, i modifications and
replacements. This transaction is a Rental and is not intended by the parties as
a security transaction; filing is only intended to make the Rental a matter of
public record.
UCC Liens -
Secretary of State
12/16/2018
 
12/16/2013;
P13008443-2
Mitel Leasing Inc.:
 
Mitel 5000 Telephone System, including all substitutions, modifications and
replacements. This transaction is a Rental and is not intended by the parties as
a security transaction; filing is only intended to make the Rental a matter of
public record.
UCC Liens -
Secretary of State
12/17/2020
12/17/2010;
E10077266-5
 
Continuation, 10/11/2015
Barnett, a Division of Interline Brands, Inc.:
 
All inventory, whenever sold, consigned or delivered, directly or indirectly, to
or for the benefit of Debtor by Secured Party.
UCC Liens -
Secretary of State
12/17/2020
12/17/2010;
P10010424-4
 
Continuation, 10/11/2015
Barnett, a Division of Interline Brands, Inc.:
 
Interest in products identified on Schedule A to financing statement, together
with all present and future attachments, exchanges, replacement parts and all
cash and non-cash proceeds of the sale or other disposition of the foregoing.
UCC Liens -
Secretary of State
1/8/2021
1/8/2016
P16000137-9
 
Mitel Leasing Inc.:
 
Mitel 3300 System, including all substitutions, modifications and replacements.
UCC Liens -
Secretary of State
1/8/2021
1/8/2016
P16000138-6
 
Mitel Leasing Inc.:
 
Mitel 3300 System, including all substitutions, modifications and replacements.
UCC Liens -
Secretary of State
1/8/2021
1/8/2016
P16000139-3
 
Mitel Leasing Inc.:
 
Mitel 3300 System, including all substitutions, modifications and replacements.
UCC Liens -
Secretary of State
1/8/2021
1/8/2016
P16000142-2
 
Mitel Leasing Inc.:
 
Mitel 3300 System, including all substitutions, modifications and replacements.
UCC Liens -
Secretary of State
1/8/2021
1/8/2016
P16000141-5
 
Mitel Leasing Inc.:
 
Mitel 3300 System, including all substitutions, modifications and replacements.
UCC Liens -
Secretary of State
1/8/2021
1/8/2016
P16000140-8
 
Mitel Leasing Inc.:
 
Mitel 3300 System, including all substitutions, modifications and replacements.
UCC Liens -
Secretary of State
2/6/2023
2/6/2018
X18004081-3
CT Corporation System, as Representative
 
The equipment, personal property and other assets (collectively, "Property"),
financed under, covered by or described in the lease, rental equipment finance
agreement or installment payment agreement designated as Agreement No. 2272532,
together with all replacements for, additions to, substitutions for and
accessions to the Property and all proceeds of any of the foregoing, including,
without limitation, proceeds of insurance. secured party/lessor and
debtor/lessee agree that a more detailed description of the Property being
financed shall be maintained by secured party/lessor among its books and records
in whatever more detailed description of the Property financed is received from
the supplier of such Property and, absent manifest error, such detailed
description shall be deemed dispositive and considered incorporated into the
Agreement.

 

--------------------------------------------------------------------------------

 
 
Debtor Name: Consolidated HVAC, Inc.
 
Jurisdiction/
Filing Office
Thru Date
Filing Date;
Number
Secured Party:
Collateral
Ohio
UCC Liens - Secretary of State
12/8/2020
12/8/2010; OH00146720334
 
Continuation, 9/16/15
Ferguson Enterprises, Inc.:
 
All inventory, equipment and goods distributed by Seller, whenever sold,
consigned, leased, rented or delivered, directly or indirectly, to or for the
benefit of Applicant by Seller.

 

--------------------------------------------------------------------------------

 
 
Debtor Name: Vitas Healthcare Corporation
 
Jurisdiction/
Filing Office
Thru Date
Filing Date;
Number
Secured Party:
Collateral
Delaware
UCC Liens -
Secretary of State
9/9/2018
9/9/2013;
2013 3502482
CIT Finance LLC:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
(1) SHARP MX-M503 COPIER S/N: 35015204
(1) SHARP MX-M623 COPIER S/N: 35009603
(1) SHARP MX-M503 COPIER S/N: 15039078
(1) SHARP MX-M453 COPIER S/N: 35006356
(1) SHARP MX-5141 COPIER S/N: 35075235
(8)          SHARP MX-4141 COPIER S/N: 35118336, 35118386, 35116406, 35118126,
35118246, 35118076, 35116786, 35116776
(4) SHARP MX-C312 COPIER S/N: 35130146, 35131176, 35130516, 35130906
(1) SHARP MX-M623 COPIER S/N: 35002804
(3) SHARP MX-M503 COPIER S/N: 35002813, 35015755, 35004995
(9)          SHARP MX-M354 COPIER S/N: 35018061, 35019841, 35018121, 35030262,
35018471, 35017501, 35031052, 35029932, 35019781 plus all other types of office
equipment and products, computers, security systems and other items of equipment
now and hereafter leased to and/or financed for Debtor/Lessee by Secured
Party/Lessor, and including all replacements, upgrades and substitutions
hereafter occurring to all of the foregoing equipment and all now existing and
future attachments, parts, accessories and add-ons for all of the foregoing
items and types of equipment, and all products thereof.
UCC Liens -
Secretary of State
3/31/2019
3/31/2014;
2014 1251842
CIT Finance LLC:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.  Equipment identified on attachment to financing
statement plus all other types of office equipment and products, computers,
security systems and other items of equipment now and hereafter leased to and/or
financed for Debtor/Lessee by Secured Party/Lessor, and including all
replacements, upgrades and substitutions hereafter occurring to all of the
foregoing equipment and all now existing and future attachments, parts,
accessories and add-ons for all of the foregoing items and types of equipment,
and all products thereof.

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
12/3/2018
12/3/2013;
2013 4748670
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-001, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: MSS LIFECYCLE SERVICES: 500) IPAD AIR, 10) !PHONE 5C
w/ Staging/Kitting, Advanced exchange and MSS extended Warranty for IPADs and
IPHONEs
UCC Liens -
Secretary of State
6/17/2019
 
6/17/2014;
2014 2367696
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-003, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: MSS LIFECYCLE SERVICES FOR IPHONES AND IPADS, (86)
IPAD AIR LTE DEVICES WITH ALL ATTACHMENTS ACCESSORIES AND RELATED PERIPHERALS.
UCC Liens -
Secretary of State
7/3/2019
7/3/2014;
2014 2640985
 
 
CIT Finance LLC:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (3) SHARP MX-M365N COPIER S/N: 45037253, 45026683,
  45024052;
  (1) SHARP MX-M753N COPIER S/N: 3500401Y,
  (1) SHARP MX-4141N COPIER S/N: 45012355,
  (1) SHARP MX-B402 PRINTER S/N: 3500402Y,
  (2) SHARP MX-M565N COPIERS S/N: 35019460,
  45034853,
  (2) SHARP MX-M365N COPIER S/N: 45026673, 45026863,
  (5) SHARP MX-M465N COPIER S/N: 45033003, 45019673, 45019773, 45019213,
3502020X, plus all other types of office equipment and products, computers,
security systems and other items of equipment now and hereafter leased to and/or
financed for Debtor/Lessee by Secured Party/Lessor, and including all
replacements, upgrades and substitutions hereafter occurring to all of the
foregoing equipment and all now existing and future attachments, parts,
accessories and add-ons for all of the foregoing items and types of equipment,
and all products thereof.
 

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
9/18/2019
9/18/2014;
2014 3746229
 
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-005, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: MSS LIFECYCLE SERVICES FOR IPHONES AND IPADS, (142)
IPAD AIR LTE DEVICES WITH ALL ATTACHMENTS ACCESSORIES AND RELATED PERIPHERALS.
UCC Liens -
Secretary of State
9/26/2019
9/26/2014;
2014 3869807
 
CIT Finance LLC:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (1) SHARP MX-B402SC PRINTER S/N: 45001576,
  (1) SHARP MX-M365N COPIER S/N: 45006685,
  (1) SHARP MX-M623N COPIER S/N: 45001021,
  (1) SHARP MX-7500N COPIER S/N: 35111566,
  (1) SHARP MX-C402SC PRINTER S/N: 45126695, plus all currently existing and
future attachments, parts, accessories and add-ons for all of the foregoing
equipment, and all products and proceeds thereof.
UCC Liens -
Secretary of State
10/15/2019
10/15/2014;
2014 4153136
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-006, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: MSS LIFECYCLE SERVICES: 500) IPAD AIR, 10) IPHONE 5C
w/ Staging/Kitting, Advanced exchange and MSS extended Warranty for IPADs and
IPHONEs
 

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
12/31/2019
12/31/2014;
2014 5304175
 
 
CIT Finance LLC:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (4) MX-M465N S/N: 45025020, 45025750, 45022050, 45025230,
  (1) MX-514N, S/N: 45132497,
  (3) MX-M365N S/N: 45006778, 45003418, 45008065,
  (5) MX-B402SC S/N: 45003072, 45004528, 45001108, 45010669, 45001808,
  (3) MX-M565N S/N: 45024827, 45012986, 45024877,
  (2) MX-M314N S/N: 45045567, 45045587,
   (2) MX-M623N S/N: 45002237, 45006865,
  (2) MX-3640N S/N: 45065270, 45066300,
  (2) MX-4141N S/N: 45024609, 45024075,
  (1) MX-M904 S/N: 45003499,
  (1) MX-6240N S/N: 46016539, plus all currently existing and future
attachments, parts, accessories and add-ons for all of the foregoing equipment,
and all products and proceeds thereof.
UCC Liens -
Secretary of State
1/13/2020
 
1/13/2015;
2015 0142199
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-008, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: (5000) iPad 4 with MSS Services, Staging/Kitting,
Advanced exchange & Extended warranty
 
UCC Liens -
Secretary of State
2/25/2020
 
2/25/2015
2015 0795954
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-002, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: MSS LIFECYCLE SERVICES FOR IPHONES AND IPADS, (38)
IPAD AIR LTE (10) IPAD AIR LTE- SPARES WITH ALL ATTACHMENTS ACCESSORIES AND
RELATED PERIPHERALS.

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
2/25/2020
 
2/25/2015
2015 0795962
 
 
 
 
 
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-006, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: MSS LIFECYCLE SERVICES: 222) IPAD AIR, 145) IPHONE 5C
w/ Staging/Kitting, Advanced exchange and MSS extended Warranty for IPADs and
IPHONEs
UCC Liens -
Secretary of State
3/6/2020
 
3/6/2015
2015 0943976
 
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-009, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: (34) iPad 4 with MSS Services, Staging/Kitting,
Advanced exchange & Extended warranty
UCC Liens -
Secretary of State
4/3/2020
 
4/3/2015
2015 1426260
 
 
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-010, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: (39) iPad Air LTE's with MSS Services,
Staging/Kitting, Advanced exchange & Extended warranty. MSS Services,
Staging/Kitting, Advanced exchange & Extended warranty for (38) iPhones
 

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
5/7/2020
 
5/7/2015
2015 1956506
 
 
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-011, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: (50) iPad Air LTE's with MSS Services,
Staging/Kitting, Advanced exchange & Extended warranty. MSS Services,
Staging/Kitting, Advanced exchange & Extended warranty for (42) iPhones
 
UCC Liens -
Secretary of State
6/16/2020
 
6/16/2015
2015 2571825
 
 
 
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-012, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: (56) iPad Air LTE's with MSS Services,
Staging/Kitting, Advanced exchange & Extended warranty. MSS Services,
Staging/Kitting, Advanced exchange & Extended warranty for (57) iPhones
 
UCC Liens -
Secretary of State
7/6/2020
 
7/6/2015
2015 2894896
 
 
 
 
 
 
CIT Finance LLC:

This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (5) MX-M365N SHARP COPIER S/N 55004413, 4500103X, 55007072, 55011661, 4500825Y
  (4) MX-4141N SHARP COPIER S/N: 55011012, 55102684, 55013812, 55102704,
  (2) MX-M365N SHARP COPIER S/N: 4500825Y, 55020504,
  (1) MX-7500N SHARP COPIER S/N: 35111626,
  (1) MX-C312 SHARP COPIER S/N: 45012989,
  (1) MX-M314N SHARP COPIER S/N: 45045697,
  (1) MX-M1054 SHARP COPIER S/N: 55000423,
  (1) MX-B402SC SHARP COPIER S/N: 55000272, plus all currently existing and
future attachments, parts, accessories and add-ons for all of the foregoing
equipment, and all products and proceeds thereof.

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
9/10/2020
 
9/10/2015
2015 3994554
 
 
 
 
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-023, between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: (11) IPAD AIR LTE'S WITH MSS SERVICES,
STAGING/KITTING, ADVANCED EXCHANGE & EXTENDED WARRANTY, (46) IPHONES FOR MSS
SERVICES, STAGING/KITTING, ADVANCED EXCHANGE & EXTENDED WARRANTY, (25) IPAD AIR
LTE'S ONLY CHARGED FOR STAGING/KITTING-WIPE & RESTORE DEVICE
 
UCC Liens -
Secretary of State
9/29/2020
 
9/29/2015
2015 4373428
 
 
 
 
 
 
 
CIT Finance LLC:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (2) MX-M565N S/N: 55018365, 55016157,
  (1) MX-C402SC S/N: 5110174,
  (4) MX-4141N S/N: 55050536, 55092177, 55092097, 55092287,
  (1) MX-8240N S/N: 55106836,
  (1) MX-M754N S/N: 55006677,
  (1) MX-M314N S/N: 55025516,
  (2) MX-C312 S/N: 55114515, 55117457,
  (3) MX-M455N S/N: 55008116, 55008196, 55008306,
  (5) MX-M365N S/N: 55005245, 55008658, 55008299, 55008748, 55008668, plus all
currently existing and future attachments, parts, accessories and add-ons for
all of the foregoing equipment, and all products and proceeds thereof.
 
UCC Liens -
Secretary of State
12/29/2020
 
12/29/2015
2015 6299167
 
 
 
 
 
 
CIT Bank, N.A.:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (1) SHARP M754 COPIER,
  (5) SHARP MX414 COPIERS,
  (1) SHARP MX5141 COPIER,
  (2) SHARP 6240N COPIERS,
  (1) SHARP C312 COPIER,
  (3) SHARP C402SC COPIERS,
  (2) SHARP 3141N COPIERS,
  (5) SHARP 365N COPIERS,
  (4) SHARP 465N COPIERS,
  (2) SHARP 565N COPIERS,
  (6) SHARP 654N COPIERS, plus all currently existing and future attachments,
parts, accessories and add-ons for all of the foregoing equipment, and all
products and proceeds thereof.

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
12/29/2021
 
12/29/2016
2016 8094177
 
 
 
CIT Bank, N.A.:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (2) MX-C301W  S/N: 63007937, 63014708,
  (1) MX-3070N  S/N: 65085037,
  (3) MX-M465N S/N: 65012628, 65011860, 65010199,
  (1) MX-C402SC S/N: 65117498,
  (1) MX-5070N S/N: 65073690,
  (1) MX-4070N S/N: 55097330,
  (2) MX-M754N S/N: 65003764, 55008529, plus all currently existing and future
attachments, parts, accessories and add-ons for all of the foregoing equipment,
and all products and proceeds thereof.
UCC Liens -
Secretary of State
3/21/2022
 
3/21/2017
2017 1845772
 
 
 
 
 
 
AT&T Capital Services, Inc.:
 
All telecommunications and data equipment including but not limited to
telephones, modems, private branch exchanges, switchboards, key service units,
call distributors, call accounting systems, voice mail systems, cable and wiring
and all controllers, computers, laptops, other data transmission devices, and
other customer premises equipment including all additions, upgrades and
accessions thereto and all proceeds thereof along with any and all other
Equipment and other items and rights, leased, licensed, or otherwise provided to
Lessee under Schedule No. 001-2272200-014 between Lessor and Lessee and all
supplementary schedules, exhibits and attachments thereto, including without
limitation the following: (8300) Wandera Mobile Security Licenses
Florida
UCC Liens -
Secretary of State
3/31/2021
 
3/31/2016
2016 07090870
 
CIT Bank, N.A.:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (1) MX-3070N S/N: 55101320,
  (2) MX-4141N S/N:  55017358, 55015068
  (8) MX-M465N S/N: 55004548, 65009401, 5501527Y, 5501509Y, 65010911, 65010321,
65010941, 65010931
  (5) MX-M316N S/N: 65008561, 65008691, 65008641, 65008671, 65008551
  (1) MX-5141N S/N: 5500029Y
  (1) MX-C312 S/N: 55021348
  (5) MX-M654N S/N: 65002561, 65002251, 65001141, 65002901, 65001381
  (1) MX-6240N S/N: 65000361
  (2) MX-5141N S/n; 5500090Y, 5500058Y
  (2) MX-M365N S/N: 55002270, 5502196X
  (2) MX-5141N S/N: 5500104Y, 5500559X
  (1) MX-C312 S/N: 55086280, plus all currently existing and future attachments,
parts, accessories and add-ons for all of the foregoing equipment, and all
products and proceeds thereof.
 

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
7/1/2021
 
7/1/2016
2016 08052727
 
CIT Bank, N.A.:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (8) MX-M365N SHARP COPIERS S/N: 5501347Y, 65013992, 65010494, 65011074,
65011334, 65011714, 65011724, 65011284
  (7) MX-5141N SHARP COPIERS S/N: 65042233, 65040703, 65040723, 65041323,
65040273, 65039983, 65040102
  (5) MX-M654N SHARP COPIERS S/N: 65002054, 65002521, 65001631, 5500177X,
65002903
  (4) MX-M465N SHARP COPIERS S/N: 65001594, 65008821, 65026133, 65002884
  (3) MX-4070N SHARP COPIERS S/N: 65128644, 65128894, 65127724
  (2) MX-M565N SHARP COPIERS S/N: 65011052, 65014104
  (2) MX-C301W SHARP COPIERS S/N: 63023961, 63005713
  (1) MX-C312 SHARP COPIER S/N: 65020391
  (1) MX-6240N SHARP COPIER S/N: 65068664, plus all currently existing and
future attachments, parts, accessories and add-ons for all of the foregoing
equipment, and all products and proceeds thereof.
UCC Liens -
Secretary of State
4/4/2022
 
4/4/2017
2017 00801080
 
CIT Bank, N.A.:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (7) M465N S/N: 6501951X, 65010309, 6501939X, 65011300, 6501970X, 65010430,
65009780,
  (4) M365N S/N: 6500742Y, 6500724Y, 6500696Y, 65006599
  (1) M316N S/N: 6502152Y
  (1) 402SC S/N: 6500135Y
  (3) C312 S/N: 65123980, 6503316Y, 65124000
  (1) 3070N S/N: 65036020
  (1) 3570N S/N: 6509504X                                                       
                                                                               
                                                                    (2) 5070N
S/N: 6510826X, 72025691, plus all currently existing and future attachments,
parts, accessories and add-ons for all of the foregoing equipment, and all
products and proceeds thereof.

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
7/5/2022
 
7/5/2017
2017 01726392
CIT Bank, N.A.:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (1) MX-5070N S/N: 75068592
  (2) MX-301W S/N: 73016103, 73017004
  (5) MX-M565N S/N: 75035073, 75035053, 6502185X, 75021695, 75022795
  (2) MX-M654N S/N: 75002744, 75002664
  (7) MX-M365N S/N: 75009223, 6501199Y, 75008134, 6500748Y, 75009043, 65007130,
6500872Y
  (3) MX-4070N S/N: 75052423, 75062952, 75066712
  (2) MX-C312 S/N: 65123640, 6503348Y
  (2) MX-M465N S/N: 75015334, 6501922X
  (4) MX-5070N S/N: 75084124, 75054643, 75053813, 75054143
  (1) MX-3070N S/N: 65040270, plus all currently existing and future
attachments, parts, accessories and add-ons for all of the foregoing equipment,
and all products and proceeds thereof.
UCC Liens -
Secretary of State
10/3/2022
 
10/3/2017
2017 02813779
CIT Bank, N.A.:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (1) MX-3070N S/N: 75052387
  (1) MX-3570N S/N: 75082388
  (5) MX-4070N S/N: 75080387, 75078407,  75078847, 75072266, 75080787
  (2) MX-5070N S/N: 75088587, 75079416
  (1) MX-6070N S/N: 75086266
  (2) MX-B402SC S/N: 750002172, 75002811
  (3) MX-C301W S/N: 73014241, 73016053, 73016373
  (3) MX-M316N S/N: 75016666, 75010515, 75010395
  (10) MX-365N S/N: 75004965, 75006267, 75005257, 75006845, 75005616, 75004776,
75006017, 75002906, 75005337, 75005167
  (7) MX-M465N S/N: 65023560, 75015937, 75015477, 75011026, 75015017, 75015241,
75014757
  (3) MX-M565N S/N: 75020537, 75019817, 75020517
  (1) MX-M654N S/N: 75001856
  (3) MX-M754N S/N: 75003727X, 75002906, 75003216, plus all currently existing
and future attachments, parts, accessories and add-ons for all of the foregoing
equipment, and all products and proceeds thereof.

 

--------------------------------------------------------------------------------

 
UCC Liens -
Secretary of State
1/2/2023
 
1/2/2018
2018 03683900
CIT Bank, N.A.:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (2) MX-4070N S/N: 75093209, 75092499
  (1) MX-5070N S/N: 75102709
  (5) MX-M365N S/N: 75007914, 75007407, 75007594, 75008344, 75007854
  (1) MX-M465N S/N: 75009018
  (3) MX-M565N S/N: 75019267, 75023926, 75024586
  (1) MX-M754N S/N: 75005009
  (2) MX-B402… S/N: 75002674, 75000429
  (3) MX-M565N S/N: 75011688, 75023936, 75012158
  (1) XM3150 S/N: 70167PHH0BX7Z, plus all currently existing and future
attachments, parts, accessories and add-ons for all of the foregoing equipment,
and all products and proceeds thereof.
UCC Liens -
Secretary of State
4/3/2023
 
4/3/2018
2018 04712661
CIT Bank, N.A.:
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
  (1) XM3150, S/N: 70167PHH0D5NH
  (3) MX-4070N S/N: 75097309, 7501092Y, 7502151Y
  (2) MX-6580N S/N: 7500127X, 7500124X
  (5) MX-B402SC S/N: 5501470Y, 75000200, 75001289, 75000489, 75000509
  (2) MX-C301W S/N: 73016927, 7301322Y
  (3) MX-C402SC S/N: 85000521, 75102023, 75000559
  (2) MX-M316N S/N: 7501574Y, 7501175X
  (7) MX-M3570 S/N: 7501476X, 85006811, 85007071, 85007331, 7510730X, 7501242X,
7510713X
  (5) MX-M4070 S/N: 7501171Y, 7501209Y, 7502119Y, 7512410X, 7507609Y
  (1) MX-M465N S/N: 75008788
  (5) MX-M5070 S/N: 85010261, 7501506Y, 7501558Y, 7501820X, 85010441
  (3) MX-M6070 S/N: 7502027X, 7501864Y, 7501796Y
  (1) MX-M754N S/N: 75004759
  (1) MX-M905 S/N: 7500504Y
  (1) MX-7090N S/N: 85012551, plus all currently existing and future
attachments, parts, accessories and add-ons for all of the foregoing equipment,
and all products and proceeds thereof.
 

 
 

--------------------------------------------------------------------------------

 
 
Debtor Name:  Vitas Healthcare Corporation of Florida
 
Jurisdiction/
Filing Office
Thru Date
Filing Date;
Number
Secured Party:
Collateral
Florida
UCC Liens -
Secretary of State
10/3/2021
10/3/16
201609024808
 
 
 
CIT Bank, N.A.
 
This is a True Lease this UCC-1 Financing Statement is being filed for
information purposes only.
 
(10) MX-M365N S/N: 65006698, 65006618, 65008397, 65008407, 65006628, 65010247,
65010257, 65012437, 65011897, 65012697
() MX-M465N S/N: 65025343, 65021105, 65018177, 65016837, 65018167, 65016687,
65017247
(3) MX-M565N S/N: 65015798, 65016158, 65016856
(5) MX-M654N S/N: 65002961, 65001737, 65002127, 65002107, 65001817
(2) MX-M754N S/N: 65006746, 65004936
(2) MX-4070N S/N: 65111887, 65138774
(1) MX-5070N S/N: 65138774, plus all currently existing and future attachments,
parts, accessories and add-ons for all of the foregoing equipment, and all
products and proceeds thereof.  



 

--------------------------------------------------------------------------------

 
 
Schedule 6.16
Transactions with Affiliates


 
None.
 

--------------------------------------------------------------------------------

 


Schedule 6.18
Subsidiary Covenants


 
None.
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A-1
 


FORM OF BORROWER’S IN-HOUSE COUNSEL’S OPINION


Attached
 









--------------------------------------------------------------------------------



 
 
June 20, 2018
 
To the Administrative Agent and
each of the Lenders party to the
Credit Agreement referenced in
Appendix A below
 
Re: Chemed Corporation

Ladies and Gentlemen:
 
I am General Counsel to Chemed Corporation, a Delaware corporation (the
"Borrower"), and in such capacity have acted as counsel to the Borrower and the
subsidiaries of the Borrower identified on Schedule I hereto (the "Subsidiaries"
and together with the Borrower, collectively, the "Loan Parties"), in connection
with the Fourth Amended and Restated Credit Agreement of even date herewith (the
"Credit Agreement"), by and among the Borrower, the lenders party thereto (each
a "Lender" and collectively, the "Lenders") and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the "Administrative Agent"). This
opinion is being delivered to you pursuant to Section 4.1.5(a) of the Credit
Agreement. All capitalized terms used and not defined herein have the same
meanings herein as set forth in the Credit Agreement.
 
In that connection, I have examined, caused the examination of, or am otherwise
familiar with, originals, or copies certified or otherwise identified to my
satisfaction, of such documents, corporate records and other instruments as I
have deemed necessary or appropriate for purposes of this opinion, including:
 
(i)          the Credit Agreement,
 
(ii)          the Amended and Restated Pledge and Security Agreement dated as of
March 1, 2011 (the "Original Pledge and Security Agreement"), made by the
Borrower and certain of its Subsidiaries party thereto, in favor of the
Administrative Agent, as supplemented by the Security Agreement Supplements and
the Affirmation Agreement referred to below (the Original Pledge and Security
Agreement, as supplemented or modified by the Security Agreement Supplements and
the Affirmation Agreement, is referred to herein as the "Pledge and Security
Agreement"),
 
(iii)          the Second Amended and Restated Guaranty Agreement dated as of
June 30, 2014 (as modified or supplemented by the Affirmation Agreement, the
"Guaranty"), made by certain Subsidiaries of the Borrower party thereto, in
favor of the Administrative Agent,
 
(iv)          the Security Agreement Supplement dated as of December 21, 2012
(the "Nurotoco II Security Agreement Supplement"), executed and delivered by
Nurotoco of Massachusetts, Inc. II, a Massachusetts corporation,
 
(v)          the Security Agreement Supplement dated as of December 21, 2012
(the "Nurotoco III Security Agreement Supplement"), executed and delivered by
Nurotoco of Massachusetts, Inc. III, a Massachusetts corporation,
 
(vi)          the Supplement to Security Agreement dated as of January 2, 2013
(the "Roto-Rooter Supplement to Security Agreement" and together with the
Nurotoco II Security Agreement Supplement and the Nurotoco III Security
Agreement Supplement, the "Security Agreement Supplements"), executed and
delivered by Roto-Rooter Services Company, an Iowa corporation,
 

--------------------------------------------------------------------------------

 
(vii)          the Omnibus Affirmation of Loan Documents and Modification
Agreement, of even date herewith (the "Affirmation Agreement"), executed and
delivered by the Borrower and the Subsidiaries party. thereto,
 
(viii)          the notes to be issued under the Credit Agreement as of the date
hereof (the "Notes"), and
 
(ix)          charter and by-laws or other formation documents, as applicable,
for each Loan Party.  The documents described in clauses (i), (ii), (iii), (iv),
(v), (vi), (vii) and (viii) of the immediately preceding sentence are sometimes
referred to as the "Specified Loan Documents", and the documents described in
clauses (i), (vii) and (viii) of the immediately preceding sentence are
sometimes referred to as the "New Specified Loan Documents". I have also relied,
with respect to certain factual matters, on the representations and warranties
of each Loan Party contained in the Specified Loan Documents and have assumed
compliance by each Loan Party with the terms of the Specified Loan Documents.
 
In rendering my opinion, I have assumed (i) the due authorization of the
Specified Loan Documents by all parties thereto other than the Subsidiaries
incorporated in states other than the State of Delaware and Florida that are
identified on Schedule II hereto (the "Covered Subsidiaries") and (ii) each
party to the Specified Loan Documents (other than the Covered Subsidiaries) has
the full power, authority and legal right to enter into and perform its
obligations under the Specified Loan Documents to which it is a party.
 
Based upon the foregoing, and subject to the qualifications hereinafter set
forth, I am of the opinion that:
 
1.  Each of the Covered Subsidiaries (other than Vitas Healthcare of Texas,
L.P.) has all requisite corporate power and authority to conduct its business as
now conducted and to execute and deliver the Affirmation Agreement, and to
consummate the transactions contemplated by the Specified Loan Documents. Vitas
Healthcare of Texas, L.P. has the limited liability partnership power and
authority to conduct its business as now conducted and to execute and deliver
the Affirmation Agreement, and to consummate the transactions contemplated by
the Specified Loan Documents. Each of the Covered Subsidiaries is in good
standing in the laws of its respective State of Incorporation (as identified on
Schedule II hereto).
 
2.  Each Loan Party is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except in jurisdictions where the absence of
any such qualification could not reasonably be expected to result in a Material
Adverse Effect.
 

--------------------------------------------------------------------------------

 
3.  The execution and delivery by each Covered Subsidiary of each New Specified
Loan Document to which it is a party and the performance by each Covered
Subsidiary of its obligations under the Specified Loan Documents, (a) have been
duly authorized by all necessary corporate action, limited partnership action or
limited liability company action, as applicable, and (b) do not contravene its
charter or by-laws or other formation documents, as applicable.
 
4.  The execution and delivery by each Loan Party of each New Specified Loan
Document to which it is a party and the performance by each Loan Party of its
obligations under the Specified Loan Documents to which it is a party, (a) do
not violate the terms of any indenture, mortgage, deed of trust, loan agreement,
lease agreement or any other agreement known to me to which it or any of its
properties may be bound and the violation of which could reasonably be expected
to have, singly or in the aggregate, a Material Adverse Effect and (b) do not
result in the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties pursuant to the terms
of any contractual restriction binding on it or any of its properties that could
reasonably be expected to have, singly or in the aggregate, a Material Adverse
Effect, other than pursuant to or as permitted by the Loan Documents. My opinion
does not extend to compliance by any Loan Party with any financial ratio or
limitation in any contractual restriction expressed as a dollar amount (or an
amount expressed in another currency) or to performance under any contractual
restriction in the Specified Loan Documents to the extent it restricts actions
required under the agreements in clause (a) of the preceding sentence.
 
5.  Each New Specified Loan Document has been duly executed and delivered by
each Loan Party that is a party thereto.
 
6.  To my knowledge, there is no pending or threatened action, suit or
proceeding involving any Loan Party before any court or other Governmental
Authority or any arbitrator that could reasonably be expected to have a Material
Adverse Effect.
 
7.  No authorization, approval or other action by, and no notice to, consent of,
order of or filing with, any United States Federal or Florida, Iowa,
Massachusetts, Nevada, Ohio or Texas governmental authority is required to be
made or obtained by any of the Covered Subsidiaries (or any Loan Party, with
respect to United States federal law) in connection with the execution and
delivery of the New Specified Loan Documents to which it is a party or the
performance by any such Loan Party of its obligations under the Specified Loan
Documents, other than (i) such reports to United States governmental authorities
regarding international capital and foreign currency transactions as may be
required pursuant to 31 C.F.R. Part 128, (ii) those that have been made or
obtained and are in full force and effect or as to which the failure to be made
or obtained or to be in full force and effect should not result, individually or
in the aggregate, in a Material Adverse Effect on Borrower and its Subsidiaries,
taken as a whole, (iii) such registrations, filings and approvals under Federal
or state laws as may be necessary in connection with the exercise of remedies or
sale of collateral or the granting of additional security interests or
guarantees pursuant to the Specified Loan Documents, (iv) such registrations,
filings or approvals that are required in order to perfect or record security
interests granted under the Specified Loan Documents and (v) such registrations,
filings and approvals that may be required because of the legal or regulatory
status of any Lender or because of any other facts specifically pertaining to
any Lender.
 
8.   No Loan Party is required to register as an "investment company" as such
term is defined in the Investment Company Act of 1940.
 

--------------------------------------------------------------------------------

 
I understand that you are satisfying yourselves as to the status under Section
548 of the Bankruptcy Code and applicable state fraudulent conveyance laws of
the obligations of the Loan Parties under the Loan Documents and I express no
opinion thereon. I also express no opinion as to compliance with, or the
application or effect of, Federal or state securities laws or regulations
(except to the extent set forth in paragraph 9) or the application or effect of
any health care laws or regulations to which Vitas Healthcare Corporation or any
of its subsidiaries is subject or the necessity of any authorization, approval
or action by, or any notice to, consent of, order of, or a filing with, any
Governmental Authority pursuant to any such laws or regulations.
 
I am admitted to practice only in the State of Ohio and I express no other
opinion as to matters governed by any laws other than the laws of Delaware,
Florida, Iowa, Massachusetts, Nevada, Ohio and Texas and the Federal law of the
United States of America.
 
My opinion is rendered only to the Administrative Agent and the existing Lenders
under the Credit Agreement and is solely for their benefit in connection with
the above transactions. In addition, I hereby consent to reliance on this
opinion by a permitted assignee of a Lender's interest in the Credit Agreement,
provided that such permitted assign becomes a Lender on or prior to the 30th day
after the date of this opinion. I am opining as to the matters herein only as of
the date hereof, and, while you are authorized to deliver copies of this opinion
to such permitted assignees and they are permitted to rely on this opinion, the
rights to do so do not imply any obligation on my part to update this opinion.
This opinion may not be relied upon by any other person or for any other purpose
or used, circulated, quoted or otherwise referred to for any other purpose. 
Notwithstanding the foregoing, I hereby consent to your furnishing a copy of
this opinion letter to: (i) governmental regulatory agencies having jurisdiction
over any person permitted to rely on this letter, (ii) as required by any order
of any court or governmental authority, (iii) any prospective permitted
assignees under the Credit Agreement, (iv) your or an assignee's accountants and
lawyers and (v) your or an assignee's auditors and bank examiners in connection
with their audit and examination functions; provided, however, in each case,
that no such person shall be entitled to rely on this letter
 
Very truly yours,
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Addressees


JPMorgan Chase Bank, N.A., a national banking association, individually and as
Administrative Agent


Bank of America, N.A.


U.S. Bank National Association


PNC Bank, N.A.


Branch Banking & Trust Company, Inc.


The Huntington National Bank





--------------------------------------------------------------------------------

 

 
SCHEDULE I
 


Comfort Care Holdings Co., a Nevada corporation


Consolidated HVAC, Inc., an Ohio corporation


Jet Resource, Inc., a Delaware corporation


Nurotoco of Massachusetts, Inc., a Massachusetts corporation


Nurotoco of Massachusetts, Inc. II, a Massachusetts corporation


Nurotoco of Massachusetts, Inc. III, a Massachusetts corporation


Roto-Rooter Corporation, an Iowa corporation


Roto-Rooter Development Company, a Delaware corporation


Roto-Rooter Group, Inc., a Delaware corporation


Roto-Rooter Services Company, an Iowa corporation


R.R. UK, Inc., a Delaware corporation


VITAS Healthcare Corporation, a Delaware corporation


VITAS Hospice Services, L.L.C., a Delaware limited liability company


VITAS Healthcare Corporation of California, a Delaware corporation


VITAS Healthcare Corporation of Illinois, a Delaware corporation


VITAS Healthcare Corporation of Florida, a Florida corporation


VITAS Healthcare Corporation of Ohio, a Delaware corporation


VITAS Healthcare Corporation Atlantic, a Delaware corporation


VITAS Healthcare of Texas, L.P., a Texas limited partnership
 
VITAS Healthcare Corporation Midwest, a Delaware corporation


VITAS Healthcare Corporation of Georgia, a Delaware corporation


VITAS HME Solutions, Inc., a Delaware corporation


VITAS Holdings Corporation, a Delaware corporation


VITAS Solutions, Inc., a Delaware corporation
 
Hospice Care Incorporated, a Delaware corporation
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II


Comfort Care Holdings Co., a Nevada corporation


Consolidated HVAC, Inc., an Ohio corporation


Nurotoco of Massachusetts, Inc., a Massachusetts corporation


Nurotoco of Massachusetts, Inc. II, a Massachusetts corporation


Nurotoco of Massachusetts, Inc. III, a Massachusetts corporation


Roto-Rooter Corporation, an Iowa corporation


Roto-Rooter Services Company, an Iowa corporation


VITAS Hospice Services, L.L.C., a Delaware limited liability company
 
VITAS Healthcare of Texas, L.P., a Texas limited partnership

 

--------------------------------------------------------------------------------

 

 
EXHIBIT A-2
 


FORM OF SQUIRE PATTON BOGGS (US) LLP OPINION


Attached
 



 
 



--------------------------------------------------------------------------------



[logo.jpg]
Squire Patton Boggs (US) LLP
200 South Biscayne Boulevard, Suite 4700
Miami, Florida  33131
 
O+1 305 577 7000
F+1 305 577 7001
squirepattonboggs.com


 
June 20, 2018
 
The Parties listed on Appendix A hereto
 
Re:            Chemed Corporation Financing
 
Ladies and Gentlemen:
 
This firm has acted as special counsel to:
 

1.
Chemed Corporation, a Delaware corporation (the “Borrower”), and

 

2.
each of the subsidiaries of the Borrower set forth on Appendix B attached hereto
(each, a “Guarantor” and, collectively, the “Guarantors” and, together with the
Borrower, the “Credit Parties”),

 
in connection with that certain Fourth Amended and Restated Credit Agreement,
dated as of June 20, 2018 (the “Credit Agreement”), among the Borrower, various
financial institution parties thereto from time to time, as lenders (the
“Lenders”), various financial institution parties thereto from time to time, as
issuers of Letters of Credit (the “LC Issuers”), and JPMorgan Chase Bank, N.A.,
as administrative agent (the “Administrative Agent”).  This opinion letter is
furnished to you pursuant to the requirements set forth in Section 4.1.5(b) of
the Credit Agreement in connection with the closing thereunder on the date
hereof (the “Closing”).  Unless otherwise defined herein (including Appendix B
and Schedule 1 attached hereto and made a part hereof), capitalized terms used
herein shall have the meanings set forth in the Credit Agreement.
 
For purposes of the opinions expressed in this letter, we have examined copies
of the documents listed on Schedule 1 (the “Documents”).
 
The Original Pledge and Security Agreement, the Nurotoco II Security Agreement
Supplement, the Norotoco III Security Agreement Supplement and the Guaranty
Agreement are hereinafter referred to collectively as the “Previously Executed
Documents.”  The Credit Agreement, the Note and the Affirmation Agreement are
hereinafter referred to collectively as the "New Financing Agreements" and
together with the Previously Executed Documents are hereinafter the referred to
as the “Transaction Documents.”
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 2

 
 
As used in this opinion letter:  (i) the term “UCC” means the Uniform Commercial
Code as in effect on the date hereof in the States of Delaware, Florida and New
York, as applicable, and the terms “Delaware UCC”, “Florida UCC” and “New York
UCC” mean the Uniform Commercial Code as in effect on the date hereof in the
States of Delaware, Florida and New York, respectively; (ii) the terms
“account,” “chattel paper,” “debtor,” “deposit account,” “document,”
“entitlement order,” “equipment,” “financial asset,” “financing statement,”
“fixtures,” “general intangible,” “instrument,” “inventory,” “investment
property,” “letter-of-credit right,” “payment intangible,” “proceeds,”
“registered organization,” “secured party,” “securities account,” “securities
intermediary,” and “security entitlement” have the meanings provided in the UCC;
(iii) the term “Security Agreement Collateral” means the respective right, title
and interest of the Borrower and each of the Guarantors in and to the accounts,
chattel paper, deposit accounts, documents, equipment, general intangibles,
instruments, inventory, investment property, letter-of-credit rights, payment
intangibles, securities accounts, security entitlements and proceeds identified
in the Pledge and Security Agreement (other than the Pledge Agreement Collateral
(as hereinafter defined)); and (iv) the term “Pledge Agreement Collateral” means
all capital stock or other equity interests held by a Credit Party (other than
Excluded Equity Interests (as defined in the Pledge and Security Agreement),
directors’ qualifying shares or shares issued to third parties to the extent
necessary to satisfy any licensing requirements under applicable law with
respect to such Credit Party’s business).
 
We have reviewed only the Transaction Documents and the other documents and
instruments described on Schedule 1 and have made no other investigation or
inquiry.  Without limiting the generality of the foregoing, we have not examined
or reviewed any document or instrument (other than the Documents), including,
without limitation, any document or instrument referred to in the Documents.  We
have also relied as to factual matters, without additional investigation, upon
the representations of facts set forth in the Documents and in the Officer’s
Certificates delivered pursuant to the Credit Agreement or otherwise delivered
to us (the “Officer’s Certificates”).
 
In our examination of the foregoing and in rendering the following opinions, in
addition to the assumptions contained elsewhere in this letter, we have, with
your consent, assumed without investigation (and we express no opinion regarding
the following):
 
(a)         the genuineness of all signatures and the legal capacity of all
individuals who executed Documents on behalf of any of the parties thereto, the
accuracy and completeness of each Document submitted for our review, the
authenticity of all Documents submitted to us as originals, the conformity to
original Documents of all Documents submitted to us as certified or photocopies
and the authenticity of the originals of such copies, and the conformity to
executed documents of all Documents submitted to us as drafts or conformed
copies;
 
(b)         that each of the parties (other than the Covered Credit Parties) to
the Transaction Documents (other than the Previously Executed Documents) is a
duly organized or created, validly existing entity in good standing under the
laws of the jurisdiction of its organization or creation, and that as of the
execution and delivery of the Previously Executed Documents each of the parties
to such Previously Executed Documents was a duly organized or created, validly
existing entity in good standing under the laws of the jurisdiction of its
organization or creation;
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 3

 
 
(c)         the due execution and delivery of the Transaction Documents (other
than the Previously Executed Documents) by all parties thereto (other than the
Covered Credit Parties) and the due execution and delivery of the Previously
Executed Documents by all the parties thereto;
 
(d)         that all parties (other than the Covered Credit Parties) to the
Transaction Documents have the power and authority to execute and deliver such
Transaction Documents (other than the Previously Executed Documents) and to
perform their respective obligations under such Transaction Documents;
 
(e)         that each of the parties thereto has and had, at all times from and
after the execution and delivery of the Previously Executed Documents, the power
and authority to execute, deliver and perform the Previously Executed Documents
to which it is a party;
 
(f)         that each of the Transaction Documents is the legal, valid and
binding obligation of each party thereto (other than the Credit Parties),
enforceable in each case against each such party in accordance with its
respective terms;
 
(g)         each of the Credit Parties has “rights” in their respective Security
Agreement Collateral and Pledge Agreement Collateral and “value” has been given,
as contemplated by the UCC;
 
(h)         that the conduct of the parties to the Transaction Documents has
complied with all applicable requirements of good faith, fair dealing and
conscionability;
 
(i)         that there are no agreements or understandings among the parties,
written or oral, and there is no usage of trade or course of prior dealing among
the parties that would, in either case, define, supplement or qualify the terms
of any of the Transaction Documents (except as specifically set forth in the
Transaction Documents);
 
(j)         that none of the addressees of this letter knows that the opinions
set forth herein are incorrect and there has not been any mutual mistake of fact
or misunderstanding, fraud, duress or undue influence relating to the matters
which are the subject of our opinions; and
 
(k)         that, for purposes of the opinion set forth in paragraph 9 below, we
have assumed, without any independent verification or investigation, that no
Lender is a member of a national securities exchange or broker or dealer under
Section 7 of the Exchange Act or the Margin Regulations (as defined below).
 
For purposes of the opinions expressed below, we have made the following
additional assumptions:  (i) that the filing of the Financing Statements in the
applicable filing office of the State of Delaware (the “Delaware Filing Office”)
or the applicable filing office of the State of Florida (the “Florida Filing
Office”), in each case with the appropriate fees and recordation taxes (if any)
paid, occurred promptly after the execution and delivery of the Original Pledge
and Security Agreement, the Nurotoco II Security Agreement Supplement or the
Nurotoco III Security Agreement Supplement, as the case may be (and soon enough
to qualify as part of a “substantially contemporaneous exchange” within the
meaning of 11 U.S.C. § 547 (c)(1)); and (ii) that each of the Covered Credit
Parties is a registered organization “organized solely” under the law of the
State of Delaware or the State of Florida within the meaning of §9-102(a)(70) of
the UCC.  Insofar as they relate to collateral constituting proceeds, our
opinions in paragraphs 6 and 7 are subject to the limitations in §9‑315 of the
New York UCC, the Florida UCC and the Delaware UCC.  We call your attention to
the fact that security interests in certain categories of the Collateral may be
subject to perfection by means other than or in addition to the filing of
financing statements.
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 4

 
 
We have assumed that the provisions of the applicable Certificate of
Incorporation or LLC Agreement (as defined in Schedule 1) relating to the powers
of, and authorization and execution of agreements by, each of the Delaware
Covered Credit Parties would be enforced by Delaware law as written.
 
For purposes of the opinions expressed in paragraphs 4 and 5 below, we have made
the following further assumptions:  (i) that all orders, judgments, decrees,
agreements and contracts would be enforced as written; (ii) that none of the
Credit Parties will in the future take any discretionary action (including a
decision not to act) permitted under the Transaction Documents that would result
in a violation of law or constitute a breach or default under any order,
judgment, decree, agreement or contract; (iii) that the Credit Parties will
obtain all permits and governmental approvals required in the future, and take
all actions required, which are relevant to subsequent consummation of the
transactions contemplated under the Transaction Documents or subsequent
performance of the Transaction Documents; and (iv) that all parties to the
Transaction Documents will act in accordance with, and will refrain from taking
action that is forbidden by, the terms and conditions of the Transaction
Documents.
 
For the purposes of the opinion expressed in paragraph 7 below, we have made the
additional assumptions that, (i) apart from the Pledge and Security Agreement
neither the Administrative Agent nor any other Lender has any “adverse claim”
(as defined in Section 8-102(a)(1) of the New York UCC, the Florida UCC and the
Delaware UCC) or “notice of adverse claim” (as defined in Section 8-105 of the
New York UCC, the Florida UCC and the Delaware UCC) in respect of any of the
Pledged Collateral Security, and (ii) none of the Pledge Agreement Collateral is
comprised of certificated securities.
 
This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect:
 

1.
as to the opinions expressed in paragraphs (x) 1(a), 2, 3(a), 4(a), and 5, the
Limited Liability Company Act of the State of Delaware (the “Delaware LLC Act”),
the General Corporation Act of the State of Delaware (the “Delaware General
Corporation Act”) and (y) 1(b), 2, 3(b), 4(b), and 5, the Business Corporation
Act of the State of Florida (the “Florida Business Corporation Act”);

 

2.
as to the opinion expressed in paragraph 9, Securities Exchange Act of 1934 (the
“Exchange Act”) and Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224, respectively the (the
“Margin Regulations”);

 

3.
as to the opinions expressed in paragraphs 6 and 7, Articles 1, 8 and 9 of the
UCC;

 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 5

 
 

4.
as to the opinions expressed in paragraphs 3(a)-(c), except to the extent
excluded below, internal New York contract law (but not including any statutes,
ordinances, administrative decisions, rules or regulations of any political
subdivision below the state level) (“New York Contract Law”);

 

5.
as to the opinions expressed in paragraphs 4(b), 5 and 8, except to the extent
excluded below, internal New York law (but not including any statutes,
ordinances, administrative decisions, rules or regulations of any political
subdivision below the state level);

 

6.
as to the opinions expressed in paragraphs 4(b) and 5, except to the extent
excluded below, federal statutes and regulations;

 
provided, however, that the laws described above shall not include (and we
express no opinion as to) federal or state securities (other than, for the
limited purpose of the opinion expressed in paragraph 9 below, the Securities
Exchange Act of 1934 (the “Exchange Act”), and the regulations promulgated
thereunder and the Margin Regulations), antitrust, unfair competition, banking
(other than, for the limited purpose of the opinion expressed in paragraph 9
below, the Margin Regulations), aviation, energy (including, without limitation,
the Public Utility Holding Company Act of 2005, the Public Utility Regulatory
Policies Act of 1978, the Federal Power Act, the Energy Policy Act of 2005, or
any regulations promulgated under any of such Acts, environmental, land use,
building or construction, labor, employee rights and benefits, or occupational
safety and health, healthcare or tax laws or regulations, and we express no
opinion as to any other laws or regulations not expressly identified above; and
further provided that, with respect to clauses 4, 5 and 6 above, the opinions
referred to therein are based upon a review of those laws and regulations (in
each case, not excluded above) that, in our experience, are generally recognized
as applicable to the transactions contemplated in the Transaction Documents. 
The New York state law identified in clause 5 above, subject to the exclusions
and limitations set forth in the proviso in the next preceding sentence, is
referred to herein as “Applicable New York Law”; and the federal law identified
in clause 6 above, subject to the exclusions and limitations set forth in the
proviso in the next preceding sentence, is referred to herein as “Applicable
Federal Law.”  We assume, with your permission, that nothing in any laws, rules,
regulations or public policies of any jurisdiction (other than the laws covered
by this opinion letter for the respective opinions expressed herein, as provided
above) would affect any of the opinions expressed herein.  References to
provisions of the UCC identified based on their section numbers in the Official
Text of the Uniform Commercial Code 13 (as promulgated by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws)
shall be deemed to be references to the corresponding provisions of the Delaware
UCC, the Florida UCC and the New York UCC, as applicable, and in the case of the
Delaware UCC, as set forth in the CCH Secured Transactions Guide without regard,
as applicable, to judicial interpretations thereof or any regulations
promulgated thereunder or any other laws of the State of Delaware.
 
Nothing herein shall be construed to cause us to be considered “experts” within
the meaning of Section 11 of the Securities Act of 1933, as amended.
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 6

 
 
Based solely upon our examination and consideration of the Documents, and in
reliance thereon, and in reliance upon the factual statements and
representations contained in the Documents, and our consideration of such
matters of law as we have considered necessary or appropriate for the expression
of the opinions contained herein, and subject to the exceptions, limitations,
qualifications and assumptions expressed herein, we are of the opinion that:
 
1.         Based solely on our review of the relevant certificates of good
standing described on Schedule 1, (a) each of the Delaware Covered Credit
Parties validly exists as a corporation or limited liability company, as the
case may be, and is in good standing under the laws of the State of Delaware,
and (b) each of the Florida Covered Credit Parties validly exists as a
corporation and its status is active under the laws of the State of Florida.
 
2.         Each of the Covered Credit Parties has the corporate or limited
liability company power, as the case may be, to execute and deliver the New
Financing Agreements to which it is a party and to perform its obligations under
the Transaction Documents to which it is a party.  The execution and delivery by
each of the Covered Credit Parties of the New Financing Agreements to which it
is a party and the performance of each Transaction Document to which it is a
party, have been duly authorized by all necessary corporate or limited liability
company power, as the case may be, of such Covered Credit Party.
 
3.         (a)            Each of the New Financing Agreements to which each
Delaware Covered Credit Party is a party has been duly executed and delivered on
behalf of each such Delaware Covered Credit Party under the Delaware General
Corporations Act or the Delaware LLC Act, as the case may be, and (to the extent
applicable thereto) New York Contract Law.
 
(b)        Each of the New Financing Agreements to which each Florida Covered
Credit Party is a party has been duly executed and delivered on behalf of each
such Florida Covered Credit Party under the Florida Business Corporations Act
and (to the extent applicable thereto) New York Contract Law.
 
(c)         Each of the Transaction Documents to which a Credit Party is a party
constitutes a valid and binding obligation of each such Credit Party enforceable
against such Credit Party in accordance with its terms.
 
4.         The execution and delivery on the date hereof of the New Financing
Agreements and the performance by each Credit Party of the Transaction Documents
to which it is a party do not (a)  with respect to each Covered Credit Party,
violate the Delaware LLC Act, Delaware General Corporations Act or the Florida
Business Corporation Act, as the case may be, or the Organizational Documents of
each such Covered Credit Party or (b) violate the provisions of Applicable
Federal Law or Applicable New York Law.
 
5.         No approval or consent of, or registration or filing with, any
federal governmental agency, the Office of the Secretary of State of the State
of Delaware, Office of the Secretary of State of the State of Florida or the
Office of the Secretary of State of the State of New York is required to be
obtained or made by any Credit Party under (i) Applicable Federal Law, (ii) in
the case of the Covered Credit Parties, the Delaware LLC Act, the Delaware
General Corporations Act or the Florida Business Corporations Act, as
applicable, or (iii) Applicable New York Law, in connection with the execution
and delivery on the date hereof of the New Financing Agreements to which it is a
party or the performance by it of the Transaction Documents to which it is a
party (other than any approvals, consents, authorizations, orders or
registrations or filings necessary to perfect the liens and security interests
created pursuant to the Transaction Documents).
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 7

 
 
6.         To the extent Article 9 of the New York UCC is applicable, after
giving effect to the execution, delivery and performance by the Credit Parties
of their respective obligations under the New Financing Agreements as of the
date hereof, the security interest in that portion of the relevant Security
Agreement Collateral in which a security interest may be perfected currently by
filing a financing statement under the Delaware UCC or the Florida UCC, as the
case may be, will remain perfected pursuant to the relevant Financing Statements
to the extent provided for in the New York UCC.
 
7.         To the extent Articles 8 and 9 of the New York UCC are applicable,
after giving effect to the execution, delivery and performance by the Credit
Parties of their respective obligations under the New Financing Agreements as of
the date hereof, the security interest in that portion of the relevant Pledge
Agreement Collateral in which a security interest may be perfected currently by
filing a financing statement under the Delaware UCC or the Florida UCC, as the
case may be, will remain perfected pursuant to the relevant Financing Statement
to the extent provided for in the New York UCC.
 
8.         Under and subject to the terms of Section 5-1401 of the New York
General Obligations Law to the extent applicable, the choice of New York law as
the governing law under the New Financing Agreements would be given effect in
the New York state and federal courts applying New York law on the issue of
choice of law.
 
9.         Assuming that the Borrower complied with and continues to comply with
the provisions of the Credit Agreement relating to the use of proceeds, the
execution and delivery of the Credit Agreement by the Borrower will not violate
Section 7 of the Exchange Act or the Margin Regulations.
 
The opinions set forth above are subject to the following qualifications:
 
A.         The enforceability of each of the Transaction Documents is subject to
the effect of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer or other laws affecting creditors’ rights
generally, considerations of public policy and general principles of equity
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing and the possible unavailability of specific performance
or injunctive relief, regardless of whether considered in a proceeding in equity
or at law.  Without limiting the generality of the foregoing, we express no
opinion concerning:
 
 (i)         any purported waiver of legal rights of any of the Credit Parties
under any of the Transaction Documents, or any purported consent thereunder,
relating to the rights of any of the Credit Parties (including, without
limitation, marshaling of assets, reinstatement and rights of redemption, if
any), or duties owing to any of them, existing as a matter of law (including,
without limitation, any waiver of any provision of the New York UCC, the Florida
UCC or the Delaware UCC), except to the extent any of the Credit Parties may so
waive and has effectively so waived (whether in any of the Transaction Documents
or otherwise); or
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 8

 
 
(ii)         the enforceability of any provisions in the Transaction Documents
(a) restricting access to legal or equitable redress or otherwise, requiring
submission to the jurisdiction of the courts of a particular state where
enforcement thereof is deemed to be unreasonable in light of the circumstances
or waiving any rights to object to venue or inconvenient forum, (b) providing
for specific performance or the appointment of a receiver, (c) providing that
any party’s failure to exercise any right, remedy or option under any of the
Transaction Documents shall not operate as a waiver or that a selection of a
remedy will not limit the availability of another remedy, (d) purporting to
establish evidentiary standards for suits or proceedings to enforce any of the
Transaction Documents, (e) allowing any party to declare indebtedness to be due
and payable without notice, (f) providing for the reimbursement by the
non-prevailing party of the prevailing party’s legal fees and expenses; (g) that
include hold harmless, contribution or indemnification provisions to the extent
such provisions may be limited by applicable laws or public policy,
(h) providing that forum selection clauses are binding on the court or courts in
the forum selected, (i) releasing, exculpating or exempting a party from, or
requiring indemnification of a party for, liability for its own actions or
inactions, to the extent the action or inaction involves negligence, gross
negligence, recklessness, willful misconduct or unlawful conduct, (j) where the
unenforceability of any provision of any of the Transaction Documents would
result in a material failure of consideration with respect to such document,
providing that the remainder of such document is enforceable, (k) limiting
judicial discretion regarding the determination of damages and entitlement to
attorneys’ fees and other costs, including, without limitation, provisions for
liquidated damages or an increased rate of interest or charges in connection
with a default, (l) that deny a party which has materially failed to render or
offer performance required by any of the Transaction Documents the opportunity
to cure that failure unless permitting a cure would unreasonably hinder the
non-defaulting party from making substitute arrangements for performance,
(m) that purport to grant rights of setoff to parties which are not in privity
of contract with the party against whom such setoff is sought or with whom such
parties do not share an identity of obligations, (n) which purport to establish
methods for the service of process which are not permitted pursuant to
applicable law, (o) providing for the waiver of any right to trial by jury,
(p) providing for any confession of judgment, (q) that provide that oral
modifications, course of conduct and course of dealing shall not be effective to
modify or amend any provisions of any of the Transaction Documents, (r) that
purport to waive the rights of any party to seek a stay or other relief in any
bankruptcy, insolvency or other action affecting the rights of creditors
generally, (s) that purport to modify the terms of, or otherwise waive any
party’s right to assert any, applicable statute of limitations under applicable
law, or (t) that purport to resolve any inconsistency or conflict between or
among any of the Transaction Documents in favor any particular party.
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 9

 
 
B.         The foregoing opinions are subject to applicable laws with respect to
statutory limitations of the time periods for bringing actions.
 
C.         In rendering the opinions expressed in this letter, we have made no
examination and express no opinion with respect to (1) title to any of the
collateral contemplated to be encumbered pursuant to the provisions of any of
the Transaction Documents (the “Collateral”), (2) the nature or extent of any of
the Credit Parties’ rights in, or title to, the Collateral, (3) the nature or
extent of any other party’s rights in, or title to, the Collateral, (4) except
to the limited extent set forth in paragraphs 6 and 7, the existence or
nonexistence of liens, security interests, charges or encumbrances thereon or
therein actually of record or otherwise, or (5) the priority of any liens on any
part of the Collateral or, except to the limited extent set forth in
paragraphs 6 and 7, the creation or perfection of any liens on any part of the
Collateral.
 
D.         We do not express any opinion regarding the effectiveness of any of
the Transaction Documents to convey title to any assets or to establish, perfect
or maintain any security interests therein or otherwise to grant to the
Administrative Agent or any other Person any right or interest therein, to the
extent that the conveyance of which or the granting in or in respect of which
any such other rights or interests may be governed or regulated by federal law,
including, without limitation, any patents, copyrights, licenses or any
federally registered trademarks or other intellectual property.
 
E.         Our opinions above are further qualified as follows:
 
(i)         in the case of the Collateral, Article 9 of the New York UCC, the
Florida UCC and the Delaware UCC, as the case may be, requires the filing of
continuation statements within the period of six months prior to the expiration
of five years from the date of the original filings (and each fifth year
anniversary thereafter) in order to maintain the effectiveness of the original
Financing Statements;
 
(ii)         additional filings or actions may also be necessary if (a) the
applicable debtor changes its name, identity or business structure so as to make
the applicable Financing Statement seriously misleading, (b) the jurisdiction in
which the applicable debtor’s location (as contemplated in the New York UCC, the
Florida UCC and the Delaware UCC, as the case may be), or the jurisdiction in
which any of the Collateral is located, changes, (c) a new debtor acquires
rights in Collateral subject to a lien perfected by a financing statement naming
the original debtor and the difference between the name of the original debtor
and the new debtor causes the applicable Financing Statement to be seriously
misleading, or (e) Collateral is transferred to a Person who becomes a debtor
and is located in another jurisdiction;
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 10

 
 
(iii)         we express no opinion with respect to any Collateral that consists
of or will consist of consumer goods or items which are subject to a statute or
treaty of the United States which provides a national or international
registration or a national or international certificate of title for the
perfection of the security interest therein or which specifies a place of filing
different from the Delaware Filing Office or the Florida Filing Office, or
otherwise governs the rights of parties to and third parties affected by
transactions in property of such type;
 
(iv)         we further express no opinion with respect to the effects of a
subsequent bankruptcy filing by the applicable debtor or any other Person upon
the Administrative Agent’s security interest in “after-acquired” property of the
party or parties so filing which was acquired after such filing;
 
(v)         we express no opinion with respect to any Collateral to the extent
that the Delaware UCC, the Florida UCC or the New York UCC does not apply; and
 
(vi)         we express no opinion with respect to any Collateral that is held
by a sub-agent to the extent that as a result thereof the Administrative Agent
ceases to retain “control” of such Collateral as contemplated in §9-314 of the
New York UCC, the Florida UCC and the Delaware UCC.
 
F.         We express no opinion as to the validity or enforceability of setoff
provisions in the Transaction Documents to the extent such provisions grant
setoff rights other than as provided in Section 151 of the Debtor and Creditor
Law of the State of New York.
 
G.         We express no opinion as to the enforceability of any provision of
the Transaction Documents relating to indemnification, contribution or
exculpation in connection with violations of securities laws.
 
H.         We express no opinion as to the subject matter jurisdiction of any
United States federal court to adjudicate any claim relating to any of the
Documents where proper jurisdiction under United States federal law and the
Federal Rules of Civil Procedure does not exist.
 
I.          We express no opinion as to the enforceability of any provision
granting any party a power of attorney to act on behalf of another party or any
purported waiver, release, variation, disclaimer, consent or other agreement to
similar effect (all of the foregoing, collectively, a “Waiver”) by any Credit
Party to the extent limited by applicable law (including judicial decisions), or
to the extent that such a Waiver applies to a right, claim, duty or defense or a
ground for, or a circumstance that would operate as, a discharge or release
otherwise existing or occurring as a matter of law (including judicial
decisions).
 
J.         We have relied on New York General Obligations Law Section 5-1401 and
our opinion is subject to the qualification that (i) enforceability may be
limited by public policy considerations of any jurisdiction in which enforcement
of such provisions, or of a judgment upon an agreement containing such
provisions, is sought, and (ii) any provision of the Transaction Documents is
not enforceable to the extent provided in Section 1-105 of the New York UCC.
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 11

 
 
K.         We render no opinion regarding the validity, binding effect or
enforceability of any “swap” as defined in the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Dodd-Frank Act”) entered into by the Credit
Parties, or any guaranty or security interest provided under the New Financing
Agreements by the Credit Parties with respect to any swap, in each case only to
the extent that any of the Credit Parties party to such “swap” or providing such
guaranty is not an “Eligible Contract Participant” (as such term is defined in
the Dodd-Frank Act).
 
L.         Furthermore, our opinions set forth above are also subject to the
effect of generally applicable rules of law that (i) provide that forum
selection clauses in contracts are not necessarily binding and are subject to
judicial discretion and (ii) may, where less than all of a contract may be
unenforceable, limit the enforceability of the balance of the contract to
circumstances in which the unenforceable portion is not an essential part of the
agreed exchange, or that permit a court to reserve to itself a decision as to
whether any provision of any agreement is severable.
 
This opinion letter is limited to the matters stated herein and no opinions may
be implied or inferred beyond the matters expressly stated herein.  We have
assumed no obligation to advise you beyond the opinions specifically expressed
herein.
 
The opinions expressed herein are as of this date, and we assume no obligation
to update or supplement our opinions to reflect any facts or circumstances which
may come to our attention or any changes in law which may occur.
 
This opinion letter has been prepared solely for your use in connection with the
Closing under the Credit Agreement on the date hereof, and should not be quoted
in whole or in part or otherwise be referred to, and should not be filed with or
furnished to any governmental agency or other Person, without the prior written
consent of this firm; provided, however, that any Person that becomes a Lender
may rely upon this opinion letter to the same extent as (but no greater extent
than) the addressees of this opinion letter, it being understood that (w) this
opinion speaks only as of the date hereof, (x) this firm will have no
responsibility or obligation to update this opinion letter or to consider its
applicability or correctness as to any Person other than the addressees, (y) any
such reliance by a future Lender must be actual and reasonable under the
circumstances existing at the time of the assignment, including any changes in
law, facts or any other developments known or reasonably knowable by the Lender
at such time, and (z) no such reliance will have any effect on the scope,
phrasing or originally intended use of this opinion letter, and on the further
condition that this firm will not be liable to any such Person in circumstances
where this firm would not be liable to the addressees hereof.  . Notwithstanding
the foregoing, we hereby consent to your furnishing a copy of this opinion
letter to: (i) governmental regulatory agencies having jurisdiction over any
person permitted to rely on this letter, (ii) as required by any order of any
court or governmental authority, (iii) any prospective permitted assignees under
the Credit Agreement, (iv) your or an assignee’s accountants and lawyers and (v)
your or an assignee’s auditors and bank examiners in connection with their audit
and examination functions; provided, however, in each case, that no such person
shall be entitled to rely on this letter.
 

--------------------------------------------------------------------------------

 
Squire Patton Boggs (US) LLP
June 20, 2018
 
Page 12

 
 
 
Respectfully submitted,
 
 
 
 
 
 
 
SQUIRE PATTON BOGGS (US) LLP

 

 

--------------------------------------------------------------------------------

 


APPENDIX A
 
Addressees


JPMorgan Chase Bank, N.A., a national banking association, individually and as
Administrative Agent


Bank of America, N.A.


U.S. Bank National Association


PNC Bank, N.A.


Branch Banking & Trust Company, Inc.


The Huntington National Bank

 

--------------------------------------------------------------------------------

 
 
APPENDIX B
 


Comfort Care Holdings Co., a Nevada corporation


Consolidated HVAC, Inc., an Ohio corporation


Jet Resource, Inc., a Delaware corporation


Nurotoco of Massachusetts, Inc., a Massachusetts corporation


Nurotoco of Massachusetts, Inc. II, a Massachusetts corporation


Nurotoco of Massachusetts, Inc. III, a Massachusetts corporation


Roto-Rooter Corporation, an Iowa corporation


Roto-Rooter Development Company, a Delaware corporation


Roto-Rooter Group, Inc., a Delaware corporation


Roto-Rooter Services Company, an Iowa corporation


R.R. UK, Inc., a Delaware corporation


VITAS Healthcare Corporation, a Delaware corporation


VITAS Hospice Services, L.L.C., a Delaware limited liability company


VITAS Healthcare Corporation of California, a Delaware corporation


VITAS Healthcare Corporation of Illinois, a Delaware corporation


VITAS Healthcare Corporation of Florida, a Florida corporation


VITAS Healthcare Corporation of Ohio, a Delaware corporation


VITAS Healthcare Corporation Atlantic, a Delaware corporation


VITAS Healthcare of Texas, L.P., a Texas limited partnership


VITAS Healthcare Corporation Midwest, a Delaware corporation


VITAS Healthcare Corporation of Georgia, a Delaware corporation


VITAS HME Solutions, Inc., a Delaware corporation


VITAS Holdings Corporation, a Delaware corporation


VITAS Solutions, Inc., a Delaware corporation
 
Hospice Care Incorporated, a Delaware corporation


 
Each of the entities listed above as being organized under the laws of the State
of Delaware are sometimes collectively referred to herein as the “Delaware
Covered Credit Parties”.


Each of the entities listed above as being organized under the laws of the State
of Florida are sometimes collectively referred to herein as the “Florida Covered
Credit Parties” and, together with the Delaware Covered Credit Parties, the
“Covered Credit Parties”.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
TO
OPINION OF SQUIRE PATTON BOGGS (US) LLP
 
DOCUMENTS
 

1.
Executed copy of the Credit Agreement.

 

2.
The Amended and Restated Pledge and Security Agreement, dated as of March 1,
2011 (the “Original Pledge and Security Agreement”), made by the Borrower and
certain of its Subsidiaries parties thereto, in favor of the Administrative
Agent, as supplemented by the Security Agreement Supplements referred to below
and after giving effect to the effectiveness of the Credit Agreement and the
Affirmation Agreement (the Original Pledge and Security Agreement, as
supplemented by the Security Agreement Supplements and after giving effect to
the effectiveness of the Credit Agreement and the Affirmation Agreement, is
referred to herein as the “Pledge and Security Agreement”).

 

3.
The Second Amended and Restated Guaranty Agreement, dated as of June 30, 2014,
made by certain Subsidiaries of the Borrower party thereto, in favor of the
Administrative Agent (after giving effect to the effectiveness of the Credit
Agreement and the Affirmation Agreement).

 

4.
The Security Agreement Supplement dated as of December 21, 2012 (the “Nurotoco
II Security Agreement Supplement”), executed and delivered by Nurotoco of
Massachusetts, Inc. II, a Massachusetts corporation.

 

5.
The Security Agreement Supplement dated as of December 21, 2012 (the “Nurotoco
III Security Agreement Supplement” and, together with the Nurotoco II Security
Agreement Supplement, collectively, the “Security Agreement Supplements”),
executed and delivered by Nurotoco of Massachusetts, Inc. II, a Massachusetts
corporation.

 

6.
The Omnibus Affirmation of Loan Documents and Modification Agreement, dated as
of the date hereof (the “Affirmation Agreement”), executed and delivered by the
Borrower and the Subsidiaries parties thereto.

 

7.
Executed copy of the Note, dated as of the date hereof (the “Note”), issued by
the Borrower in favor of PNC Bank National Association in the original principal
amount of $60,000,000.

 

8.
UCC Filings set forth on Schedule 2 hereto (collectively, the “Financing
Statements”).

 

9.
Organizational Documents of the Credit Parties set forth on Schedule 3 hereto
(the “Organizational Documents”

 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
TO
OPINION OF SQUIRE PATTON BOGGS (US) LLP
 
FINANCING STATEMENTS
 

 
Name of Debtor
Secured Party
UCC Filing Number
Jurisdiction
Expiration Date
Chemed Corporation
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682102
Delaware
5/3/2022
Chemed Corporation
JPMorgan Chase Bank, National Association, as Administrative Agent
20124967768
Delaware
12/19/2022
Comfort Care Holdings Co.
JPMorgan Chase Bank, National Association, as Administrative Agent
2007014553-3
Nevada
5/4/2022
Consolidated HVAC, Inc.
JPMorgan Chase Bank, National Association, as Administrative Agent
OH00114803968
Ohio
5/4/2022
Hospice Care Incorporated
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682508
Delaware
5/3/2022
Jet Resource, Inc.
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682524
Delaware
5/3/2022
Nurotoco of Massachusetts Inc.
JPMorgan Chase Bank, National Association, as Administrative Agent
200756597560
Massachusetts
5/4/2022
Nurotoco of Massachusetts Inc. II
JPMorgan Chase Bank, National Association, as Administrative Agent
201301048090
Massachusetts
1/4/2023
Nurotoco of Massachusetts Inc. III
JPMorgan Chase Bank, National Association, as Administrative Agent
201301048180
Massachusetts
1/4/2023
R.R. UK, Inc.
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682565
Delaware
5/3/2022
Roto-Rooter Corporation
JPMorgan Chase Bank, National Association, as Administrative Agent
P553195-4
Iowa
5/4/2017
Roto-Rooter Development Company
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682532
Delaware
5/3/2022
Roto-Rooter Group, Inc.
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682540
Delaware
5/3/2022
Roto-Rooter Services Company
JPMorgan Chase Bank, National Association, as Administrative Agent
P553194-8
Iowa
5/4/2022
Vitas Healthcare Corporation
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682599
Delaware
5/3/2022
Vitas Healthcare Corporation of Florida
JPMorgan Chase Bank, National Association, as Administrative Agent
200705467587
Florida
5/4/2022
Vitas Solutions, Inc.
JPMorgan Chase Bank, National Association, as Administrative Agent
20110756232
Delaware
3/1/2021
Vitas Healthcare Corporation of California
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682607
Delaware
5/3/2022
Vitas Healthcare Corporation of California
JPMorgan Chase Bank, National Association, as Administrative Agent
20124968519
Delaware
12/19/2022
Vitas Healthcare Corporation of Georgia
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682631
Delaware
5/3/2022
Vitas Healthcare Corporation of Georgia
JPMorgan Chase Bank, National Association, as Administrative Agent
20124968527
Delaware
12/19/2022
Vitas Healthcare Corporation of Illinois
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682656
Delaware
5/3/2022
Vitas Healthcare Corporation of Illinois
JPMorgan Chase Bank, National Association, as Administrative Agent
20124968550
Delaware
12/19/2022
Vitas Healthcare Corporation of Ohio
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682672
Delaware
5/3/2022
Vitas Healthcare Corporation of Ohio
JPMorgan Chase Bank, National Association, as Administrative Agent
20124968600
Delaware
12/19/2022
Vitas Healthcare Corporation Atlantic
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682698
Delaware
5/3/2022
Vitas Healthcare Corporation Atlantic
JPMorgan Chase Bank, National Association, as Administrative Agent
20124968634
Delaware
12/19/2022
Vitas HME Solutions, Inc.
JPMorgan Chase Bank, National Association, as Administrative Agent
20071678662
Delaware
5/3/2022
Vitas Holdings Corporation
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682714
Delaware
5/3/2022
Vitas Healthcare Corporation Midwest
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682706
Delaware
5/3/2022
Vitas Healthcare of Texas, L.P.
JPMorgan Chase Bank, National Association, as Administrative Agent
07-0015058278
Texas
5/3/2022
Vitas Hospice Services, L.L.C.
JPMorgan Chase Bank, National Association, as Administrative Agent
20071682748
Delaware
5/3/2022

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
TO
OPINION OF SQUIRE PATTON BOGGS (US) LLP
 
ORGANIZATIONAL DOCUMENTS
 
 
 

1.
Organizational Documents of Chemed Corporation:

 

a.
Certificate of the Secretary of Chemed Corporation, with respect to (i) the
Certificate of Incorporation, as amended to date, (ii) the Bylaws, as amended to
date, (iii) the Certificate of Good Standing of Chemed Corporation, issued by
the Secretary of State of Delaware, (iv) the resolutions of the Board of
Directors approving the transactions contemplated pursuant to the Transaction
Documents, and (v) the incumbency and specimen signatures of the officers of
Chemed Corporation executing the Transaction Documents on behalf of Chemed
Corporation.

 

2.
Organization Documents of Jet Resources, Inc.:

 

a.
Certificate of the Secretary of Jet Resources, Inc., with respect to (i) the
Certificate of Incorporation, as amended to date, (ii) the Bylaws, as amended to
date, (iii) the Certificate of Good Standing of Jet Resources, Inc., issued by
the Secretary of State of Delaware, (iv) the resolutions of the Board of
Directors approving the transactions contemplated pursuant to the Transaction
Documents, and (v) the incumbency and specimen signatures of the officers of Jet
Resources, Inc., executing the Transaction Documents on behalf of Jet Resources,
Inc.

 

3.
Organizational Documents of Roto-Rooter Development Company:

 

a.
Certificate of the Secretary of Roto-Rooter Development Company, with respect to
(i) the Certificate of Incorporation, as amended to date, (ii) the Bylaws, as
amended to date, (iii) the Certificate of Good Standing of Roto-Rooter
Development Company, issued by the Secretary of State of Delaware, (iv) the
resolutions of the Board of Directors approving the transactions contemplated
pursuant to the Transaction Documents, and (v) the incumbency and specimen
signatures of the officers of Roto-Rooter Development Company executing the
Transaction Documents on behalf of Roto-Rooter Development Company.

 

--------------------------------------------------------------------------------

 

4.
Organizational Documents of Roto-Rooter Group, Inc.:

 

a.
Certificate of the Secretary of Roto-Rooter Group, Inc., with respect to (i) the
Certificate of Incorporation, as amended to date, (ii) the Bylaws, as amended to
date, (iii) the Certificate of Good Standing of Roto-Rooter Group, Inc., issued
by the Secretary of State of Delaware, (iv) the resolutions of the Board of
Directors approving the transactions contemplated pursuant to the Transaction
Documents, and (v) the incumbency and specimen signatures of the officers of
Roto-Rooter Group, Inc., executing the Transaction Documents on behalf of
Roto-Rooter Group, Inc.

 

5.
Organizational Documents of R.R. UK, Inc.:

 

a.
Certificate of the Secretary of R.R. UK, Inc., with respect to (i) the
Certificate of Incorporation, as amended to date, (ii) the Bylaws, as amended to
date, (iii) the Certificate of Good Standing of R.R. UK, Inc., issued by the
Secretary of State of Delaware, (iv) the resolutions of the Board of Directors
approving the transactions contemplated pursuant to the Transaction Documents,
and (v) the incumbency and specimen signatures of the officers of R.R. UK, Inc.,
executing the Transaction Documents on behalf of R.R. UK, Inc.

 

6.
Organizational Documents of VITAS Healthcare Corporation:

 

a.
Certificate of the Secretary of VITAS Healthcare Corporation, with respect to
(i) the Certificate of Incorporation, as amended to date, (ii) the Bylaws, as
amended to date, (iii) the Certificate of Good Standing of VITAS Healthcare
Corporation, issued by the Secretary of State of Delaware, (iv) the resolutions
of the Board of Directors approving the transactions contemplated pursuant to
the Transaction Documents, and (v) the incumbency and specimen signatures of the
officers of VITAS Healthcare Corporation, executing the Transaction Documents on
behalf of VITAS Healthcare Corporation.

 

7.
Organizational Documents of VITAS Hospice Services L.L.C.:

 

a.
Certificate of the Secretary of VITAS Hospice Services L.L.C., with respect to
(i) the Certificate of Formation, as amended to date, (ii) the Certificate of
Good Standing of VITAS Hospice Services L.L.C., issued by the Secretary of State
of Delaware, (iii) the resolutions of the sole member of VITAS Hospice Services
L.L.C., approving the transactions contemplated pursuant to the Transaction
Documents, and (iv) the incumbency and specimen signatures of the officers of
VITAS Hospice Services L.L.C., executing the Transaction Documents on behalf of
VITAS Hospice Services L.L.C.

 

--------------------------------------------------------------------------------

 

8.
Organizational Documents of VITAS Healthcare Corporation of California:

 

a.
Certificate of the Secretary of VITAS Healthcare Corporation of California, with
respect to (i) the Certificate of Incorporation, as amended to date, (ii) the
Bylaws, as amended to date, (iii) the Certificate of Good Standing of VITAS
Healthcare Corporation of California, issued by the Secretary of State of
Delaware, (iv) the resolutions of the Board of Directors approving the
transactions contemplated pursuant to the Transaction Documents, and (v) the
incumbency and specimen signatures of the officers of VITAS Healthcare
Corporation of California, executing the Transaction Documents on behalf of
VITAS Healthcare Corporation of California.



 

9.
Organizational Documents of VITAS Healthcare Corporation of Illinois:



 

a.
Certificate of the Secretary of VITAS Healthcare Corporation of Illinois, with
respect to (i) the Certificate of Incorporation, as amended to date, (ii) the
Bylaws, as amended to date, (iii) the Certificate of Good Standing of VITAS
Healthcare Corporation of Illinois, issued by the Secretary of State of
Delaware, (iv) the resolutions of the Board of Directors approving the
transactions contemplated pursuant to the Transaction Documents, and (v) the
incumbency and specimen signatures of the officers of VITAS Healthcare
Corporation of Illinois, executing the Transaction Documents on behalf of VITAS
Healthcare Corporation of Illinois.

 

10.
Organizational Documents of VITAS Healthcare Corporation of Ohio:

 

a.
Certificate of the Secretary of VITAS Healthcare Corporation of Ohio, with
respect to (i) the Certificate of Incorporation, as amended to date, (ii) the
Bylaws, as amended to date, (iii) the Certificate of Good Standing of VITAS
Healthcare Corporation of Ohio, issued by the Secretary of State of Delaware,
(iv) the resolutions of the Board of Directors approving the transactions
contemplated pursuant to the Transaction Documents, and (v) the incumbency and
specimen signatures of the officers of VITAS Healthcare Corporation of Ohio,
executing the Transaction Documents on behalf of VITAS Healthcare Corporation of
Ohio.

 

11.
Organizational Documents of VITAS Healthcare Corporation of Atlantic:

 

a.
Certificate of the Secretary of VITAS Healthcare Corporation of Atlantic, with
respect to (i) the Certificate of Incorporation, as amended to date, (ii) the
Bylaws, as amended to date, (iii) the Certificate of Good Standing of VITAS
Healthcare Corporation of Atlantic, issued by the Secretary of State of
Delaware, (iv) the resolutions of the Board of Directors approving the
transactions contemplated pursuant to the Transaction Documents, and (v) the
incumbency and specimen signatures of the officers of VITAS Healthcare
Corporation of Atlantic, executing the Transaction Documents on behalf of VITAS
Healthcare Corporation of Atlantic.

 

--------------------------------------------------------------------------------

 

12.
Organizational Documents of VITAS Healthcare Corporation Midwest:

 

a.
Certificate of the Secretary of VITAS Healthcare Corporation Midwest, with
respect to (i) the Certificate of Incorporation, as amended to date, (ii) the
Bylaws, as amended to date, (iii) the Certificate of Good Standing of VITAS
Healthcare Corporation Midwest, issued by the Secretary of State of Delaware,
(iv) the resolutions of the Board of Directors approving the transactions
contemplated pursuant to the Transaction Documents, and (v) the incumbency and
specimen signatures of the officers of VITAS Healthcare Corporation Midwest,
executing the Transaction Documents on behalf of VITAS Healthcare Corporation
Midwest.

 

13.
Organizational Documents of VITAS Healthcare Corporation of Georgia:

 

a.
Certificate of the Secretary of VITAS Healthcare Corporation of Georgia, with
respect to (i) the Certificate of Incorporation, as amended to date, (ii) the
Bylaws, as amended to date, (iii) the Certificate of Good Standing of VITAS
Healthcare Corporation of Georgia, issued by the Secretary of State of Delaware,
(iv) the resolutions of the Board of Directors approving the transactions
contemplated pursuant to the Transaction Documents, and (v) the incumbency and
specimen signatures of the officers of VITAS Healthcare Corporation of Georgia,
executing the Transaction Documents on behalf of VITAS Healthcare Corporation of
Georgia.

 

14.
Organizational Documents of VITAS HME Solutions, Inc.:

 

a.
Certificate of the Secretary of VITAS HME Solutions, Inc., with respect to (i)
the Certificate of Incorporation, as amended to date, (ii) the Bylaws, as
amended to date, (iii) the Certificate of Good Standing of VITAS HME Solutions,
Inc., issued by the Secretary of State of Delaware, (iv) the resolutions of the
Board of Directors approving the transactions contemplated pursuant to the
Transaction Documents, and (v) the incumbency and specimen signatures of the
officers of VITAS HME Solutions, Inc., executing the Transaction Documents on
behalf of VITAS HME Solutions, Inc.

 

15.
Organizational Documents of VITAS Holdings Corporation:

 

a.
Certificate of the Secretary of VITAS Holdings Corporation, with respect to (i)
the Certificate of Incorporation, as amended to date, (ii) the Bylaws, as
amended to date, (iii) the Certificate of Good Standing of VITAS Holdings
Corporation, issued by the Secretary of State of Delaware, (iv) the resolutions
of the Board of Directors approving the transactions contemplated pursuant to
the Transaction Documents, and (v) the incumbency and specimen signatures of the
officers of VITAS Holdings Corporation, executing the Transaction Documents on
behalf of VITAS Holdings Corporation.




--------------------------------------------------------------------------------

 

16.
Organizational Documents of VITAS Solutions, Inc.:

 

a.
Certificate of the Secretary of VITAS Solutions, Inc., with respect to (i) the
Certificate of Incorporation, as amended to date, (ii) the Bylaws, as amended to
date, (iii) the Certificate of Good Standing of VITAS Solutions, Inc., issued by
the Secretary of State of Delaware, (iv) the resolutions of the Board of
Directors approving the transactions contemplated pursuant to the Transaction
Documents, and (v) the incumbency and specimen signatures of the officers of
VITAS Solutions, Inc., executing the Transaction Documents on behalf of VITAS
Solutions, Inc.

 

17.
Organizational Documents of Hospice Care Incorporated:

 

a.
Certificate of the Secretary of Hospice Care Incorporated, with respect to (i)
the Certificate of Incorporation, as amended to date, (ii) the Bylaws, as
amended to date, (iii) the Certificate of Good Standing of Hospice Care
Incorporated, issued by the Secretary of State of Delaware, (iv) the resolutions
of the Board of Directors approving the transactions contemplated pursuant to
the Transaction Documents, and (v) the incumbency and specimen signatures of the
officers of Hospice Care Incorporated, executing the Transaction Documents on
behalf of Hospice Care Incorporated.

 

18.
Organizational Documents of VITAS Healthcare Corporation of Florida:

 

a.
Certificate of the Secretary of VITAS Healthcare Corporation of Florida, with
respect to (i) the Certificate of Incorporation, as amended to date, (ii) the
Bylaws, as amended to date, (iii) the Certificate of Status of VITAS Healthcare
Corporation of Florida, issued by the Secretary of State of Florida, (iv) the
resolutions of the Board of Directors approving the transactions contemplated
pursuant to the Transaction Documents, and (v) the incumbency and specimen
signatures of the officers of VITAS Healthcare Corporation of Florida, executing
the Transaction Documents on behalf of VITAS Healthcare Corporation of Florida.

 

--------------------------------------------------------------------------------

 
 
EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE
 

To:               The Lenders under the
Credit Agreement described below
 
This Compliance Certificate is furnished pursuant to that certain Fourth Amended
and Restated Credit Agreement, dated as of June [20], 2018 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Chemed Corporation, a Delaware corporation, as the
Borrower (the “Borrower”), certain financial institutions from time to time
party thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”).  Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.  I am the duly elected __________ of the Borrower;1 and
 
2.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true and correct.
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of __________, 20___.
 
 
 
CHEMED CORPORATION, as the Borrower
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title: [Chief Financial Officer][Treasurer]

 
 



--------------------------------------------------------------------------------

1 Per Section 6.1.3 of the Credit Agreement, this certificate is to be completed
and executed by the chief financial officer or treasurer.
B-1

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of _________ ___, 20___ (the “Compliance Date”) with
Provisions of Sections [6.20] and [6.21] of the Credit Agreement
I.             FINANCIAL COVENANTS
 
A.           LEVERAGE RATIO (Section 6.20)
 
 
(1)
Consolidated Funded Indebtedness

 
 
(a)
Consolidated Indebtedness (includes only amounts classified on balance sheet as
long-term Indebtedness)
$ 
 
 
 
 
 
   
 
 
 
(b)
Stated or face amount of all Letters of Credit (other than Letters of Credit to
the extent collateralized by cash or Cash Equivalent Instruments)
+  $ 
 
 
 
 
 
   
 
 
 
(c)
Consolidated Funded Indebtedness (sum of (a) plus (b))
$ 
 
 

 
 
(2)
Consolidated EBITDA

 
 
(a)
Consolidated Net Income from continuing operations
$
 
 
 
 
 
   
 
 
 
(b)
Consolidated Interest Expense
+ $
 
 
 
 
 
   
 
 
 
(c)
Expense for taxes paid or accrued
+ $
 
                  (d) Depreciation +  $                     (e)
Amortization expense of the Borrower and its consolidated Subsidiaries
(including amortization recorded in connection with the application of Financial
Accounting Standard No. 142
(Goodwill and Other Intangibles))
+  $                      (f)
Dividends, distributions and payments under any employee stock award or
incentive plans plus any employment taxes, cash fringes and employee benefit
charges payable in
connection therewith
+  $    

 
B-2

--------------------------------------------------------------------------------

 
 
(g)
All other non-cash charges of the Borrower and its consolidated Subsidiaries
(excluding any such non-cash charge to the extent it represents an accrual of or
reserve for cash
expenditures in any future period)
+ $
 
 
 
 
 
   
 
 
 
(h)
Interest income and non-cash items of income of the Borrower and its
consolidated Subsidiaries
-  $
 
 
 
 
 
   
 
 
 
(i)
The aggregate amount of the awards remitted by the Borrower to its senior
management under the current Multi-Year Management Incentive Plans (provided
that no more than
$5,000,000 of cash compensation, payments or awards remitted to senior
management shall be included in this calculation)
+ $
 
                  (j) Non-cash charges arising from compensation expense as a
result of Financial Accounting Standards Board Statement 123R, “Share Based
Payments” + $                     (k)
Any loss incurred by the Borrower as a result of the early extinguishment of
Indebtedness
+ $                     (l)
All non-recurring costs and expenses incurred in connection with the
consummation of any Permitted Acquisition, Investment, asset disposition,
issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to
the Closing Date and any such transaction undertaken but not yet completed) and
any non-recurring charges or non-recurring costs incurred as a result of such
transaction
+ $                     (m) Yellow Pages Advertising Expense + $               
      (n) Up to $50,000,000 in respect of litigation costs and expenses
(including settlement amounts) + $                      (o) Consolidated EBITDA
= $     

 
 
(3)
Leverage Ratio (Ratio of A(1)(c) to A(2)(o))
  to 1.00

 
 
(4)
Maximum Leverage Ratio for any fiscal quarter is required to be equal to or less
than 3.50 to 1.

 
B-3

--------------------------------------------------------------------------------

 
B.           FIXED CHARGE COVERAGE RATIO (Section 6.21)
 
 
(1)
 

 
 
(a)
Consolidated EBITDA (A(2)(o) above)
$
 
 
 
 
 
   
 
 
 
(b)
Consolidated Capital Expenditures
- $
 
 
 
 
 
   
 
 
 
(c)
Total:
$
 
 

 
 
(2)
 

 

  (a) Consolidated Interest Expense $                     (b) Consolidated
Current Maturities (including, without limitation, Capitalized Lease
Obligations) + $                     (c) Cash dividends paid on equity interests
of the Borrower + $                     (d) Expenses for cash income taxes paid
+ $                     (e) Total:   $    

 
 
(3)
Fixed Charge Coverage Ratio (Ratio of B(1)(c) to B(2)(e))
  to 1.00

 
 
(4)
Fixed Charge Coverage Ratio for any Fiscal Quarter is required to be equal to or
greater than 1.50 to 1.00.

 
B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, any letters of credit, guaranties and swingline
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
 
1.
Assignor:
                

2.  Assignee:       
[and is an Affiliate/Approved
     
Fund of [identify Lender]2]
           
3.
Borrower:
 
Chemed Corporation
            4. Agent:    JPMorgan Chase Bank, N.A.  
as the Administrative Agent
         
under the Credit Agreement
       
5.
Credit Agreement:
 
The Fourth Amended and Restated Credit Agreement dated as of June [20], 2018
among the Borrower, the Lenders, and the Administrative Agent.

 



--------------------------------------------------------------------------------

2 Select as applicable.
C-1

--------------------------------------------------------------------------------

 

6.
Assigned Interest:
Administrative Agent.

 
 
Facility Assigned
 
Aggregate Amount of
Commitment/Loans for all Lenders*
   
Amount of
Commitment/Loans Assigned*
 
Percentage Assigned
of
Commitment/Loans3
____________4
 
$
     
$
   
_______%
____________
 
$
     
$
   
_______%
____________
 
$
     
$
   
_______%

 

7.
Trade Date:
 
5

 
Effective Date:  ____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

  ASSIGNOR  
[NAME OF ASSIGNOR]
         
By:
     
Title:
        ASSIGNEE   
[NAME OF ASSIGNEE]
         
By:
     
Title:
     
Consented to:
         
JPMORGAN CHASE BANK, N.A., as an LC Issuer
         
By:
___________________________
   
Title:
   

 

 

--------------------------------------------------------------------------------

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement.
5  Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
C-2

--------------------------------------------------------------------------------

 
Consented to:
     
BANK OF AMERICA, N.A.,
  as an LC Issuer      
By:
 
 
Title:
       [Consented to:] 6       JPMORGAN CHASE BANK, N.A.,   as Administrative
Agent       By:     Title:      
[Consented to:]
      [CHEMED CORPORATION,   as Borrower]      
By:
    Title:       [__________],   as a Swing Line Lender       By:     Title:  

 
 



--------------------------------------------------------------------------------

6  To be added only if the consent of the Administrative Agent, the Borrower or
Swing Line Lenders is required by the terms of the Credit Agreement;  provided,
however, that pursuant to Section 12.3.2 of the Credit Agreement, the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof.
C-3

--------------------------------------------------------------------------------


 
ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document, (v)
inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) if it is a Non-U.S. Lender, attached as Schedule 1 to this
Assignment and Assumption is any documentation required to be delivered by the
Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
C-4

--------------------------------------------------------------------------------

 
2.  Payments.  The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the internal law of the State of
New York.
 


C-5

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1
 
ADMINISTRATIVE QUESTIONNAIRE
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)




 
US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
 
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
 
 
 
 
 
C-6

--------------------------------------------------------------------------------

 
 
EXHIBIT D

 
RESERVED
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E


 
FORM OF PROMISSORY NOTE FOR REVOLVING LOAN
 
$[__________]
[DATE]

                                                                                                                                      
CHEMED CORPORATION, a Delaware corporation (the “Borrower”), promises to pay to
[LENDER] or its registered assigns (the “Lender”) [_______] DOLLARS
($[_________]) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to Borrower pursuant to the Credit Agreement
(as hereinafter defined), in immediately available funds at the place specified
pursuant to Article II of the Credit Agreement, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Credit Agreement.  The Borrower shall pay, in Dollars, the principal of and
accrued and unpaid interest on the Revolving Loans in full on the Maturity Date
and shall make such mandatory payments as are required to be made under the
terms of Article II of the Credit Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
 
This Revolving Loan Note is one of the Notes issued pursuant to, and is entitled
to the benefits of, the Fourth Amended and Restated Credit Agreement, dated as
of June [20], 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the financial institutions from time party thereto as lenders  (the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent, to which
Credit Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Credit Agreement.  This Note is also entitled to the
benefits of the Collateral Documents and the obligations evidenced hereby are
secured by the Liens granted under the Collateral Documents.
 
This Note shall be governed by, and construed in accordance with, the internal
laws, but without regard to the conflict of law provisions, of the State of New
York, but giving effect to federal laws applicable to national banks.
 
E-1

--------------------------------------------------------------------------------

 
 
CHEMED CORPORATION, as the Borrower
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
 
E-2

--------------------------------------------------------------------------------

 
 
SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL
TO
REVOLVING LOAN NOTE OF CHEMED CORPORATION
[DATE]
 
 
Date
Principal
Amount of
Revolving Loan
Principal
Amount
Paid
Unpaid
Balance
       

 
 
E-3

--------------------------------------------------------------------------------

 
 
EXHIBIT F


OFFICER’S CERTIFICATE
 
I, the undersigned, hereby certify to the “Administrative Agent” and the
“Lenders” (each as defined below) that I am the ________________ of Chemed
Corporation, a corporation duly organized and existing under the laws of the
State of Delaware (the “Borrower”).  Capitalized terms used herein and not
otherwise defined herein are as defined in that certain Fourth Amended and
Restated Credit Agreement, dated as of June [20], 2018 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the financial institutions from time to
time party thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent.
 
I further certify to the Administrative Agent and the Lenders, as such officer
and not individually, that, pursuant to [Section 4.1.4]7 [Section 6.1.3]8 of the
Credit Agreement, as of the date hereof:
 
1.    No Event of Default or Unmatured Event of Default has occurred and is
continuing [other than the following (describe the nature of the Event of
Default or Unmatured Event of Default and the status thereof)].
 
[2.    The representations and warranties of the Borrower contained in Article V
of the Credit Agreement are true and correct in all material respects on and as
of the date of this Certificate to the same extent as though made on and as of
the date hereof except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.]9
 
[3.  Other than as disclosed in public filings with the SEC prior to the initial
Credit Extension Date, no material adverse change in the business, assets,
condition (financial or otherwise), or Property of the Borrower and its
Subsidiaries, taken as a whole, has occurred since December 31, 2017.]10
 
IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Borrower on this
____ day of ___________, 20___.
 
 

--------------------------------------------------------------------------------

7 Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.
8 Bracketed language will be included in Officer’s Certificates delivered
subsequent to the Closing Date.
9  Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.
10 Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.
F-1

--------------------------------------------------------------------------------

 
 
CHEMED CORPORATION, as the Borrower
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 


F-2

--------------------------------------------------------------------------------


 
EXHIBIT G
 


LIST OF CLOSING DOCUMENTS


Attached






G-1

--------------------------------------------------------------------------------


 
$450,000,000
 
CHEMED CORPORATION


June 20, 2018


LIST OF CLOSING DOCUMENTS1
 
A.        LOAN DOCUMENTS
 

1.
Fourth Amended and Restated Credit Agreement (the “Credit Agreement”) executed
by Chemed Corporation, a Delaware corporation (the “Borrower”), the institutions
from time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase
Bank, N.A., in its capacity as administrative agent for itself and the other
Lenders (the “Administrative Agent”), evidencing a $450,000,000 revolving credit
facility.

 
SCHEDULES
 
Commitment Schedule
Pricing Schedule
 
 
 
 
Schedule 2.20
--
Existing Letters of Credit
Schedule 5.8
--
Subsidiaries
Schedule 6.13
--
Existing Investments
Schedule 6.14
--
Existing Indebtedness
Schedule 6.15
--
Existing Liens; Closing Date Surety Bond Liens
Schedule 6.16
--
Transactions with Affiliates
Schedule 6.18
--
Subsidiary Covenants

 
 
EXHIBITS
 
EXHIBIT A-1
--
Form of Borrower’s In-House Counsel’s Opinion
EXHIBIT A-2
--
Form of Squire Patton Boggs (US) LLP (Special New  York and Delaware Counsel)
Opinion
EXHIBIT B
--
Form of Compliance Certificate
EXHIBIT C
--
Form of Assignment and Assumption Agreement
EXHIBIT D
--
Reserved
EXHIBIT E
--
Form of Promissory Note for Revolving Loan (if requested)
EXHIBIT F -- Officer’s Certificate
EXHIBIT G
-- List of Closing Documents
EXHIBIT H
-- Form of Commitment and Acceptance


 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.
 

--------------------------------------------------------------------------------

 

2.
Omnibus Affirmation and Modification Agreement executed by each Credit Party (as
defined below).

 
EXHIBITS
 
EXHIBIT A
--
Affirmed Documents
EXHIBIT B
--
Annex I to Amended and Restated Pledge and Security Agreement

 

3.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a Note pursuant to Section 2.13 of the Credit Agreement in the
aggregate principal amount of each such Lender’s Revolving Loan Commitment under
the Credit Agreement.

 
B.       CORPORATE DOCUMENTS
 

4.
Certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying (i) that there have been no changes in the Articles or Certificate of
Incorporation, Certificate of Formation or other charter document of such Credit
Party, as attached thereto and as certified as of a recent date by the secretary
of state (or the equivalent thereof) of its jurisdiction of organization (or as
previously certified), if applicable, since the date of the certification
thereof by such secretary of state (or equivalent thereof), if applicable, (ii)
the By-Laws, Operating Agreement, or other applicable organizational document,
as attached thereto (or as previously certified), of such Credit Party as in
effect on the date of such certification, (iii) good standing certificates (or
the equivalent thereof) for such Credit Party from its jurisdiction of
organization, (iv) resolutions of the Board of Directors, Board of Managers, or
other governing body of such Credit Party authorizing the execution, delivery
and performance of each Loan Document to which it is a party, and (v) the names,
titles and true signatures of the incumbent officers of such Credit Party
authorized to sign the Loan Documents to which it is a party, and, in the case
of the Borrower, authorized to request borrowings under the Credit Agreement.

 
C.     LIEN SEARCH RESULTS & UCC DOCUMENTS
 

5.
UCC, tax and judgment lien search reports with respect to each Credit Party from
the appropriate offices in those jurisdictions identified in Appendix B hereto.

 

6.
Previously filed UCC-1 financing statements naming each Credit Party as debtor
and the Administrative Agent as secured party.

 

--------------------------------------------------------------------------------

 
D.      OPINIONS
 

7.
Opinion letter of In-House Counsel to the Credit Parties, addressed to the
Administrative Agent and the Lenders.

 

8.
Opinion letter of Squire Patton Boggs (US) LLP, special New York and Delaware
counsel to the Credit Parties, addressed to the Administrative Agent and the
Lenders.

 
E.     CLOSING CERTIFICATES AND MISCELLANEOUS
 

9.
Officer’s Certificate signed by the chief financial officer of the Borrower
certifying as of the Closing Date that (i) no Event of Default or Unmatured
Event of Default has occurred and is continuing; (ii) the representations and
warranties of the Borrower contained in Article V of the Credit Agreement are
true and correct in all material respects as of the Closing Date; and (iii)
other than as disclosed in public filings with the SEC prior to the Closing
Date, no material adverse change in the business, assets, property or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
has occurred since December 31, 2017.

 
F.      EXISTING DOCUMENTS

 

10.
Amended and Restated Pledge and Security Agreement, dated as of March 1, 2011,
executed by the Grantors party thereto in favor of the Administrative Agent.

 

11.
Second Amended and Restated Guaranty, dated as of June 30, 2014, executed by the
Guarantors (listed on Appendix A hereto, and the Guarantors, together with the
Borrower, the “Credit Parties”) in favor of the Administrative Agent.

 

--------------------------------------------------------------------------------


 
APPENDIX A
 
Guarantors
 
Entity
Jurisdictions of Organization
 
COMFORT CARE HOLDINGS CO.
Nevada
Consolidated HVAC, Inc.
Ohio
Hospice Care Incorporated
Delaware
Jet Resource, Inc.
Delaware
NUROTOCO OF MASSACHUSETTS, INC.
Massachusetts
NUROTOCO OF MASSACHUSETTS, INC. II
Massachusetts
NUROTOCO OF MASSACHUSETTS, INC. III
Massachusetts
R.R. UK, Inc.
Delaware
ROTO-ROOTER CORPORATION
Iowa
ROTO-ROOTER DEVELOPMENT COMPANY
Delaware
Roto-Rooter Group, Inc.
Delaware
ROTO-ROOTER SERVICES COMPANY
Iowa
Vitas Healthcare Corporation
Delaware
Vitas Healthcare Corporation of California
Delaware
Vitas Healthcare Corporation of Florida
Florida
VITAS Healthcare Corporation of Georgia
Delaware
Vitas Healthcare Corporation of Illinois
Delaware
VITAS HEALTHCARE CORPORATION OF OHIO
Delaware
VITAS HEALTHCARE CORPORATION ATLANTIC
Delaware
VITAS HEALTHCARE CORPORATION MIDWEST
Delaware
Vitas Healthcare of Texas, L.P.
Texas
VITAS HME Solutions, Inc.
Delaware
Vitas Holdings Corporation
Delaware
Vitas Hospice Services, L.L.C.
Delaware
VITAS Solutions, Inc.
Delaware

 

--------------------------------------------------------------------------------


 
APPENDIX B
 
Pre-Closing UCC Searches
 
Entity
Jurisdictions of
Organization
 
Jurisdictions for tax lien,
judgment & pending suit searches
CHEMED CORPORATION
Delaware
Cincinnati, Ohio 45202
COMFORT CARE HOLDINGS CO.
Nevada
Cincinnati, Ohio 45202
Consolidated HVAC, Inc.
Ohio
Cincinnati, Ohio 45202
Hospice Care Incorporated
Delaware
Miami, Florida 33131
Jet Resource, Inc.
Delaware
Cincinnati, Ohio 45202
NUROTOCO OF MASSACHUSETTS, INC.
Massachusetts
Cincinnati, Ohio 45202
NUROTOCO OF MASSACHUSETTS, INC. II
Massachusetts
Cincinnati, Ohio 45202
NUROTOCO OF MASSACHUSETTS, INC. III
Massachusetts
Cincinnati, Ohio 45202
R.R. UK, Inc.
Delaware
Cincinnati, Ohio 45202
ROTO-ROOTER CORPORATION
Iowa
Des Moines, IA 50265
ROTO-ROOTER DEVELOPMENT COMPANY
Delaware
Des Moines, IA 50265
Roto-Rooter Group, Inc.
Delaware
Cincinnati, Ohio 45202
ROTO-ROOTER SERVICES COMPANY
Iowa
Cincinnati, Ohio 45202
Vitas Healthcare Corporation
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of California
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of Central Florida
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of Florida
Florida
Miami, Florida 33131
VITAS Healthcare Corporation of Georgia
Delaware
Miami, Florida 33131
Vitas Healthcare Corporation of Illinois
Delaware
Miami, Florida 33131
VITAS HEALTHCARE CORPORATION OF OHIO
Delaware
Miami, Florida 33131
VITAS HEALTHCARE CORPORATION OF ATLANTIC
Delaware
Miami, Florida 33131
VITAS HEALTHCARE CORPORATION MIDWEST
Delaware
Miami, Florida 33131
Vitas Healthcare of Texas, L.P.
Texas
Miami, Florida 33131
VITAS HME Solutions, Inc.
Delaware
Miami, Florida 33131
Vitas Holdings Corporation
Delaware
Miami, Florida 33131
Vitas Hospice Services, L.L.C.
Delaware
Miami, Florida 33131
VITAS Solutions, Inc.
Delaware
Miami, Florida 33131

 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 


FORM OF COMMITMENT AND ACCEPTANCE


Dated [__________]
 
Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of June [20],  2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Chemed Corporation (the
“Borrower”), certain financial institutions from time to time party thereto as
lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent
for itself and the other Lenders (the “Administrative Agent”).  Unless otherwise
defined herein, capitalized terms used herein have the meanings ascribed thereto
in the Credit Agreement.
 
Pursuant to Section 2.5.3 of the Credit Agreement, the Borrower has requested
[an increase in the aggregate Revolving Loan Commitments of the Lenders (the
“Aggregate Revolving Loan Commitment”) from $______________ to $_____________]
[an Incremental Term Loan in the amount of $_________].  Such [increase in the
Aggregate Revolving Loan Commitment] [Incremental Term Loan] is to become
effective on the date (the “Effective Date”) which is the later of (i)
_________, ____ and (ii) the date on which the conditions precedent set forth in
Section 2.5.3 in respect of such [increase] [Incremental Term Loan] have been
satisfied.  In connection with such requested [increase in the Aggregate
Revolving Loan Commitment] [Incremental Term Loan], the Borrower, the
Administrative Agent and _________________ (the “Accepting Bank”) hereby agree
as follows:
 
1.            Effective as of the Effective Date, [the Accepting Bank shall
become a party to the Credit Agreement as a [Revolving] [Term] Lender and shall
have all of the rights and obligations of a Lender thereunder and shall
[thereupon have a Revolving Loan Commitment under and for purposes of the Credit
Agreement in an amount equal to] [participate in a tranche of Incremental Term
Loans with a respective commitment amount equal to]] [[the Revolving Loan
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $_________ to] [participate in a tranche of Incremental Term Loans with a
commitment amount equal to]] the amount set forth opposite the Accepting Bank’s
name on the signature page hereof.
 
[2.          The Accepting Bank hereby (i) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.]11
 



--------------------------------------------------------------------------------

11 To be inserted only if the Accepting Bank is not a party to the Credit
Agreement.
H-1

--------------------------------------------------------------------------------

 
3.            The Borrower hereby represents and warrants that as of the date
hereof and as of the Effective Date, (a) all representations and warranties
under Article V of the Credit Agreement are true and correct in all material
respects as though made on the date hereof (except for those representations and
warranties which expressly relate to an earlier date, which shall have been true
and correct as of such earlier date) and (b) no event has occurred and is
continuing which constitutes an Unmatured Event of Default or an Event of
Default.
 
4.        THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
5.        This Commitment and Acceptance Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same instrument.
 
 
H-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 

 
CHEMED CORPORATION,
 
as the Borrower
           
By:
___________________________
 
Name:
   
Title:
      
JPMORGAN CHASE BANK, N.A.,
 
as the Administrative Agent
           
By:
___________________________
 
Name:
   
Title:
                   
[REVOLVING LOAN COMMITMENT]
ACCEPTING BANK
 [INCREMENTAL TERM LOAN COMMITMENT]            
$
[BANK]
           
By:
   
Name:
   
Title:
                  
[LC ISSUERS:
       JPMORGAN CHASE BANK, N.A.,   as an LC Issuer           By:     Name:    
Title:  

 
H-3

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A.,
 
as an LC Issuer
         
By:
   
Name:
   
Title:
                
SWING LINE LENDER:
     
[__________],
 
as a Swing Line Lender 
          By:     Name:    
Title:]12
 


 

--------------------------------------------------------------------------------

12 To be added in connection with an increase in the Revolving Loan Commitment.
H-4